 



Exhibit 10.108
(ALLEN & OVERY LOGO) [v13939v1393901.gif]
Allen & Overy LLP
TRUST DEED
COUNTRYWIDE FINANCIAL CORPORATION
and
COUNTRYWIDE HOME LOANS, INC.
and
DEUTSCHE TRUSTEE COMPANY LIMITED
relating to a
U.S.$5,000,000,000
Euro Medium Term Note Programme
15 August 2005

 



--------------------------------------------------------------------------------



 



CONTENTS

              Clause   Page
1.
  Definitions     1  
2.
  Amount and Issue of the Notes     9  
3.
  Forms of the Notes     11  
4.
  Fees, Duties and Taxes     13  
5.
  Covenant of Compliance     13  
6.
  Cancellation of Notes and Records     13  
7.
  Guarantee     15  
8.
  Non-Payment     16  
9.
  Proceedings, Action and Indemnification     16  
10.
  Application of Moneys     17  
11.
  Notice of Payments     17  
12.
  Investment by Trustee     17  
13.
  Partial Payments     18  
14.
  Covenants by the Issuer and the Guarantor     18  
15.
  Remuneration and Indemnification of Trustee     23  
16.
  Supplement to Trustee Acts     24  
17.
  Trustee’s Liability     29  
18.
  Trustee Contracting with the Issuer and the Guarantor     29  
19.
  Waiver, Authorisation and Determination     30  
 
  Modification     30  
 
  Breach     30  
 
  Consolidation, Merger, Conveyance or Transfer     30  
20.
  Holder of Definitive Note assumed to be Receiptholder and Couponholder     32
 
21.
  Currency Indemnity     32  
22.
  New Trustee     32  
23.
  Trustee’s Retirement and Removal     33  
24.
  Trustee’s Powers to be Additional     33  
25.
  Notices     34  
26.
  Governing Law     34  
27.
  Submission to Jurisdiction     34  
28.
  Counterparts     35  
29.
  Contracts (Rights of Third Parties) Act 1999     35  
 
            Schedule 1.   Terms and Conditions of the Notes 36   2.   Forms of
Global and Definitive Notes, Receipt, Coupon, Talon and Certificate 62  
 
  Part 1     Form of Temporary Global Note     62  
 
  Part 2     Form of Permanent Global Note     70  
 
  Part 3     Form of Definitive Note     78  
 
  Part 4     Form of Receipt     82  
 
  Part 5     Form of Coupon     83  
 
  Part 6     Form of Talon     84  
 
  Part 7     Form of Certificate to be Presented by Euroclear or Clearstream,
Luxembourg     86   3.   Provisions for Meetings of Noteholders 90  
 
            Signatories     98  

 



--------------------------------------------------------------------------------



 



THIS TRUST DEED is made on 15 August 2005 BETWEEN:

(1)   COUNTRYWIDE FINANCIAL CORPORATION, a company incorporated with limited
liability in the State of Delaware, whose principal office is at 4500 Park
Granada, Calabasas, California 91302, United States of America the Issuer);  
(2)   COUNTRYWIDE HOME LOANS, INC., a company incorporated with limited
liability in the State of New York, whose principal office is at 4500 Park
Granada aforesaid the Guarantor); and   (3)   DEUTSCHE TRUSTEE COMPANY LIMITED,
a company incorporated with limited liability in England and Wales, whose
registered office is at Winchester House, 1 Great Winchester Street, London EC2N
2DB, England (the Trustee, which expression shall, wherever the context so
admits, include such company and all other persons or companies for the time
being the trustee or trustees of these presents) as trustee for the Noteholders,
the Receiptholders and the Couponholders (each as defined below).

WHEREAS:

(1)   By resolutions of the Board of Directors of the Issuer passed on 19-20
August 2005, the Issuer has resolved to establish a Euro Medium Term Note
Programme unconditionally and irrevocably guaranteed by the Guarantor (the
Programme) pursuant to which the Issuer may from time to time issue Notes as set
out herein. Notes up to a maximum nominal amount (calculated in accordance with
Clause 3(5) of the Programme Agreement (as defined below)) from time to time
outstanding of U.S.$5,000,000,000 (subject to increase as provided in the
Programme Agreement) (the Programme Limit) may be issued by the Issuer pursuant
to the said Programme.   (2)   By resolutions of the Board of Directors of the
Guarantor passed on 14 April 2005, the Guarantor has resolved to guarantee all
Notes issued under the said Programme and to enter into certain covenants as set
out in this Trust Deed.   (3)   The Trustee has agreed to act as trustee of
these presents for the benefit of the Noteholders, the Receiptholders and the
Couponholders upon and subject to the terms and conditions of these presents.

NOW THIS TRUST DEED WITNESSES AND IT IS AGREED AND DECLARED as follows:

1.   DEFINITIONS

(A)   In these presents, unless there is anything in the subject or context
inconsistent therewith, the following expressions shall have the following
meanings:       Agency Agreement means the agreement dated 15 August 2005, as
amended and/or supplemented and/or restated from time to time, pursuant to which
the Issuer and the Guarantor have appointed the Agent and the other Paying
Agents in relation to all or any Series of the Notes and any other agreement for
the time being in force appointing another Agent or further or other Paying
Agents in relation to all or any Series of the Notes, or in connection with
their duties, the terms of which have previously been approved in writing by the
Trustee, together with any agreement for the time being in force amending or
modifying with the prior written approval of the Trustee any of the aforesaid
agreements;       Agent means, in relation to all or any Series of the Notes,
Deutsche Bank AG, London Branch a corporation domiciled in Frankfurt am Main,
Germany, operating in the United Kingdom under branch number HR000005, acting
through its London branch at Winchester House, 1 Great

1



--------------------------------------------------------------------------------



 



    Winchester Street, London EC2N 2DB and hereinafter referred to as Deutsche
Bank AG, London Branch, or, if applicable, any Successor agent in relation
thereto which shall become such pursuant to the provisions of the Agency
Agreement;       Appointee means any attorney, manager, agent, delegate or other
person appointed by the Trustee under these presents;       Auditors means the
auditors for the time being of the Issuer or, as the case may be, the Guarantor
or, in the event of their being unable or unwilling promptly to carry out any
action requested of them pursuant to the provisions of these presents, such
other firm of accountants as may be nominated or approved by the Trustee for the
purposes of these presents;       Calculation Agent means, in relation to all or
any Series of the Notes, the person appointed as such from time to time pursuant
to the provisions of the Agency Agreement or, if applicable, any Successor
calculation agent in relation thereto which shall become such pursuant to the
provisions of the Agency Agreement;       Clearstream, Luxembourg means
Clearstream Banking, société anonyme;       Conditions means, in relation to the
Notes of any Series, the terms and conditions endorsed on or incorporated by
reference into the Note or Notes constituting such Series, such terms and
conditions being in or substantially in the form set out in Schedule 1 or in
such other form, having regard to the terms of issue of the Notes of the
relevant Series, as may be agreed between the Issuer, the Agent, the Trustee and
the relevant Dealer(s) as modified and supplemented by the Final Terms
applicable to the Notes of the relevant Series, in each case as from time to
time modified in accordance with the provisions of these presents;      
Couponholders means the several persons who are for the time being holders of
the Coupons and includes, where applicable, the Talonholders;       Coupon means
an interest coupon appertaining to a Definitive Note (other than a Zero Coupon
Note), such coupon being:

  (i)   if appertaining to a Fixed Rate Note, in the form or substantially in
the form set out in Part 5 A of Schedule 2 or in such other form, having regard
to the terms of issue of the Notes of the relevant Series, as may be agreed
between the Issuer, the Agent, the Trustee and the relevant Dealer(s); or    
(ii)   if appertaining to a Floating Rate Note or an Indexed Interest Note, in
the form or substantially in the form set out in Part 5 B of Schedule 2 or in
such other form, having regard to the terms of issue of the Notes of the
relevant Series, as may be agreed between the Issuer, the Agent, the Trustee and
the relevant Dealer(s); or     (iii)   if appertaining to a Definitive Note
which is neither a Fixed Rate Note nor a Floating Rate Note nor an Indexed
Interest Note, in such form as may be agreed between the Issuer, the Agent, the
Trustee and the relevant Dealer(s),

and includes, where applicable, the Talon(s) appertaining thereto and any
replacements for Coupons and Talons issued pursuant to Condition 10;
Dealers means ABN AMRO Bank N.V., BNP Paribas, Barclays Bank PLC, Calyon,
Citigroup Global Markets Limited, Countrywide Securities Corporation, Deutsche
Bank AG, London Branch, Goldman Sachs International, HSBC Bank plc, J.P. Morgan
Securities Ltd., Lehman Brothers International (Europe), Mizuho International
plc, Morgan Stanley & Co. International Limited,

2



--------------------------------------------------------------------------------



 



Société Générale, UBS Limited and WestLB AG, London Branch and any other entity
which the Issuer may appoint as a Dealer and notice of whose appointment has
been given to the Agent and the Trustee by the Issuer in accordance with the
provisions of the Programme Agreement but excluding any entity whose appointment
has been terminated in accordance with the provisions of the Programme Agreement
and notice of which termination has been given to the Agent and the Trustee by
the Issuer in accordance with the provisions of the Programme Agreement and
references to a relevant Dealer or relevant Dealer(s) mean, in relation to any
Tranche or Series of Notes, the Dealer or Dealers with whom the Issuer has
agreed the issue of the Notes of such Tranche or Series and Dealer means any one
of them;
Definitive Note means a Note in definitive form issued or, as the case may
require, to be issued by the Issuer in accordance with the provisions of the
Programme Agreement or any other agreement between the Issuer and the relevant
Dealer(s), the Agency Agreement and these presents in exchange for either a
Temporary Global Note or part thereof or a Permanent Global Note (all as
indicated in the applicable Final Terms), such Note in definitive form being in
the form or substantially in the form set out in Part 3 of Schedule 2 with such
modifications (if any) as may be agreed between the Issuer, the Agent, the
Trustee and the relevant Dealer(s) and having the Conditions endorsed thereon
or, if permitted by the relevant Stock Exchange, incorporating the Conditions by
reference (where applicable to this Trust Deed) as indicated in the applicable
Final Terms and having the relevant information supplementing, replacing or
modifying the Conditions appearing in the applicable Final Terms endorsed
thereon or attached thereto and (except in the case of a Zero Coupon Note in
bearer form) having Coupons and, where appropriate, Receipts and/or Talons
attached thereto on issue;
Dual Currency Note means a Note in respect of which payments of principal and/or
interest are made or to be made in such different currencies, and at rates of
exchange calculated upon such basis or bases, as the Issuer and the relevant
Dealer(s) may agree (as indicated in the applicable Final Terms);
Early Redemption Amount has the meaning ascribed thereto in Condition 6(e);
Euroclear means Euroclear Bank S.A./N.V. as operator of the Euroclear System;
Event of Default means any of the conditions, events or acts provided in
Condition 9 to be Events of Default (being events upon the happening of which
the Notes of any Series would, subject only to notice by the Trustee as therein
provided, become immediately due and repayable);
Extraordinary Resolution has the meaning ascribed thereto in paragraph 20 of
Schedule 3;
Final Terms has the meaning set out in the Programme Agreement;
Fixed Rate Note means a Note on which interest is calculated at a fixed rate
payable in arrear on a fixed date or fixed dates in each year and on redemption
or on such other dates as may be agreed between the Issuer and the relevant
Dealer(s) (as indicated in the applicable Final Terms);
Floating Rate Note means a Note on which interest is calculated at a floating
rate payable one-, two-, three-, six- or twelve-monthly or in respect of such
other period or on such date(s) as may be agreed between the Issuer and the
relevant Dealer(s) (as indicated in the applicable Final Terms);
Global Note means a Temporary Global Note and/or a Permanent Global Note, as the
context may require;
Index Linked Interest Note means a Note in respect of which the amount payable
in respect of interest is calculated by reference to an index and/or a formula
as the Issuer and the relevant Dealer(s) may agree (as indicated in the
applicable Final Terms);

3



--------------------------------------------------------------------------------



 



Index Linked Note means an Indexed Interest Note and/or an Indexed Redemption
Amount Note, as applicable;
Index Linked Redemption Note means a Note in respect of which the amount payable
in respect of principal is calculated by reference to an index and/or a formula
as the Issuer and the relevant Dealer(s) may agree (as indicated in the
applicable Final Terms);
Interest Commencement Date means, in the case of interest-bearing Notes, the
date specified in the applicable Final Terms from (and including) which such
Notes bear interest, which may or may not be the Issue Date;
Interest Payment Date means, in relation to any Floating Rate Note or Indexed
Interest Note, either:

  (i)   the date which falls the number of months or other period specified as
the Specified Period in the applicable Final Terms after the preceding Interest
Payment Date or the Interest Commencement Date (in the case of the first
Interest Payment Date); or     (ii)   such date or dates as are indicated in the
applicable Final Terms;

Issue Date means, in respect of any Note, the date of issue and purchase of such
Note pursuant to and in accordance with the Programme Agreement or any other
agreement between the Issuer and the relevant Dealer(s), being in the case of
any Definitive Note represented initially by a Temporary Global Note the same
date as the date of issue of the Temporary Global Note which initially
represented such Note;
Issue Price means the price, generally expressed as a percentage of the nominal
amount of the Notes, at which the Notes will be issued;
Liability means any loss, damage, cost, charge, claim, demand, expense,
judgment, action, proceeding or other liability whatsoever (including, without
limitation, in respect of taxes, duties, levies, imposts and other charges) and
including any value added tax or similar tax charged or chargeable in respect
thereof and legal fees and expenses provided that such legal fees and expenses
shall have been properly incurred;
London Business Day has the meaning set out in Condition 4(b)(v);
Maturity Date means the date on which a Note is expressed to be redeemable;
month means calendar month;
Note means a note issued pursuant to the Programme and denominated in such
currency or currencies as may be agreed between the Issuer and the relevant
Dealer(s) which:

  (i)   has such maturity as may be agreed between the Issuer and the relevant
Dealer(s), subject to such minimum or maximum maturity as may be allowed or
required from time to time by the relevant central bank (or equivalent body) or
any laws or regulations applicable to the Issuer or the relevant currency; and  
  (ii)   has such denomination as may be agreed between the Issuer and the
relevant Dealer(s), subject to such minimum denomination as may be allowed or
required from time to time by the relevant central bank (or equivalent body) or
any laws or regulations applicable to the relevant currency,

4



--------------------------------------------------------------------------------



 



issued or to be issued by the Issuer pursuant to the Programme Agreement or any
other agreement between the Issuer and the relevant Dealer(s), the Agency
Agreement and these presents and which shall initially be represented by, and
comprised in, either a Temporary Global Note which may (in accordance with the
terms of such Temporary Global Note) be exchanged for Definitive Notes or a
Permanent Global Note, which Permanent Global Note may (in accordance with the
terms of such Permanent Global Note) in turn be exchanged for Definitive Notes
and includes any replacements for a Note issued pursuant to Condition 10;
Noteholders means the several persons who are for the time being bearers of
outstanding Notes save that, in respect of the Notes of any Series, for so long
as such Notes or any part thereof are represented by a Global Note deposited
with a common depositary for Euroclear and Clearstream, Luxembourg, each person
who is, for the time being, shown in the records of Euroclear or Clearstream,
Luxembourg (other than Clearstream, Luxembourg, if Clearstream, Luxembourg shall
be an accountholder of Euroclear and Euroclear, if Euroclear shall be an
accountholder of Clearstream, Luxembourg) as the holder of a particular nominal
amount of the Notes of such Series shall be deemed to be the holder of such
nominal amount of such Notes (and the holder of the relevant Global Note shall
be deemed not to be the holder) for all purposes of these presents, other than
with respect to the payment of principal or interest on such nominal amount of
such Notes, the rights to which shall be vested, as against the Issuer and the
Trustee, solely in such common depositary and for which purpose such common
depositary shall be deemed to be the holder of such nominal amount of such Notes
in accordance with and subject to its terms and the provisions of these presents
and the expressions Noteholder, holder and holder of Notes and related
expressions shall be construed accordingly;
notice means, in respect of a notice to be given to Noteholders, a notice
validly given pursuant to Condition 13;
outstanding means, in relation to the Notes of all or any Series, all the Notes
of such Series issued other than:

  (a)   those Notes which have been redeemed pursuant to these presents;     (b)
  those Notes in respect of which the date for redemption in accordance with the
Conditions has occurred and the redemption moneys (including all interest
payable thereon) have been duly paid to the Trustee or to the Agent in the
manner provided in the Agency Agreement (and where appropriate notice to that
effect has been given to the relative Noteholders in accordance with Condition
13) and remain available for payment against presentation of the relevant Notes
and/or Receipts and/or Coupons;     (c)   those Notes which have been purchased
and cancelled in accordance with Conditions 6(h) and 6(i);     (d)   those Notes
which have become void under Condition 8;     (e)   those mutilated or defaced
Notes which have been surrendered and cancelled and in respect of which
replacements have been issued pursuant to Condition 10;     (f)   (for the
purpose only of ascertaining the nominal amount of the Notes outstanding and
without prejudice to the status for any other purpose of the relevant Notes)
those Notes which are alleged to have been lost, stolen or destroyed and in
respect of which replacements have been issued pursuant to Condition 10; and    
(g)   any Temporary Global Note to the extent that it shall have been exchanged
for Definitive Notes or a Permanent Global Note and any Permanent Global Note to
the extent that it shall

5



--------------------------------------------------------------------------------



 



      have been exchanged for Definitive Notes in each case pursuant to its
provisions, the provisions of these presents and the Agency Agreement;

PROVIDED THAT for each of the following purposes, namely:

  (i)   the right to attend and vote at any meeting of the holders of the Notes
of any Series;     (ii)   the determination of how many and which Notes of any
Series are for the time being outstanding for the purposes of Clause 9(A),
Conditions 9 and 14 and paragraphs 2, 5, 6 and 9 of Schedule 3;     (iii)   any
discretion, power or authority (whether contained in these presents or vested by
operation of law) which the Trustee is required, expressly or impliedly, to
exercise in or by reference to the interests of the holders of the Notes of any
Series; and     (iv)   the determination by the Trustee whether any event,
circumstance, matter or thing is, in its opinion, materially prejudicial to the
interests of the holders of the Notes of any Series,

those Notes of the relevant Series (if any) which are for the time being held by
or on behalf of the Issuer, the Guarantor or any of the Issuer’s other
Subsidiaries, in each case as beneficial owner, shall (unless and until ceasing
to be so held) be deemed not to remain outstanding;
Paying Agents means, in relation to all or any Series of the Notes, the several
institutions (including, where the context permits, the Agent) at their
respective specified offices initially appointed as paying agents in relation to
such Notes by the Issuer and the Guarantor pursuant to the Agency Agreement
and/or, if applicable, any Successor paying agents at their respective specified
offices for all or any Series of the Notes;
Permanent Global Note means a global note in the form or substantially in the
form set out in Part 2 of Schedule 2 with such modifications (if any) as may be
agreed between the Issuer, the Agent, the Trustee and the relevant Dealer(s),
together with the copy of the applicable Final Terms annexed thereto, comprising
some or all of the Notes of the same Series, issued by the Issuer pursuant to
the Programme Agreement or any other agreement between the Issuer and the
relevant Dealer(s), the Agency Agreement and these presents;
Potential Event of Default means any condition, event or act which, with the
lapse of time and/or the issue, making or giving of any notice, certification,
declaration, demand, determination and/or request and/or the taking of any
similar action and/or the fulfilment of any similar condition, would constitute
an Event of Default;
Programme means the Euro Medium Term Note Programme established by, or otherwise
contemplated in, the Programme Agreement;
Programme Agreement means the agreement of even date herewith between the
Issuer, the Guarantor and the Dealers named therein concerning the purchase of
Notes to be issued pursuant to the Programme together with any agreement for the
time being in force amending, replacing, novating or modifying such agreement;
Receipt means a receipt attached on issue to a Definitive Note redeemable in
instalments for the payment of an instalment of principal, such receipt being in
the form or substantially in the form set out in Part 4 of Schedule 2 or in such
other form as may be agreed between the Issuer, the Agent, the Trustee and the
relevant Dealer(s) and includes any replacements for Receipts issued pursuant to
Condition 10;

6



--------------------------------------------------------------------------------



 



Receiptholders means the several persons who are for the time being holders of
the Receipts;
Reference Banks means the several banks initially appointed as reference banks
in relation to the Notes of any relevant Series and/or, if applicable, any
Successor reference banks in relation to such Notes;
Relevant Date has the meaning set out in Condition 7;
repay, redeem and pay shall each include both the others and cognate expressions
shall be construed accordingly;
Series means a Tranche of Notes together with any further Tranche or Tranches of
Notes which are (i) expressed to be consolidated and form a single series and
(ii) identical in all respects (including as to listing) except for their
respective Issue Dates, Interest Commencement Dates and/or Issue Prices and the
expressions Notes of the relevant Series, holders of Notes of the relevant
Series and related expressions shall be construed accordingly;
Stock Exchange means the London Stock Exchange, or any other or further stock
exchange(s) on which any Notes may from time to time be listed, and references
in these presents to the relevant Stock Exchange shall, in relation to any
Notes, be references to the Stock Exchange on which such Notes are, from time to
time, or are intended to be, listed;
Subsidiary means any company which is for the time being a subsidiary (within
the meaning of Section 736 of the Companies Act 1985 of Great Britain) or a
subsidiary undertaking (within the meaning of Section 258 and Schedule 10A of
the Companies Act 1985 of Great Britain);
Successor means, in relation to the Agent, the other Paying Agents, the
Reference Banks and the Calculation Agent, any successor to any one or more of
them in relation to the Notes which shall become such pursuant to the provisions
of these presents and/or the Agency Agreement (as the case may be) and/or such
other or further agent, paying agents, reference banks or calculation agent (as
the case may be) in relation to the Notes as may (with the prior approval of,
and on terms previously approved by, the Trustee in writing) from time to time
be appointed as such, and/or, if applicable, such other or further specified
offices (in the former case being within the same city as those for which they
are substituted) as may from time to time be nominated, in each case by the
Issuer and the Guarantor and (except in the case of the initial appointments and
specified offices made under and specified in the Conditions and/or the Agency
Agreement, as the case may be) notice of whose appointment or, as the case may
be, nomination has been given to the Noteholders;
Talonholders means the several persons who are for the time being holders of the
Talons;
Talons means the talons (if any) appertaining to, and exchangeable in accordance
with the provisions therein contained for further Coupons appertaining to, the
Definitive Notes (other than the Zero Coupon Notes), such talons being in the
form or substantially in the form set out in Part 6 of Schedule 2 or in such
other form as may be agreed between the Issuer, the Agent, the Trustee and the
relevant Dealer(s) and includes any replacements for Talons issued pursuant to
Condition 10;
Temporary Global Note means a temporary global note in the form or substantially
in the form set out in Part 1 of Schedule 2 with such modifications (if any) as
may be agreed between the Issuer, the Agent, the Trustee and the relevant
Dealer(s), together with the copy of the applicable Final Terms annexed thereto,
comprising some or all of the Notes of the same Series, issued by the Issuer
pursuant to the Programme Agreement or any other agreement between the Issuer
and the relevant Dealer(s), the Agency Agreement and these presents;

7



--------------------------------------------------------------------------------



 



these presents means this Trust Deed and the Schedules and any trust deed
supplemental hereto and the Schedules (if any) thereto and the Notes, the
Receipts, the Coupons, the Talons, the Conditions and, unless the context
otherwise requires, the Final Terms, all as from time to time modified in
accordance with the provisions herein or therein contained;
Tranche means all Notes which are identical in all respects (including as to
listing);
Trustee Acts means the Trustee Act 1925 and the Trustee Act 2000;
Trust Corporation means a corporation entitled by rules made under the Public
Trustee Act 1906 of Great Britain or entitled pursuant to any other comparable
legislation applicable to a trustee in any other jurisdiction to carry out the
functions of a custodian trustee;
Zero Coupon Note means a Note on which no interest is payable;
words denoting the singular shall include the plural and vice versa;
words denoting one gender only shall include the other genders; and
words denoting persons only shall include firms and corporations and vice versa.

         
(B)
  (i)   All references in these presents to principal and/or principal amount
and/or interest in respect of the Notes or to any moneys payable by the Issuer
and/or the Guarantor under these presents shall, unless the context otherwise
requires, be construed in accordance with Condition 5(d).

  (ii)   All references in these presents to any statute or any provision of any
statute shall be deemed also to refer to any statutory modification or
re-enactment thereof or any statutory instrument, order or regulation made
thereunder or under any such modification or re-enactment.     (iii)   All
references in these presents to guarantees or to an obligation being guaranteed
shall be deemed to include respectively references to indemnities or to an
indemnity being given in respect thereof.     (vi)   All references in these
presents to any action, remedy or method of proceeding for the enforcement of
the rights of creditors shall be deemed to include, in respect of any
jurisdiction other than England, references to such action, remedy or method of
proceeding for the enforcement of the rights of creditors available or
appropriate in such jurisdiction as shall most nearly approximate to such
action, remedy or method of proceeding described or referred to in these
presents.     (v)   All references in these presents to Euroclear and/or
Clearstream, Luxembourg shall, whenever the context so permits, be deemed to
include references to any additional or alternative clearing system as is
approved by the Issuer, the Agent and the Trustee.     (vi)   Unless the context
otherwise requires words or expressions used in these presents shall bear the
same meanings as in the Companies Act 1985 of Great Britain.     (vii)   In this
Trust Deed references to Schedules, Clauses, subclauses, paragraphs and
subparagraphs shall be construed as references to the Schedules to this Trust
Deed and to the Clauses, subclauses, paragraphs and subparagraphs of this Trust
Deed respectively.     (viii)   In these presents tables of contents and Clause
headings are included for ease of reference and shall not affect the
construction of these presents.

8



--------------------------------------------------------------------------------



 



(C)   Words and expressions defined in these presents or the Agency Agreement or
used in the applicable Final Terms shall have the same meanings where used
herein unless the context otherwise requires or unless otherwise stated and
provided that, in the event of inconsistency between the Agency Agreement and
these presents, these presents shall prevail and, in the event of inconsistency
between the Agency Agreement or these presents and the applicable Final Terms,
the applicable Final Terms shall prevail.   (D)   All references in these
presents to the relevant currency shall be construed as references to the
currency in which payments in respect of the Notes and/or Receipts and/or
Coupons of the relevant Series are to be made as indicated in the applicable
Final Terms.   (E)   All references in these presents to listing and listed
shall include references to quotation and quoted respectively.

2.   AMOUNT AND ISSUE OF THE NOTES

(A)   Amount of the Notes, Final Terms and Legal Opinions:       The Notes will
be issued in Series in an aggregate nominal amount from time to time outstanding
not exceeding the Programme Limit from time to time and for the purpose of
determining such aggregate nominal amount Clause 3(5) of the Programme Agreement
shall apply.       By not later than 3.00 p.m. (London time) on the London
Business Day preceding each proposed Issue Date, the Issuer shall deliver or
cause to be delivered to the Trustee a copy of the applicable Final Terms and
shall notify the Trustee in writing without delay of the relevant Issue Date and
the nominal amount of the Notes to be issued. Upon the issue of the relevant
Notes, such Notes shall become constituted by these presents without further
formality.       Before the first issue of Notes occurring after each
anniversary of this Trust Deed and on such other occasions as the Trustee so
requests (on the basis that the Trustee considers it necessary in view of a
change (or proposed change) in applicable law affecting the Issuer or, as the
case may be, the Guarantor, these presents, the Programme Agreement or the
Agency Agreement, or the Trustee has other grounds), the Issuer or, as the case
may be, the Guarantor will procure that (a) further legal opinion(s) (relating,
if applicable, to any such change or proposed change) in such form and with such
content as the Trustee may require from the legal advisers specified in the
Programme Agreement or such other legal advisers as the Trustee may require
is/are delivered to the Trustee. Whenever such a request is made with respect to
any Notes to be issued, the receipt of such opinion in a form satisfactory to
the Trustee shall be a further condition precedent to the issue of those Notes.

(B)   Covenant to repay principal and to pay interest:       The Issuer
covenants with the Trustee that it will, as and when the Notes of any Series or
any of them or any instalment of principal in respect thereof becomes due to be
redeemed in accordance with the Conditions, unconditionally pay or procure to be
paid to or to the order of the Trustee in the relevant currency in immediately
available funds the principal amount in respect of the Notes of such Series or
the amount of such instalment becoming due for redemption on that date and
(except in the case of Zero Coupon Notes) shall (subject to the provisions of
the Conditions) in the meantime and until redemption in full of the Notes of
such Series (both before and after any judgment or other order of a court of
competent jurisdiction) unconditionally pay or procure to be paid to or to the
order of the Trustee as aforesaid interest (which shall accrue from day to day)
on the nominal amount of the Notes outstanding of such Series at rates and/or in
amounts calculated from time to time in accordance with, or specified in, and on
the dates provided for in, the Conditions (subject to Clause 2(D)) PROVIDED
THAT:

9



--------------------------------------------------------------------------------



 



  (i)   every payment of principal or interest or other sum due in respect of
the Notes made to or to the order of the Agent in the manner provided in the
Agency Agreement shall be in satisfaction pro tanto of the relative covenant by
the Issuer in this Clause contained in relation to the Notes of such Series,
except to the extent that there is a default in the subsequent payment thereof
in accordance with the Conditions to the relevant Noteholders, Receiptholders or
Couponholders (as the case may be);     (ii)   in the case of any payment of
principal made to the Trustee or the Agent after the due date or on or after
accelerated maturity following an Event of Default, interest shall (subject,
where applicable, as provided in the Conditions) continue to accrue on the
nominal amount of the relevant Notes (except in the case of Zero Coupon Notes to
which the provisions of Condition 6(j) shall apply) (both before and after any
judgment or other order of a court of competent jurisdiction) at the rates
aforesaid (or, if higher, the rate of interest on judgment debts for the time
being provided by English law) up to and including the date which the Trustee
determines to be the date on and after which payment is to be made in respect
thereof, as stated in a notice given to the holders of such Notes (such date to
be not later than seven days after the day on which the whole of such principal
amount, together with an amount equal to the interest which has accrued and is
to accrue pursuant to this proviso up to and including that date, has been
received by the Trustee or the Agent); and     (iii)   in any case where payment
of the whole or any part of the principal amount of any Note is improperly
withheld or refused upon due presentation thereof (other than in circumstances
contemplated by (ii) above) interest shall accrue on the nominal amount of such
Note (except in the case of Zero Coupon Notes to which the provisions of
Condition 6(j) shall apply) payment of which has been so withheld or refused
(both before and after any judgment or other order of a court of competent
jurisdiction) at the rates aforesaid (or, if higher, the rate of interest on
judgment debts for the time being provided by English law) from the date of such
withholding or refusal until the date on which, upon further presentation of the
relevant Note, payment of the full amount (including interest as aforesaid) in
the relevant currency payable in respect of such Note is made or (if earlier)
the seventh day after notice is given to the relevant Noteholder(s) (whether
individually or in accordance with Condition 13) that the full amount (including
interest as aforesaid) in the relevant currency in respect of such Note is
available for payment, provided that, upon further presentation thereof being
duly made, such payment is made.

The Trustee will hold the benefit of this covenant on trust for the Noteholders,
the Receiptholders and the Couponholders and itself in accordance with these
presents.

(C)   Trustee’s requirements regarding Paying Agents:       At any time after an
Event of Default or a Potential Event of Default shall have occurred or the
Notes of all or any Series shall otherwise have become due and repayable or the
Trustee shall have received any money which it proposes to pay under Clause 10
to the relevant Noteholders, Receiptholders and/or Couponholders, the Trustee
may:

  (i)   by notice in writing to the Issuer, the Guarantor, the Agent and the
other Paying Agents require the Agent and the other Paying Agents pursuant to
the Agency Agreement:

  (a)   to act thereafter as Agent and other Paying Agents respectively of the
Trustee in relation to payments to be made by or on behalf of the Trustee under
the terms of these presents mutatis mutandis on the terms provided in the Agency
Agreement (save that the Trustee’s liability under any provisions thereof for
the indemnification, remuneration and payment of out-of-pocket expenses of the
Agent and the other Paying Agents shall be limited to the amounts for the time
being held by the Trustee

10



--------------------------------------------------------------------------------



 



      on the trusts of these presents relating to the Notes of the relevant
Series and available for such purpose) and thereafter to hold all Notes,
Receipts and Coupons and all sums, documents and records held by them in respect
of Notes, Receipts and Coupons on behalf of the Trustee; or

  (b)   to deliver up all Notes, Receipts and Coupons and all sums, documents
and records held by them in respect of Notes, Receipts and Coupons to the
Trustee or as the Trustee shall direct in such notice provided that such notice
shall be deemed not to apply to any documents or records which the Agent or the
relevant other Paying Agent is obliged not to release by any law or regulation;
and

  (ii)   by notice in writing to the Issuer and the Guarantor require them to
make all subsequent payments in respect of the Notes, Receipts and Coupons to or
to the order of the Trustee and not to the Agent and with effect from the issue
of any such notice to the Issuer and the Guarantor and until such notice is
withdrawn proviso (i) to subclause (B) of this Clause relating to the Notes
shall cease to have effect.

(D)   If the Floating Rate Notes or Indexed Interest Notes of any Series become
immediately due and repayable under Condition 9, the rate and/or amount of
interest payable in respect of them will be calculated at the same intervals as
if such Notes had not become due and repayable, the first of which will commence
on the expiry of the Interest Period during which the Notes of the relevant
Series become so due and repayable mutatis mutandis in accordance with the
provisions of Condition 4(b) except that the rates of interest need not be
published.

(E)   Currency of payments:       All payments in respect of, under and in
connection with these presents and the Notes of any Series to the relevant
Noteholders, Receiptholders and Couponholders shall be made in the relevant
currency.

(F)   Further Notes:       The Issuer shall be at liberty from time to time (but
subject always to the provisions of these presents) without the consent of the
Noteholders, Receiptholders or Couponholders to create and issue further Notes
ranking pari passu in all respects (or in all respects save for the date from
which interest thereon accrues and the amount of the first payment of interest
on such further Notes) and so that the same shall be consolidated and form a
single series with the outstanding Notes of a particular Series.

(G)   Separate Series:       The Notes of each Series shall form a separate
Series of Notes and accordingly, unless for any purpose the Trustee in its
absolute discretion shall otherwise determine, the provisions of this Clause and
of Clauses 3 to 21 (both inclusive), 22(B) and Schedule 3 shall apply mutatis
mutandis separately and independently to the Notes of each Series and in such
Clauses and Schedule the expressions Notes, Noteholders, Receipts,
Receiptholders, Coupons, Couponholders, Talons and Talonholders shall be
construed accordingly.

3.   FORMS OF THE NOTES

(A)   Global Notes:

  (i)   The Notes of each Tranche will initially be represented by a Temporary
Global Note which shall be exchangeable for either Definitive Notes together
with, where applicable, Receipts

11



--------------------------------------------------------------------------------



 



      and (except in the case of Zero Coupon Notes) Coupons and, where
applicable, Talons attached or a Permanent Global Note, in each case in
accordance with the provisions of such Temporary Global Note. Each Permanent
Global Note shall be exchangeable for Definitive Notes together with, where
applicable, Receipts and (except in the case of Zero Coupon Notes) Coupons and,
where applicable, Talons attached, in accordance with the provisions of such
Permanent Global Note.         All Global Notes shall be prepared, completed and
delivered to a common depositary for Euroclear and Clearstream, Luxembourg in
accordance with the provisions of the Programme Agreement or to another
appropriate depositary in accordance with any other agreement between the Issuer
and the relevant Dealer(s) and, in each case, the Agency Agreement and these
presents.

  (ii)   Each Temporary Global Note shall be printed or typed in the form or
substantially in the form set out in Part 1 of Schedule 2 and may be a
facsimile. Each Temporary Global Note shall have annexed thereto a copy of the
applicable Final Terms and shall be signed manually or in facsimile by two
persons duly authorised by the Issuer on behalf of the Issuer and shall be
authenticated by or on behalf of the Agent. Each Temporary Global Note so
executed and authenticated shall be a binding and valid obligation of the Issuer
and title thereto shall pass by delivery.     (iii)   Each Permanent Global Note
shall be printed or typed in the form or substantially in the form set out in
Part 2 of Schedule 2 and may be a facsimile. Each Permanent Global Note shall
have annexed thereto a copy of the applicable Final Terms and shall be signed
manually or in facsimile by two persons duly authorised by the Issuer on behalf
of the Issuer and shall be authenticated by or on behalf of the Agent. Each
Permanent Global Note so executed and authenticated shall be a binding and valid
obligation of the Issuer and title thereto shall pass by delivery.

(B)   Definitive Notes:

  (i)   The Definitive Notes, the Receipts, the Coupons and the Talons shall be
to bearer in the respective forms or substantially in the respective forms set
out in Parts 3, 4, 5 and 6, respectively, of Schedule 2. The Definitive Notes,
the Receipts, the Coupons and the Talons shall be serially numbered and, if
listed or quoted, shall be security printed in accordance with the requirements
(if any) from time to time of the relevant Stock Exchange and the relevant
Conditions shall be incorporated by reference (where applicable to these
presents) into such Definitive Notes if permitted by the relevant Stock Exchange
(if any), or, if not so permitted, the Definitive Notes shall be endorsed with
or have attached thereto the relevant Conditions, and, in either such case, the
Definitive Notes shall have endorsed thereon or attached thereto a copy of the
applicable Final Terms (or the relevant provisions thereof). Title to the
Definitive Notes, the Receipts, the Coupons and the Talons shall pass by
delivery.

  (ii)   The Definitive Notes shall be signed manually or in facsimile by two
persons duly authorised by the Issuer on behalf of the Issuer and shall be
authenticated by or on behalf of the Agent. The Definitive Notes so executed and
authenticated, and the Receipts, the Coupons and Talons, upon execution and
authentication of the relevant Definitive Notes, shall be binding and valid
obligations of the Issuer. The Receipts, the Coupons and the Talons shall not be
signed. No Definitive Note and none of the Receipts, Coupons or Talons
appertaining to such Definitive Note shall be binding or valid until such
Definitive Note shall have been executed and authenticated as aforesaid.

12



--------------------------------------------------------------------------------



 



(C)   Facsimile Signatures:       The Issuer may use the facsimile signature of
any person who at the date such signature is affixed to a Note is duly
authorised by the Issuer notwithstanding that at the time of issue of any of the
Notes, he may have ceased for any reason to be so authorised.

(D)   Persons to be treated as Noteholders:       Except as ordered by a court
of competent jurisdiction or as required by law, the Issuer, the Guarantor, the
Trustee, the Agent and the other Paying Agents (notwithstanding any notice to
the contrary and whether or not it is overdue and notwithstanding any notation
of ownership or writing thereon or notice of any previous loss or theft thereof)
may (i) for the purpose of making payment thereon or on account thereof, deem
and treat the bearer of any Global Note, Definitive Note, Receipt, Coupon or
Talon and of all rights thereunder as the absolute owner thereof free from all
encumbrances, and shall not be required to obtain proof of such ownership or as
to the identity of the bearer and (ii) for all other purposes deem and treat:

  (a)   the bearer of any Definitive Note, Receipt, Coupon or Talon; and     (b)
  each person for the time being shown in the records of Euroclear or
Clearstream, Luxembourg or such other additional or alternative clearing system
approved by the Issuer, the Agent and the Trustee, as having a particular
nominal amount of Notes credited to his securities account,

as the absolute owner thereof free from all encumbrances and shall not be
required to obtain proof of such ownership or as to the identity of the bearer
of any Global Note, Definitive Note, Receipt, Coupon or Talon.

4.   FEES, DUTIES AND TAXES       The Issuer will pay any stamp, issue,
registration, documentary and other fees, duties and taxes, including interest
and penalties, payable on or in connection with (i) the execution and delivery
of these presents (ii) the constitution and original issue of the Notes, the
Receipts and the Coupons and (iii) any action taken by or on behalf of the
Trustee or (where permitted under these presents so to do) any Noteholder,
Receiptholder or Couponholder to enforce, or to resolve any doubt concerning, or
for any other purpose in relation to, these presents.

5.   COVENANT OF COMPLIANCE       Each of the Issuer and the Guarantor covenants
with the Trustee that it will comply with and perform and observe all the
provisions of these presents which are expressed to be binding on it. The
Conditions shall be binding on the Issuer, the Guarantor, the Noteholders, the
Receiptholders and the Couponholders. The Trustee shall be entitled to enforce
the obligations of the Issuer and the Guarantor under the Notes, the Receipts
and the Coupons as if the same were set out and contained in this Trust Deed,
which shall be read and construed as one document with the Notes, the Receipts
and the Coupons. The Trustee shall hold the benefit of this covenant upon trust
for itself and the Noteholders, the Receiptholders and the Couponholders
according to its and their respective interests.

6.   CANCELLATION OF NOTES AND RECORDS

(A)   The Issuer shall use all reasonable endeavours to procure that all Notes
(i) redeemed or (ii) purchased for cancellation by or on behalf of the Issuer,
the Guarantor or any other Subsidiary of the Issuer or (iii) which, being
mutilated or defaced, have been surrendered and replaced pursuant to

13



--------------------------------------------------------------------------------



 



    Condition 10 (together in each case, in the case of Definitive Notes, with
all unmatured Receipts and Coupons attached thereto or delivered therewith) and,
in the case of Definitive Notes all relative Receipts and Coupons paid in
accordance with the relevant Conditions or which, being mutilated or defaced,
have been surrendered and replaced pursuant to Condition 10 shall forthwith be
cancelled by or on behalf of the Issuer and a certificate stating:

  (a)   the aggregate nominal amount of Notes which have been redeemed and the
amounts paid in respect thereof and the aggregate amounts in respect of Receipts
and Coupons which have been paid;     (b)   the serial numbers of such Notes in
definitive form and Receipts;     (c)   the total numbers (where applicable, of
each denomination) by maturity date of such Receipts and Coupons;     (d)   the
aggregate amount of interest paid (and the due dates of such payments) on Global
Notes;     (e)   the aggregate nominal amount of Notes (if any) which have been
purchased by or on behalf of the Issuer, the Guarantor or any other Subsidiary
of the Issuer and cancelled and the serial numbers of such Notes in definitive
form and, in the case of Definitive Notes, the total number (where applicable,
of each denomination) by maturity date of the Receipts, Coupons and Talons
attached thereto or surrendered therewith;     (f)   the aggregate nominal
amounts of Notes and Receipts and the aggregate amounts in respect of Coupons
which have been so exchanged or surrendered and replaced and the serial numbers
of such Notes in definitive form and the total number (where applicable, of each
denomination) by maturity date of such Coupons and Talons;     (g)   the total
number (where applicable, of each denomination) by maturity date of the
unmatured Coupons missing from Definitive Notes bearing interest at a fixed rate
which have been redeemed or exchanged or surrendered and replaced and the serial
numbers of the Definitive Notes to which such missing unmatured Coupons
appertained; and     (h)   the total number (where applicable, of each
denomination) by maturity date of Talons which have been exchanged for further
Coupons

shall be given to the Trustee by or on behalf of the Issuer as soon as possible
and in any event within four months after the date of such redemption, purchase,
payment, exchange or replacement (as the case may be). The Trustee may accept
such certificate as conclusive evidence of redemption, purchase, exchange or
replacement pro tanto of the Notes or payment of interest thereon or exchange of
the relative Talons respectively and of cancellation of the relative Notes and
Coupons.

(B)   The Issuer shall use all reasonable endeavours to procure (i) that the
Agent shall keep a full and complete record of all Notes, Receipts, Coupons and
Talons issued by it (other than serial numbers of Receipts and Coupons) and of
their redemption, purchase by or on behalf of the Issuer, the Guarantor or any
other Subsidiary of the Issuer and of all replacement notes, receipts, coupons
or talons issued in substitution for lost, stolen, mutilated, defaced or
destroyed Notes, Receipts, Coupons or Talons and (ii) that such records shall be
made available to the Trustee at all reasonable times.

14



--------------------------------------------------------------------------------



 



7.   GUARANTEE

(A)   The Guarantor hereby irrevocably and unconditionally guarantees to the
Trustee the due and punctual payment in accordance with these presents of the
principal of and interest on the Notes and of all other amounts payable by the
Issuer under these presents.   (B)   If the Issuer fails, for any reason
whatsoever, punctually to pay any such principal, interest or other amount, the
Guarantor shall cause each and every such payment to be made as if the Guarantor
instead of the Issuer were expressed to be the primary obligor of the relevant
Note, Receipt or Coupon and not merely as surety (but without affecting the
Issuer’s obligations) to the intent that the holder thereof shall receive the
same amounts in respect of principal, interest or such other amount as would
have been receivable had such payments been made by the Issuer.   (C)   If any
payment received by the Trustee or any Noteholder, Receiptholder or Couponholder
pursuant to the provisions of these presents in relation to the Notes, the
Receipts or the Coupons shall (whether on the subsequent bankruptcy, insolvency
or corporate reorganisation of the Issuer or, without limitation, on any other
event) be avoided or set aside for any reason, such payment shall not be
considered as discharging or diminishing the liability of the Guarantor and this
guarantee shall continue to apply as if such payment had at all times remained
owing by the Issuer and the Guarantor shall indemnify the Trustee and the
Noteholders and/or Receiptholders and/or Couponholders (as the case may be) in
respect thereof PROVIDED THAT the obligations of the Issuer and/or the Guarantor
under this subclause shall, as regards each payment made to the Trustee or any
Noteholder, Receiptholder or Couponholder which is avoided or set aside, be
contingent upon such payment being reimbursed to the Issuer or other persons
entitled through the Issuer.   (D)   The Guarantor hereby agrees that its
obligations hereunder shall be unconditional and that the Guarantor shall be
fully liable irrespective of the validity, regularity, legality or
enforceability against the Issuer of, or of any defence or counter-claim
whatsoever available to the Issuer in relation to, its obligations under these
presents, whether or not any action has been taken to enforce the same or any
judgment obtained against the Issuer, whether or not any of the other provisions
of these presents have been modified, whether or not any time, indulgence,
waiver, authorisation or consent has been granted to the Issuer by or on behalf
of the Noteholders or the Receiptholders or Couponholders or the Trustee,
whether or not any determination has been made by the Trustee pursuant to Clause
19(A), whether or not there have been any dealings or transactions between the
Issuer, any of the Noteholders, Receiptholders or Couponholders or the Trustee,
whether or not the Issuer has been dissolved, liquidated, merged, consolidated,
bankrupted or has changed its status, functions, control or ownership, whether
or not the Issuer has been prevented from making payment by foreign exchange
provisions applicable at its place of registration or incorporation and whether
or not any other circumstances have occurred which might otherwise constitute a
legal or equitable discharge of or defence to a guarantor. Accordingly, the
validity of this guarantee shall not be affected by reason of any invalidity,
irregularity, illegality or unenforceability of all or any of the obligations of
the Issuer under these presents and this guarantee shall not be discharged nor
shall the liability of the Guarantor under these presents be affected by any
act, thing or omission or means whatever whereby its liability would not have
been discharged if it had been the principal debtor.   (E)   Without prejudice
to the provisions of Clause 9(A), the Trustee may determine from time to time
whether or not it will enforce this guarantee which it may do without making any
demand of or taking any proceedings against the Issuer (as appropriate) and may
from time to time make any arrangement or compromise with the Guarantor in
relation to this guarantee which the Trustee may consider expedient in the
interests of the Noteholders, Receiptholders or Couponholders.   (F)   The
Guarantor hereby waives diligence, presentment, demand of payment, filing of
claims with a court in the event of dissolution, liquidation, merger or
bankruptcy of the Issuer, any right to require a proceeding first against the
Issuer, protest or notice with respect to the Notes, Receipts or Coupons

15



--------------------------------------------------------------------------------



 



or the indebtedness evidenced thereby and all demands whatsoever and hereby
covenants that this guarantee shall be a continuing guarantee, shall extend to
the ultimate balance of all sums payable by the Issuer under these presents in
relation to the Notes, Receipts and Coupons, shall not be discharged except by
complete performance of the obligations contained in these presents in relation
to the Notes, Receipts and Coupons and is additional to, and not instead of, any
security or other guarantee or indemnity at any time existing in favour of any
person, whether from the Guarantor or otherwise.

(G)   If any moneys shall become payable by the Guarantor under this guarantee
the Guarantor shall not, so long as the same remain unpaid, without the prior
written consent of the Trustee:

  (i)   in respect of any amounts paid by it under this guarantee, exercise any
rights of subrogation or contribution or, without limitation, any other right or
remedy which may accrue to it in respect of or as a result of any such payment;
or     (ii)   in respect of any other moneys for the time being due to the
Guarantor by the Issuer, claim payment thereof or exercise any other right or
remedy;

(including in either case claiming the benefit of any security or right of
set-off or, on the liquidation of the Issuer, proving in competition with the
Trustee). If, notwithstanding the foregoing, upon the bankruptcy, insolvency or
liquidation of the Issuer any payment or distribution of assets of the Issuer of
any kind or character, whether in cash, property or securities, shall be
received by the Guarantor before payment in full of all principal of, and
interest on, the Notes, Receipts and Coupons shall have been made to the
Noteholders, Receiptholders and Couponholders, such payment or distribution
shall be received by the Guarantor on trust to pay the same over immediately to
the Trustee for application in or towards the payment of all sums due and unpaid
under these presents in accordance with Clause 10 on the basis that Clause 10
does not apply separately and independently to each Series of the Notes.

(H)   The obligations of the Guarantor under these presents constitute direct,
unconditional, unsubordinated and unsecured obligations of the Guarantor and
(save for certain obligations required to be preferred by law) rank and will
rank pari passu with all other unsecured obligations (other than subordinated
obligations, if any) of the Guarantor, from time to time outstanding.

8.   NON-PAYMENT

(A)   Proof that as regards any specified Note, Receipt or Coupon the Issuer or,
as the case may be, the Guarantor has made default in paying any amount due in
respect of such Note, Receipt or Coupon shall (unless the contrary be proved) be
sufficient evidence that the same default has been made as regards all other
Notes, Receipts or Coupons (as the case may be) in respect of which the relevant
amount is due and payable.   (B)   References in provisos (ii) and (iii) to
Clause 2(B) and the provisions of any trust deed supplemental to this Trust Deed
corresponding to provisos (ii) and (iii) to Clause 2(B) to “the rates aforesaid”
shall, in the event of the Notes having become due and repayable, with effect
from the expiry of the interest period during which such Notes become due and
repayable, be construed as references to rates of interest calculated mutatis
mutandis in accordance with the Conditions except that no notices need be
published in respect thereof.

9.   PROCEEDINGS, ACTION AND INDEMNIFICATION

(A)   The Trustee shall not be bound to take any proceedings mentioned in
Condition 9 or any other action in relation to these presents unless
respectively directed or requested to do so (i) by an Extraordinary Resolution
or (ii) in writing by the holders of at least one-quarter in nominal amount of
the Notes

16



--------------------------------------------------------------------------------



 



    then outstanding and in either case then only if it shall be indemnified
and/or secured to its satisfaction against all Liabilities to which it may
thereby render itself liable or which it may incur by so doing.

(B)   Only the Trustee may enforce the provisions of these presents. No
Noteholder, Receiptholder or Couponholder shall be entitled to proceed directly
against the Issuer or the Guarantor to enforce the performance of any of the
provisions of these presents unless the Trustee having become bound as aforesaid
to take proceedings fails to do so within a reasonable period and such failure
is continuing.

10.   APPLICATION OF MONEYS       All moneys received by the Trustee under these
presents from the Issuer or, as the case may be, the Guarantor (including any
moneys which represent principal or interest in respect of Notes, Receipts or
Coupons which have become void under Condition 8) shall, unless and to the
extent attributable, in the opinion of the Trustee, to a particular Series of
the Notes, be apportioned pari passu and rateably between each Series of the
Notes, and all moneys received by the Trustee under these presents from the
Issuer or, as the case may be, the Guarantor to the extent attributable in the
opinion of the Trustee to a particular Series of the Notes or which are
apportioned to such Series as aforesaid, be held by the Trustee upon trust to
apply them (subject to Clause 12):       FIRST in payment or satisfaction of all
amounts then due and unpaid under Clauses 15 and/or 16(J) to the Trustee and/or
any Appointee;       SECONDLY in or towards payment pari passu and rateably of
all principal and interest then due and unpaid in respect of the Notes of that
Series;       THIRDLY in or towards payment pari passu and rateably of all
principal and interest then due and unpaid in respect of the Notes of each other
Series; and       FOURTHLY in payment of the balance (if any) to the Issuer
(without prejudice to, or liability in respect of, any question as to how such
payment to the Issuer shall be dealt with as between the Issuer and any other
person).       Without prejudice to this Clause 10, if the Trustee holds any
moneys which represent principal or interest in respect of Notes which have
become void or in respect of which claims have been prescribed under Condition
8, the Trustee will hold such moneys on the above trusts.

11.   NOTICE OF PAYMENTS       The Trustee shall give notice to the relevant
Noteholders in accordance with Condition 13 of the day fixed for any payment to
them under Clause 10. Such payment may be made in accordance with Condition 5
and any payment so made shall be a good discharge to the Trustee.

12.   INVESTMENT BY TRUSTEE

(A)   The Trustee may at its discretion and pending payment invest moneys at any
time available for the payment of principal and interest on the Notes in some or
one of the investments hereinafter authorised for such periods as it may
consider expedient with power from time to time at the like discretion to vary
such investments and to accumulate such investments and the resulting interest
and other income derived therefrom. The accumulated investments shall be applied
under Clause 10. All interest and other income deriving from such investments
shall be applied first in payment or satisfaction of all amounts then due and
unpaid under Clause 15 to the Trustee and/or any Appointee and otherwise held
for the benefit of and paid to the Noteholders or the holders of the related
Coupons, as the case may be.

17



--------------------------------------------------------------------------------



 



(B)   Any moneys which under the trusts of these presents ought to or may be
invested by the Trustee may be invested in the name or under the control of the
Trustee in any investments or other assets in any part of the world, whether or
not they produce income or by placing the same on deposit in the name or under
the control of the Trustee at such bank or other financial institution and in
such currency as the Trustee may think fit. If that bank or institution is the
Trustee or a Subsidiary, holding or associated company of the Trustee, it need
only account for an amount of interest equal to the amount of interest which
would, at then current rates, be payable by it on such a deposit to an
independent customer. The Trustee may at any time vary any such investments for
or into other investments or convert any moneys so deposited into any other
currency and shall not be responsible for any loss resulting from any such
investments or deposits, whether due to depreciation in value, fluctuations in
exchange rates or otherwise.

13.   PARTIAL PAYMENTS       Upon any payment under Clause 10 (other than
payment in full against surrender of a Note, Receipt or Coupon) the Note,
Receipt or Coupon in respect of which such payment is made shall be produced to
the Trustee or the Paying Agent by or through whom such payment is made and the
Trustee shall or shall cause such Paying Agent to enface thereon a memorandum of
the amount and the date of payment but the Trustee may, in any particular case,
dispense with such production and enfacement upon such indemnity being given as
it shall think sufficient.

14.   COVENANTS BY THE ISSUER AND THE GUARANTOR

(A)   The Issuer covenants with the Trustee that, so long as any of the Notes
remains outstanding (or, in the case of paragraphs (viii), (ix), (xiii), (xiv),
(xvi) and (xviii), so long as any of such Notes or the relative Receipts or
Coupons remains liable to prescription or, in the case of subparagraph (xv),
until the expiry of a period of 30 days after the Relevant Date) it shall:

  (i)   at all times carry on and conduct its affairs and procure its
Subsidiaries to carry on and conduct their respective affairs in a proper and
efficient manner;     (ii)   give or procure to be given to the Trustee such
opinions, certificates and information as it shall require and in such form as
it shall require (including without limitation the procurement of all such
certificates called for by the Trustee pursuant to Clause 16(C)) for the purpose
of the discharge or exercise of the duties, trusts, powers, authorities and
discretions vested in it under these presents or by operation of law;     (iii)
  cause to be prepared and certified by its Auditors in respect of each annual
financial accounting period accounts in such form as will comply with all
relevant legal and accounting requirements and all requirements for the time
being of the relevant Stock Exchange;     (iv)   at all times keep proper books
of account and allow the Trustee and any person appointed by the Trustee to whom
the Issuer shall have no reasonable objection free access to such books of
account at all reasonable times during normal business hours;     (v)   send to
the Trustee (in addition to any copies to which it may be entitled as a holder
of any securities of the Issuer) two copies in English of every balance sheet,
profit and loss account, report, circular and notice of general meeting and
every other document issued or sent to its shareholders together with any of the
foregoing, and every document issued or sent to holders of securities other than
its shareholders (including the Noteholders) as soon as practicable after the
issue or publication thereof;

18



--------------------------------------------------------------------------------



 



  (vi)   forthwith give notice in writing to the Trustee of the occurrence of
any Event of Default or Potential Event of Default;     (vii)   give to the
Trustee (a) within seven days after demand by the Trustee therefor and (b)
(without the necessity for any such demand) promptly after the publication of
its audited accounts in respect of each financial year commencing with the
financial year ending 28 February 2006 and in any event not later than 180 days
after the end of each such financial year, a certificate signed by two of its
Directors, to the effect that as at a date not more than seven days before
delivering such certificate (the relevant certification date) there did not
exist and had not existed since the relevant certification date of the previous
certificate (or in the case of the first such certificate the date hereof) any
Event of Default or any Potential Event of Default (or if such exists or
existed, specifying the same) and that during the period from and including the
relevant certification date of the last such certificate (or in the case of the
first such certificate the date hereof) to and including the relevant
certification date of such certificate the Issuer has complied with all its
obligations contained in these presents or (if such is not the case) specifying
the respects in which it has not complied;     (viii)   at all times execute and
do all such further documents, acts and things as may be necessary at any time
or times in the opinion of the Trustee for the purpose of discharging its
functions under, or giving effect to, these presents;     (ix)   at all times
maintain an Agent, other Paying Agents, a Calculation Agent and Reference Banks
in accordance with the Conditions;     (x)   procure the Agent to notify the
Trustee forthwith in the event that it does not, on or before the due date for
any payment in respect of the Notes or any of them or any of the relative
Receipts or Coupons, receive unconditionally pursuant to the Agency Agreement
payment of the full amount in the relevant currency of the moneys payable on
such due date on all such Notes, Receipts or Coupons as the case may be;    
(xi)   in the event of the unconditional payment to the Agent or the Trustee of
any sum due in respect of the Notes or any of them or any of the relative
Receipts or Coupons being made after the due date for payment thereof forthwith
give or procure to be given notice to the relevant Noteholders in accordance
with Condition 13 that such payment has been made;     (xii)   use all
reasonable endeavours to maintain the quotation or listing on the relevant Stock
Exchange of those of the Notes which are quoted or listed on the relevant Stock
Exchange or, if it is unable to do so having used such all reasonable
endeavours, use all reasonable endeavours to obtain and maintain a quotation or
listing of such Notes issued by it on such other stock exchange or exchanges or
securities market or markets as the Issuer may (with the prior written approval
of the Trustee) decide and shall also upon obtaining a quotation or listing of
such Notes issued by it on such other stock exchange or exchanges or securities
market or markets enter into a trust deed supplemental to this Trust Deed to
effect such consequential amendments to these presents as the Trustee may
require or as shall be requisite to comply with the requirements of any such
stock exchange or securities market provided that the Issuer shall not be
obliged to maintain any listing of the Notes on a regulated market in the
European Economic Area in circumstances where:

  (a)   a listing or admission to trading of such Notes on such regulated market
in the European Economic Area would require the Issuer (1) to prepare financial
statements in accordance with auditing standards other than U.S. GAAP or (2) to
provide additional information and/or a report from its auditors as a result of
differences between U.S. GAAP and International Financial Reporting Standards;
or

19



--------------------------------------------------------------------------------



 



  (b)   the EU Financial Services Action Plan is implemented in a manner that,
in the reasonable opinion of the Issuer, is unduly burdensome (as certified by
the Issuer to the Trustee in a certificate signed by two Directors of the
Issuer),

in which event the Issuer may, but shall not be obliged to, seek an alternative
listing for any such Notes on or by such Stock Exchange as may be agreed between
the Issuer and the Trustee;

  (xiii)   give notice to the Noteholders in accordance with Condition 13 of any
appointment, resignation or removal of any Agent, Calculation Agent, Reference
Bank or other Paying Agent (other than the appointment of the initial Agent,
Calculation Agent, Reference Banks and other Paying Agents) after having
obtained the prior written approval of the Trustee thereto or any change of any
Paying Agent’s or Reference Bank’s specified office and (except as provided by
the Agency Agreement or the Conditions) at least 30 days prior to such event
taking effect; PROVIDED ALWAYS THAT so long as any of the Notes, Receipts or
Coupons remains liable to prescription in the case of the termination of the
appointment of the Agent or the Calculation Agent no such termination shall take
effect until a new Agent or Calculation Agent (as the case may be) has been
appointed on terms previously approved in writing by the Trustee;     (xiv)  
obtain the prior written approval of the Trustee to, and promptly give to the
Trustee two copies of, the form of every notice given to the holders of any
Notes issued by it in accordance with Condition 13 (such approval, unless so
expressed, not to constitute approval for the purposes of Section 21 of the
Financial Services and Markets Act 2000 (the FSMA) of a communication within the
meaning of Section 21 of the FSMA);     (xv)   if payments of principal or
interest in respect of the Notes or relative Receipts or Coupons by the Issuer
shall become subject generally to the taxing jurisdiction of any territory or
any political sub-division or any authority therein or thereof having power to
tax other than or in addition to the United States of America or any political
sub-division or any authority therein or thereof having power to tax,
immediately upon becoming aware thereof, notify the Trustee in writing of such
event and (unless the Trustee otherwise agrees) enter forthwith into a trust
deed supplemental to this Trust Deed, giving to the Trustee an undertaking or
covenant in form and manner satisfactory to the Trustee in terms corresponding
to the terms of Condition 7 with the substitution for (or, as the case may be,
the addition to) the references therein to the United States of America or any
political sub-division thereof or any authority therein or thereof having power
to tax of references to that other or additional territory or any political
sub-division thereof or any authority therein or thereof having power to tax to
whose taxing jurisdiction such payments shall have become subject as aforesaid
such trust deed also (where applicable) to modify Condition 6(b) so that such
Condition shall make reference to the other or additional territory, any
political sub-division thereof and any authority therein or thereof having power
to tax;     (xvi)   comply with and perform all its obligations under the Agency
Agreement and use all reasonable endeavours to procure that the Agent and the
other Paying Agents comply with and perform all their respective obligations
thereunder and any notice given by the Trustee pursuant to Clause 2(C)(i) and
that the Calculation Agent complies with and performs all its obligations under
the relative calculation agency agreement and not make any amendment or
modification to such Agreement without the prior written approval of the
Trustee;     (xvii)   in order to enable the Trustee to ascertain the nominal
amount of the Notes of each Series for the time being outstanding for any of the
purposes referred to in the proviso to the definition of outstanding in Clause
1, deliver to the Trustee as soon as practicable upon being so requested in
writing by the Trustee, a certificate in writing signed by two of its Directors,

20



--------------------------------------------------------------------------------



 



      setting out the total number and aggregate nominal amount of the Notes of
each Series issued which:

  (a)   up to and including the date of such certificate have been purchased by
the Issuer or any Subsidiary of the Issuer and cancelled; and     (b)   are at
the date of such certificate held by, for the benefit of, or on behalf of, the
Issuer or any Subsidiary of the Issuer;

  (xviii)   procure its Subsidiaries to comply with all applicable provisions of
Condition 6(h);     (xix)   use all reasonable endeavours to procure that each
of the Paying Agents makes available for inspection by Noteholders,
Receiptholders and Couponholders at its specified office copies of these
presents, the Agency Agreement and the then latest audited balance sheet and
profit and loss account (consolidated if applicable) of the Issuer and the
Guarantor;     (xx)   if, in accordance with the provisions of the Conditions,
interest in respect of the Notes becomes payable at the specified office of any
Paying Agent in the United States of America promptly give notice thereof to the
relative Noteholders in accordance with Condition 13;     (xxi)   use all
reasonable endeavours to procure that Euroclear and/or Clearstream, Luxembourg
(as the case may be) issue(s) any document requested by the Trustee under Clause
16(U) as soon as practicable after such request;     (xxii)   give prior written
notice to the Trustee of any proposed redemption pursuant to Condition 6(b) or
6(c) and, if it shall have given notice to the Noteholders of its intention to
redeem any Notes pursuant to Condition 6(c), duly proceed to draw (if
appropriate) and redeem the relevant Notes accordingly; and     (xxiii)  
promptly provide the Trustee with copies of all supplements and/or amendments
and/or restatements of the Programme Agreement.

(B)   The Guarantor covenants with the Trustee that, so long as any of the Notes
remains outstanding (or, in the case of paragraphs (viii) and (xvi), so long as
any of such Notes or the relative Receipts or Coupons remains liable to
prescription or, in the case of subparagraph (xv), until the expiry of a period
of 30 days after the Relevant Date) it shall:

  (i)   at all times carry on and conduct its affairs and procure its
Subsidiaries to carry on and conduct their respective affairs in a proper and
efficient manner;     (ii)   give or procure to be given to the Trustee such
opinions, certificates and information as it shall require and in such form as
it shall require (including without limitation the procurement of all such
certificates called for by the Trustee pursuant to Clause 16(C)) for the purpose
of the discharge or exercise of the duties, trusts, powers, authorities and
discretions vested in it under these presents or by operation of law;     (iii)
  cause to be prepared and certified by its Auditors in respect of each annual
financial accounting period accounts in such form as will comply with all
relevant legal and accounting requirements and all requirements for the time
being of the relevant Stock Exchange;     (iv)   at all times keep proper books
of account and allow the Trustee and any person appointed by the Trustee to whom
the Guarantor shall have no reasonable objection free access to such books of
account at all reasonable times during normal business hours;

21



--------------------------------------------------------------------------------



 



  (v)   send to the Trustee (in addition to any copies to which it may be
entitled as a holder of any securities of the Guarantor) two copies in English
of every balance sheet, profit and loss account, report, circular and notice of
general meeting and every other document issued or sent to its shareholders
together with any of the foregoing, and every document issued or sent to holders
of securities other than its shareholders (including the Noteholders) as soon as
practicable after the issue or publication thereof;     (vi)   forthwith give
notice in writing to the Trustee of the occurrence of any Event of Default or
Potential Event of Default;     (vii)   give to the Trustee (a) within seven
days after demand by the Trustee therefor and (b) (without the necessity for any
such demand) promptly after the publication of its audited accounts in respect
of each financial year commencing with the financial year ending 28
February 2006 and in any event not later than 180 days after the end of each
such financial year, a certificate signed by two of its Directors, to the effect
that as at a date not more than seven days before delivering such certificate
(the relevant certification date) there did not exist and had not existed since
the relevant certification date of the previous certificate (or in the case of
the first such certificate the date hereof) any Event of Default or any
Potential Event of Default (or if such exists or existed, specifying the same)
and that during the period from and including the relevant certification date of
the last such certificate (or in the case of the first such certificate the date
hereof) to and including the relevant certification date of such certificate the
Guarantor has complied with all its obligations contained in these presents or
(if such is not the case) specifying the respects in which it has not complied;
    (viii)   at all times execute and do all such further documents, acts and
things as may be necessary at any time or times in the opinion of the Trustee
for the purpose of discharging its functions under, or giving effect to, these
presents;

  (ix)   if payments of principal or interest in respect of the Notes or
relative Receipts or Coupons by the Guarantor shall become subject generally to
the taxing jurisdiction of any territory or any political sub-division or any
authority therein or thereof having power to tax, other than or in addition to
the United States of America or any political sub-division or any authority
therein or thereof having power to tax, immediately upon becoming aware thereof,
notify the Trustee in writing of such event and (unless the Trustee otherwise
agrees) enter forthwith into a trust deed supplemental to this Trust Deed,
giving to the Trustee an undertaking or covenant in form and manner satisfactory
to the Trustee in terms corresponding to the terms of Condition 7 with the
substitution for (or, as the case may be, the addition to) the references
therein to the United States of America or any political sub-division thereof or
any authority therein or thereof having power to tax of references to that other
or additional territory or any political sub-division thereof or any authority
therein or thereof having power to tax to whose taxing jurisdiction such
payments shall have become subject as aforesaid such trust deed also (where
applicable) to modify Condition 6(b) so that such Condition shall make reference
to the other or additional territory, any political sub-division thereof and any
authority therein or thereof having power to tax;     (x)   comply with and
perform all its obligations under the Agency Agreement;     (xi)   in order to
enable the Trustee to ascertain the nominal amount of the Notes of each Series
for the time being outstanding for any of the purposes referred to in the
proviso to the definition of outstanding in Clause 1, deliver to the Trustee as
soon as practicable upon being so requested in writing by the Trustee, a
certificate in writing signed by two of its Directors, setting out the total
number and aggregate nominal amount of the Notes of each Series issued which:

22



--------------------------------------------------------------------------------



 



  (a)   up to and including the date of such certificate have been purchased by
the Guarantor or any Subsidiary of the Guarantor and cancelled; and     (b)  
are at the date of such certificate held by, for the benefit of, or on behalf
of, the Guarantor or any Subsidiary of the Guarantor; and

  (xii)   procure its Subsidiaries to comply with all applicable provisions of
Condition 6(h).

15.   REMUNERATION AND INDEMNIFICATION OF TRUSTEE

(A)   The Issuer shall pay to the Trustee remuneration for its services as
trustee of these presents such amount as shall be agreed from time to time by
exchange of letters between the Issuer and the Trustee. Such remuneration shall
accrue from day to day and be payable (in priority to payments to Noteholders,
Receiptholders and Couponholders) up to and including the date when, all the
Notes having become due for redemption, the redemption moneys and interest
thereon to the date of redemption have been paid to the Agent or the Trustee
PROVIDED THAT if upon due presentation of any Note, Receipt or Coupon or any
cheque payment of the moneys due in respect thereof is improperly withheld or
refused, remuneration will commence again to accrue until payment to such
Noteholder, Receiptholder or Couponholder is duly made.   (B)   In the event of
the occurrence of an Event of Default or a Potential Event of Default or the
Trustee considering it expedient or necessary or being requested by the Issuer
to undertake duties which the Trustee and the Issuer agree to be of an
exceptional nature or otherwise outside the scope of the normal duties of the
Trustee under these presents the Issuer shall pay to the Trustee such additional
remuneration as shall be agreed between them.   (C)   The Issuer shall in
addition pay to the Trustee an amount equal to the amount of any value added tax
or similar tax chargeable in respect of its remuneration under these presents.  
(D)   In the event of the Trustee and the Issuer failing to agree:

  (1)   (in a case to which subclause (A) above applies) upon the amount of the
remuneration; or

  (2)   (in a case to which subclause (B) above applies) upon whether such
duties shall be of an exceptional nature or otherwise outside the scope of the
normal duties of the Trustee under these presents, or upon such additional
remuneration,

such matters shall be determined by a merchant or investment bank (acting as an
expert and not as an arbitrator) selected by the Trustee and approved by the
Issuer or, failing such approval, nominated (on the application of the Trustee)
by the President for the time being of The Law Society of England and Wales (the
expenses involved in such nomination and the fees of such merchant or investment
bank being payable by the Issuer) and the determination of any such merchant or
investment bank shall be final and binding upon the Trustee and the Issuer.

(E)   The Issuer shall also pay or discharge all Liabilities incurred by the
Trustee in relation to the preparation and execution of, the exercise of its
powers and the performance of its duties under, and in any other manner in
relation to, these presents, including but not limited to, travelling expenses
and any stamp, issue, registration, documentary and other taxes or duties paid
or payable by the Trustee in connection with any action taken by or on behalf of
the Trustee for enforcing, or resolving any doubt concerning, or for any other
purpose in relation to, these presents.   (F)   The Issuer hereby further
undertakes to the Trustee that all monies payable by the Issuer to the Trustee
under this clause shall be made without set-off, counterclaim, deduction or
withholding unless required by law in which event the Issuer will pay such
additional amounts as will result in

23



--------------------------------------------------------------------------------



 



    the receipt by the Trustee of the amounts which would otherwise have been
payable by the Issuer to the Trustee under this clause in the absence of any
such set-off, counterclaim, deduction or withholding.

(G)   All amounts payable pursuant to subclause (E) above and/or Clause 16(J)
shall be payable by the Issuer on the date specified in a demand by the Trustee
and in the case of payments actually made by the Trustee prior to such demand
shall (if not paid within seven days after such demand and the Trustee so
requires) carry interest at the rate of two per cent. per annum above the Base
Rate from time to time of National Westminster Bank Plc from the date specified
in such demand, and in all other cases shall (if not paid on the date specified
in such demand or, if later, within seven days after such demand and, in either
case, the Trustee so requires) carry interest at such rate from the date
specified in such demand. All remuneration payable to the Trustee shall carry
interest at such rate from the due date therefor.   (H)   Unless otherwise
specifically stated in any discharge of these presents the provisions of this
Clause and Clause 16(J) shall continue in full force and effect notwithstanding
such discharge.   (I)   The Trustee shall be entitled in its absolute discretion
to determine in respect of which Series of Notes any Liabilities incurred under
these presents have been incurred or to allocate any such Liabilities between
the Notes of any Series.

16.   SUPPLEMENT TO TRUSTEE ACTS       Section 1 of the Trustee Act 2000 shall
not apply to the duties of the Trustee in relation to the trusts constituted by
these presents. Where there are any inconsistencies between the Trustee Acts and
the provisions of these presents, the provisions of these presents shall, to the
extent allowed by law, prevail and, in the case of any such inconsistency with
the Trustee Act 2000, the provisions of these presents shall constitute a
restriction or exclusion for the purposes of that Act. The Trustee shall have
all the powers conferred upon trustees by the Trustee Acts and by way of
supplement thereto it is expressly declared as follows:

  (A)   The Trustee may in relation to these presents act on the advice or
opinion of or any information obtained from any lawyer, valuer, accountant,
surveyor, banker, broker, auctioneer or other expert whether obtained by the
Issuer, the Guarantor, the Trustee or otherwise and shall not be responsible for
any Liability occasioned by so acting.     (B)   Any such advice, opinion or
information may be sent or obtained by letter, telex, telegram, facsimile
transmission, cable or electronic mail and the Trustee shall not be liable for
acting on any advice, opinion or information purporting to be conveyed by any
such letter, telex, telegram, facsimile transmission or cable although the same
shall contain some error or shall not be authentic.     (C)   The Trustee may
call for and shall be at liberty to accept as sufficient evidence of any fact or
matter or the expediency of any transaction or thing, a certificate signed by
any two Directors of the Issuer or by any two Directors of the Guarantor, and
the Trustee shall not be bound in any such case to call for further evidence or
be responsible for any Liability that may be occasioned by it or any other
person acting on such certificate.     (D)   The Trustee shall be at liberty to
hold these presents and any other documents relating thereto or to deposit them
in any part of the world with any banker or banking company or company whose
business includes undertaking the safe custody of documents or lawyer or firm of
lawyers considered by the Trustee to be of good repute and the Trustee shall not
be responsible for or required to insure against any Liability incurred in
connection with any

24



--------------------------------------------------------------------------------



 



      such holding or deposit and may pay all sums required to be paid on
account of or in respect of any such deposit.

  (E)   The Trustee shall not be responsible for the receipt or application of
the proceeds of the issue of any of the Notes by the Issuer, the exchange of any
Global Note for another Global Note or Definitive Notes or the delivery of any
Global Note or Definitive Notes to the person(s) entitled to it or them.     (F)
  The Trustee shall not be bound to give notice to any person of the execution
of any documents comprised or referred to in these presents or to take any steps
to ascertain whether any Event of Default or any Potential Event of Default has
occurred and, until it shall have actual knowledge or express notice pursuant to
these presents to the contrary, the Trustee shall be entitled to assume that no
Event of Default or Potential Event of Default has occurred and that each of the
Issuer and the Guarantor is observing and performing all its obligations under
these presents.     (G)   Save as expressly otherwise provided in these
presents, the Trustee shall have absolute and uncontrolled discretion as to the
exercise or non-exercise of its trusts, powers, authorities and discretions
under these presents (the exercise or non-exercise of which as between the
Trustee and the Noteholders, the Receiptholders and Couponholders shall be
conclusive and binding on the Noteholders, the Receiptholders and Couponholders)
and shall not be responsible for any Liability which may result from their
exercise or non-exercise and in particular the Trustee shall not be bound to act
at the request or direction of the Noteholders or otherwise under any provision
of these presents or to take at such request or direction or otherwise any other
action under any provision of these presents, without prejudice to the
generality of subclause 9(A), unless it shall first be indemnified or secured to
its satisfaction against all Liabilities to which it may render itself liable or
which it may incur by so doing.     (H)   The Trustee shall not be liable to any
person by reason of having acted upon any Extraordinary Resolution in writing or
any Extraordinary Resolution or other resolution purporting to have been passed
at any meeting of the holders of Notes of all or any Series in respect whereof
minutes have been made and signed or any direction or request of Noteholders
even though subsequent to its acting it may be found that there was some defect
in the constitution of the meeting or the passing of the resolution or (in the
case of an Extraordinary Resolution in writing) that not all such holders had
signed the Extraordinary Resolution or (in the case of direction or request) it
was not signed by the requisite number of Noteholders or that for any reason the
resolution was not valid or binding upon such holders and the relative
Receiptholders and Couponholders.

  (I)   The Trustee shall not be liable to any person by reason of having
accepted as valid or not having rejected any Note, Receipt or Coupon purporting
to be such and subsequently found to be forged or not authentic.     (J)  
Without prejudice to the right of indemnity by law given to trustees, each of
the Issuer and the Guarantor shall indemnify the Trustee and every Appointee and
keep it or him indemnified against all Liabilities to which it or he may be or
become subject or which may be incurred by it or him in the execution or
purported execution of any of its or his trusts, powers, authorities and
discretions under these presents or its or his functions under any such
appointment or in respect of any other matter or thing done or omitted in any
way relating to these presents or any such appointment.     (K)   Any consent or
approval given by the Trustee for the purposes of these presents may be given on
such terms and subject to such conditions (if any), as the Trustee thinks fit
and notwithstanding anything to the contrary in these presents, may be given
retrospectively.

25



--------------------------------------------------------------------------------



 



      The Trustee may give any consent or approval, exercise any power,
authority or discretion or take any similar action (whether or not such consent,
approval, power, authority, discretion or action is specifically referred to in
these presents) if it is satisfied that the interests of the Noteholders will
not be materially prejudiced thereby. For the avoidance of doubt, the Trustee
shall not have any duty to the Noteholders in relation to such matters other
than that which is contained in the preceding sentence.

  (L)   The Trustee shall not (unless and to the extent ordered so to do by a
court of competent jurisdiction) be required to disclose to any Noteholder,
Receiptholder or Couponholder any information (including, without limitation,
information of a confidential, financial or price sensitive nature) made
available to the Trustee by the Issuer, the Guarantor or any other person in
connection with these presents and no Holder, Receiptholder or Couponholder
shall be entitled to take any action to obtain from the Trustee any such
information.     (M)   Where it is necessary or desirable for any purpose in
connection with these presents to convert any sum from one currency to another
it shall (unless otherwise provided by these presents or required by law) be
converted at such rate or rates, in accordance with such method and as at such
date for the determination of such rate of exchange, as may be agreed by the
Trustee in consultation with the Issuer and any rate, method and date so agreed
shall be binding on the Issuer, the Guarantor, the Noteholders, the
Receiptholders and the Couponholders.     (N)   The Trustee as between itself
and the Noteholders, the Receiptholders and the Couponholders may determine all
questions and doubts arising in relation to any of the provisions of these
presents. Every such determination, whether or not relating in whole or in part
to the acts or proceedings of the Trustee, shall be conclusive and shall bind
the Trustee and the Noteholders, the Receiptholders and the Couponholders.    
(O)   In connection with the exercise by it of any of its trusts, powers,
authorities or discretions under these presents (including, without limitation,
any modification, waiver, authorisation or determination), the Trustee shall
have regard to the general interests of the Noteholders as a class but shall not
have regard to any interests arising from circumstances particular to individual
Noteholders, Receiptholders or Couponholders (whatever their number) and, in
particular but without limitation, shall not have regard to the consequences of
such exercise for individual Noteholders, Receiptholders or Couponholders
(whatever their number) resulting from their being, for any purpose, domiciled
or resident in, or otherwise connected with, or subject to the jurisdiction of,
any particular territory or any political sub-division thereof and the Trustee
shall not be entitled to require, nor shall any Noteholder, Receiptholder or
Couponholder be entitled to claim, from the Issuer, the Guarantor, the Trustee
or any other person any indemnification or payment in respect of any tax
consequence of any such exercise upon individual Noteholders, the Receiptholders
or Couponholders except to the extent already provided for in Condition 7 and/or
any undertaking given in addition thereto or in substitution therefor under
these presents.     (P)   Any trustee of these presents being a lawyer,
accountant, broker or other person engaged in any profession or business shall
be entitled to charge and be paid all usual professional and other charges
properly incurred for business transacted and acts done by him or his firm in
connection with the trusts of these presents and also his reasonable charges in
addition to disbursements for all other work and business done and all time
spent by him or his firm in connection with matters arising in connection with
these presents.

  (Q)   The Trustee may whenever it thinks fit, subject to the consent of the
Issuer (such consent not to be unreasonably withheld) except following the
occurrence of an Event of Default or a Potential Event of Default or if the
Trustee has reasonable grounds to believe that an Event

26



--------------------------------------------------------------------------------



 



      of Default or a Potential Event of Default has occurred or is about to
occur or if the Trustee has been advised by its legal advisers that such
delegation is necessary in order to avoid a conflict of interest or a possible
conflict of interest, in each of which cases no such consent of the Issuer as
aforesaid shall be required, delegate by power of attorney or otherwise to any
person or persons or fluctuating body of persons (whether being a joint trustee
of these presents or not) all or any of its trusts, powers, authorities and
discretions under these presents. Such delegation may be made upon such terms
(including power to sub-delegate) and subject to such conditions and regulations
as the Trustee may in the interests of the Noteholders think fit. Provided that
the Trustee shall have exercised reasonable care in the selection of such
delegate the Trustee shall not be under any obligation to supervise the
proceedings or acts of any such delegate or sub-delegate or be in any way
responsible for any Liability incurred by reason of any misconduct or default on
the part of any such delegate or sub-delegate. The Trustee shall within a
reasonable time after any such delegation or any renewal, extension or
termination thereof give notice thereof to the Issuer.

  (R)   The Trustee may, after consultation with the Issuer and the Guarantor,
unless, in the opinion of the Trustee, such consultation would be materially
prejudicial to the interests of the Noteholders in the conduct of the trusts of
these presents instead of acting personally employ and pay an agent (whether
being a lawyer or other professional person) to transact or conduct, or concur
in transacting or conducting, any business and to do, or concur in doing, all
acts required to be done in connection with these presents (including the
receipt and payment of money). Provided that the Trustee shall have exercised
reasonable care in the selection of such agent the Trustee shall not be in any
way responsible for any Liability incurred by reason of any misconduct or
default on the part of any such agent or be bound to supervise the proceedings
or acts of any such agent. The Trustee shall within a reasonable time after
appointing such an agent or after any renewal, extension or termination of such
an appointment give notice thereof to the Issuer and the Guarantor.     (S)  
The Trustee may, after consultation with the Issuer and the Guarantor, unless,
in the opinion of the Trustee, such consultation would be materially prejudicial
to the interests of the Noteholders, appoint and pay any person to act as a
custodian or nominee on any terms in relation to such assets of the trusts
constituted by these presents as the Trustee may determine, including for the
purpose of depositing with a custodian these presents or any document relating
to the trusts constituted by these presents and provided that the Trustee shall
have exercised reasonable care in the selection of such custodian or nominee the
Trustee shall not be responsible for any Liability incurred by reason of the
misconduct, omission or default on the part of any person appointed by it
hereunder or be bound to supervise the proceedings or acts of such person; the
Trustee is not obliged to appoint a custodian if the Trustee invests in
securities payable to bearer. The Trustee shall within a reasonable time after
appointing such a custodian or nominee or after any renewal, extension or
termination of such an appointment give notice thereof to the Issuer and the
Guarantor.     (T)   The Trustee shall not be responsible for the execution,
delivery, legality, effectiveness, adequacy, genuineness, validity, performance
(other than its own), enforceability or admissibility in evidence of these
presents or any other document relating or expressed to be supplemental thereto
and shall not be liable for any failure to obtain any licence, consent or other
authority for the execution, delivery, legality, effectiveness, adequacy,
genuineness, validity, performance (other than its own), enforceability or
admissibility in evidence of these presents or any other document relating or
expressed to be supplemental thereto.     (U)   The Trustee may call for any
certificate or other document and/or evidence and/or information and/or
certification to be issued or given by Euroclear or Clearstream, Luxembourg as
to the nominal amount of Notes represented by a Global Note standing to the
account of any person. Any such certificate or other document shall be
conclusive and

27



--------------------------------------------------------------------------------



 



      binding for all purposes. Any such certificate or other document may
comprise any form of statement or print out of electronic records provided by
the relevant clearing system (including Euroclear’s EUCLID or Clearstream,
Luxembourg’s Cedcom system) in accordance with its usual procedures and in which
the holder of a particular principal amount of Notes is clearly identified
together with the amount of such holding. The Trustee shall not be liable to any
person by reason of having accepted as valid or not having rejected any
certificate or other document and/or evidence and/or information and/or
certification to such effect purporting to be issued or given by Euroclear or
Clearstream, Luxembourg and subsequently found to be forged or not authentic.

  (V)   Any certificate or report of the Auditors of the Issuer or any other
person called for by or provided to the Trustee (whether or not addressed to the
Trustee) in accordance with or for the purposes of these presents may be relied
upon by the Trustee as sufficient evidence of the facts stated therein
notwithstanding that such certificate or report and/or any engagement letter or
other document entered into by the Trustee in connection therewith contains a
monetary or other limit on the liability of the Auditors of the Issuer or such
other person in respect thereof and notwithstanding that the scope and/or basis
of such certificate or report may be limited by any engagement or similar letter
or by the terms of the certificate or report itself.     (W)   The Trustee shall
not be responsible to any person for failing to request, require or receive any
legal opinion relating to the Notes or for checking or commenting upon the
content of any such legal opinion and shall not be responsible for any Liability
incurred thereby.     (X)   Subject to the requirements, if any, of the Stock
Exchange, any corporation into which the Trustee shall be merged or with which
it shall be consolidated or any company resulting from any such merger or
consolidation shall be a party hereto and shall be the Trustee under these
presents without executing or filing any paper or document or any further act on
the part of the parties hereto.

  (Y)   The Trustee shall not be bound to take any action in connection with
these presents or any obligations arising pursuant thereto, including, without
prejudice to the generality of the foregoing, forming any opinion or employing
any financial adviser, where it is not reasonably satisfied that it will be
indemnified (by or on behalf of the Noteholders or, as the case may be, each
person or persons requesting it to take such action or form such opinion)
against all Liabilities which may be incurred in connection with such action and
may demand prior to taking any such action that there be paid to it in advance
such sums as it reasonably considers (without prejudice to any further demand)
shall be sufficient so to indemnify it.     (Z)   No provision of these presents
shall require the Trustee to do anything which may (i) be illegal or contrary to
applicable law or regulation; or (ii) cause it to expend or risk its own funds
or otherwise incur any Liability in the performance of any of its duties or in
the exercise of any of its rights, powers or discretions, if it shall have
reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or Liability (whether by the Noteholders or by or on
behalf of any other person or persons) is not assured to it.     (AA)   Unless
notified to the contrary, the Trustee shall be entitled to assume without
enquiry (other than requesting a certificate pursuant to subclause 14(xvii))
that no Notes are held by, for the benefit of, or on behalf of, the Issuer, the
Guarantor or any other Subsidiary of the Issuer.

28



--------------------------------------------------------------------------------



 



  (BB)   The Trustee shall have no responsibility whatsoever to the Issuer, the
Guarantor, any Noteholder or Couponholder or any other person for the
maintenance of or failure to maintain any rating of any of the Notes by any
rating agency.

  (CC)   The Trustee shall not be responsible for, or for investigating any
matter which is the subject of, any recital, statement, representation, warranty
or covenant of any person contained in these presents, or any other agreement or
document relating to the transactions contemplated in these presents or under
such other agreement or document.

17.   TRUSTEE’S LIABILITY       Nothing in these presents shall in any case in
which the Trustee has failed to show the degree of care and diligence required
of it as trustee having regard to the provisions of these presents conferring on
it any trusts, powers, authorities or discretions exempt the Trustee from or
indemnify it against any Liability for gross negligence, wilful default, fraud
or breach of trust of which it may be guilty in relation to its duties under
these presents.

18.   TRUSTEE CONTRACTING WITH THE ISSUER AND THE GUARANTOR       Neither the
Trustee nor any director or officer or holding company, Subsidiary or associated
company of a corporation acting as a trustee under these presents shall, by
reason of its or his fiduciary position, be in any way precluded from:

  (i)   entering into or being interested in any contract or financial or other
transaction or arrangement with the Issuer or the Guarantor or any person or
body corporate associated with the Issuer or the Guarantor (including without
limitation any contract, transaction or arrangement of a banking or insurance
nature or any contract, transaction or arrangement in relation to the making of
loans or the provision of financial facilities or financial advice to, or the
purchase, placing or underwriting of or the subscribing or procuring
subscriptions for or otherwise acquiring, holding or dealing with, or acting as
paying agent in respect of, the Notes or any other notes, bonds, stocks, shares,
debenture stock, debentures or other securities of, any Issuer or any person or
body corporate associated as aforesaid); or

  (ii)   accepting or holding the trusteeship of any other trust deed
constituting or securing any other securities issued by or relating to the
Issuer or the Guarantor or any such person or body corporate so associated or
any other office of profit under the Issuer or the Guarantor or any such person
or body corporate so associated,

and shall be entitled to exercise and enforce its rights, comply with its
obligations and perform its duties under or in relation to any such contract,
transaction or arrangement as is referred to in (i) above or, as the case may
be, any such trusteeship or office of profit as is referred to in (ii) above,
without regard to the interests of the Noteholders and notwithstanding that the
same may be contrary or prejudicial to the interests of the Noteholders and
shall not be responsible for any Liability occasioned to the Noteholders thereby
and shall be entitled to retain and shall not be in any way liable to account
for any profit made or share of brokerage or commission or remuneration or other
amount or benefit received thereby or in connection therewith.
Where any holding company, Subsidiary or associated company of the Trustee or
any director or officer of the Trustee acting other than in his capacity as such
a director or officer has any information, the Trustee shall not thereby be
deemed also to have knowledge of such information and, unless it shall have
actual knowledge of such information, shall not be responsible for any loss
suffered by Noteholders resulting from the Trustee’s failing to take such
information into account in acting or refraining from acting under or in
relation to these presents.

29



--------------------------------------------------------------------------------



 



19.   WAIVER, AUTHORISATION AND DETERMINATION   (A)   The Trustee may, without
the consent or sanction of the Noteholders, the Receiptholders or the
Couponholders and without prejudice to its rights in respect of any subsequent
breach, Event of Default or Potential Event of Default from time to time and at
any time but only if and in so far as in its opinion the interests of the
Noteholders shall not be materially prejudiced thereby, waive or authorise any
breach or proposed breach by the Issuer or the Guarantor of any of the covenants
or provisions contained in these presents or determine that any Event of Default
or Potential Event of Default shall not be treated as such for the purposes of
these presents PROVIDED ALWAYS THAT the Trustee shall not exercise any powers
conferred on it by this Clause in contravention of any express direction given
by Extraordinary Resolution or by a request under Condition 9 but so that no
such direction or request shall affect any waiver, authorisation or
determination previously given or made. Any such waiver, authorisation or
determination may be given or made on such terms and subject to such conditions
(if any) as the Trustee may determine, shall be binding on the Noteholders, the
Receiptholders and the Couponholders and, if, but only if, the Trustee shall so
require, shall be notified by the Issuer to the Noteholders in accordance with
Condition 13 as soon as practicable thereafter.

MODIFICATION

(B)   The Trustee may, without the consent or sanction of the Noteholders, the
Receiptholders or the Couponholders, at any time and from time to time, concur
with the Issuer in making any modification (i) to these presents which in the
opinion of the Trustee it may be proper to make, PROVIDED THAT the Trustee is of
the opinion that such modification will not be materially prejudicial to the
interests of the Noteholders or (ii) to these presents, if in the opinion of the
Trustee, such modification is of a formal, minor or technical nature or to
correct a manifest error or an error which is, in the opinion of the Trustee,
proven. Any such modification may be made on such terms and subject to such
conditions (if any) as the Trustee may determine, shall be binding upon the
Noteholders, the Receiptholders and the Couponholders and, unless the Trustee
agrees otherwise, shall be notified by the Issuer to the Noteholders in
accordance with Condition 13 as soon as practicable thereafter.

BREACH

(C)   Any breach of or failure to comply with any such terms and conditions as
are referred to in subclauses (A) and (B) of this Clause shall constitute a
default by the Issuer or the Guarantor in the performance or observance of a
covenant or provision binding on it under or pursuant to these presents.

CONSOLIDATION, MERGER, CONVEYANCE OR TRANSFER

             
(D)
    (1 )   The Issuer shall not consolidate with or merge into any other
corporation or convey or transfer its properties and assets substantially as an
entirety to any person, unless:

  (a)   the corporation formed by such consolidation or into which the Issuer is
merged or the person which acquires by conveyance or transfer, the properties
and assets of the Issuer substantially as an entirety shall be a corporation
organised and existing under the laws of the United States of America, any
political subdivision thereof or any State thereof and shall expressly assume,
by a trust deed supplemental hereto, executed and delivered to the Trustee, in
form satisfactory to the Trustee, the due and punctual payment of the principal
of and interest on all the Notes and the performance of every covenant of these
presents on the part of the Issuer to be performed or observed;

30



--------------------------------------------------------------------------------



 



  (b)   immediately after giving effect to such transaction, no Event of Default
or Potential Event of Default shall have occurred;     (c)   the Issuer has
delivered to the Trustee a certificate signed by two of its Directors and an
opinion of counsel acceptable to the Trustee, each stating that such
consolidation, merger, conveyance or transfer and such supplemental trust deed
comply with this paragraph (1) and that all conditions precedent herein provided
for relating to such transaction have been complied with; and     (d)   the
Guarantor has delivered to the Trustee a certificate signed by two of its
Directors and an opinion of counsel acceptable to the Trustee, each stating that
the Guarantor’s obligations under these presents shall remain in full force and
effect thereafter.

  (2)   Upon any consolidation with or merger into any other corporation, or any
conveyance or transfer of the properties and assets of the Issuer substantially
as an entirety, in each case in accordance with paragraph (1) above, the
successor corporation formed by such consolidation or into which the Issuer is
merged or the successor person to which such conveyance or transfer is made,
shall succeed to, and be substituted for, and may exercise every right and power
of, the Issuer under these presents with the same effect as if such successor
had been named as the Issuer herein, and thereafter the predecessor corporation
shall be relieved of all obligations and covenants under these presents.     (3)
  The Guarantor shall not consolidate with or merge into any other corporation
or convey or transfer its properties and assets substantially as an entirety to
any person, unless:

  (a)   the corporation formed by such consolidation or into which the Guarantor
is merged or the person which acquires by conveyance or transfer, the properties
and assets of the Guarantor substantially as an entirety shall be a corporation
organised and existing under the laws of the United States of America, any
political subdivision thereof or any State thereof and shall expressly assume,
by a trust deed supplemental hereto, executed and delivered to the Trustee, in
form satisfactory to the Trustee, the obligations of the Guarantor contained in
Clause 7 and the performance of every covenant contained in these presents on
the part of the Guarantor to be performed or observed;     (b)   immediately
after giving effect to such transaction, no Event of Default or Potential Event
of Default shall have occurred; and     (c)   the Guarantor has delivered to the
Trustee a certificate signed by two of its Directors and an opinion of counsel
acceptable to the Trustee, each stating that such consolidation, merger,
conveyance or transfer and such supplemental trust deed comply with this
paragraph (3) and that all conditions precedent herein provided for relating to
such transaction have been complied with.

  (4)   Upon any consolidation with or merger into any other corporation, or any
conveyance or transfer of the properties and assets of the Guarantor
substantially as an entirety, in each case in accordance with paragraph
(3) above, the successor corporation formed by such consolidation or into which
the Guarantor is merged or the successor person to which such conveyance or
transfer is made, shall succeed to, and be substituted for, and may exercise
every right and power of, the Guarantor under these presents with the same
effect as if such successor had been named as the Guarantor herein, and
thereafter the predecessor corporation shall be relieved of all obligations and
covenants under these presents.

31



--------------------------------------------------------------------------------



 



20.   HOLDER OF DEFINITIVE NOTE ASSUMED TO BE RECEIPTHOLDER AND COUPONHOLDER  
(A)   Wherever in these presents the Trustee is required or entitled to exercise
a power, trust, authority or discretion under these presents, except as ordered
by a court of competent jurisdiction or as required by applicable law, the
Trustee shall, notwithstanding that it may have express notice to the contrary,
assume that each Noteholder is the holder of all Receipts and Coupons
appertaining to each Definitive Note of which he is the holder.

NO NOTICE TO RECEIPTHOLDERS OR COUPONHOLDERS

(B)   Neither the Trustee nor the Issuer shall be required to give any notice to
the Receiptholders or Couponholders for any purpose under these presents and the
Receiptholders or Couponholders shall be deemed for all purposes to have notice
of the contents of any notice given to the holders of Bearer Notes in accordance
with Condition 13.   21.   CURRENCY INDEMNITY       Each of the Issuer and the
Guarantor shall severally indemnify the Trustee, every Appointee, the
Noteholders, the Receiptholders and the Couponholders and keep them indemnified
against:

  (a)   any Liability incurred by any of them arising from the non-payment by
the Issuer or the Guarantor of any amount due to the Trustee or the holders of
the Notes issued by the Issuer or the Guarantor and the relative Receiptholders
or Couponholders under these presents, by reason of any variation in the rates
of exchange between those used for the purposes of calculating the amount due
under a judgment or order in respect thereof and those prevailing at the date of
actual payment by the Issuer or the Guarantor; and     (b)   any deficiency
arising or resulting from any variation in rates of exchange between (i) the
date as of which the local currency equivalent of the amounts due or
contingently due under these presents (other than this Clause) is calculated for
the purposes of any bankruptcy, insolvency or liquidation of the Issuer or the
Guarantor and (ii) the final date for ascertaining the amount of claims in such
bankruptcy, insolvency or liquidation. The amount of such deficiency shall be
deemed not to be reduced by any variation in rates of exchange occurring between
the said final date and the date of any distribution of assets in connection
with any such bankruptcy, insolvency or liquidation.

The above indemnities shall constitute obligations of the Issuer and the
Guarantor separate and independent from their other obligations under the other
provisions of these presents and shall apply irrespective of any indulgence
granted by the Trustee or the Noteholders, the Receiptholders or the
Couponholders from time to time and shall continue in full force and effect,
notwithstanding the judgment or filing of any proof or proofs in any bankruptcy,
insolvency or liquidation of the Issuer or the Guarantor for a liquidated sum or
sums in respect of amounts due under these presents (other than this Clause).
Any such deficiency as aforesaid shall be deemed to constitute a loss suffered
by the Noteholders, the Receiptholders and the Couponholders and no proof or
evidence of any actual loss shall be required by the Issuer or the Guarantor or
its liquidator or liquidators.

22.   NEW TRUSTEE   (A)   The power to appoint a new trustee of these presents
shall be vested in the Issuer but no person shall be appointed who shall not
previously have been approved by an Extraordinary Resolution. One or more
persons may hold office as trustee or trustees of these presents but such
trustee or trustees shall be or include a Trust Corporation. Whenever there
shall be more than two trustees of these presents, the majority of such trustees
shall be competent to execute and exercise all the duties, powers, trusts,

32



--------------------------------------------------------------------------------



 



    authorities and discretions vested in the Trustee by these presents,
provided that a Trust Corporation shall be included in such majority. Any
appointment of a new trustee of these presents shall as soon as practicable
thereafter be notified by the Issuer to the Agent and the Noteholders.

SEPARATE AND CO-TRUSTEES

(B)   Notwithstanding the provisions of subclause (A) above, the Trustee may,
upon giving prior notice to the Issuer (but without the consent of the Issuer,
the Guarantor, the Noteholders, the Receiptholders or the Couponholders),
appoint any person established or resident in any jurisdiction (whether a Trust
Corporation or not) to act either as a separate trustee or as a co-trustee
jointly with the Trustee:

  (i)   if the Trustee considers such appointment to be in the interests of the
Noteholders;     (ii)   for the purposes of conforming to any legal
requirements, restrictions or conditions in any jurisdiction in which any
particular act or acts is or are to be performed; or     (iii)   for the
purposes of obtaining a judgment in any jurisdiction or the enforcement in any
jurisdiction of either a judgment already obtained or any of the provisions of
these presents against the Issuer or the Guarantor.

Each of the Issuer and the Guarantor irrevocably appoints the Trustee to be its
attorney in its name and on its behalf to execute any such instrument of
appointment. Such a person shall (subject always to the provisions of these
presents) have such trusts, powers, authorities and discretions (not exceeding
those conferred on the Trustee by these presents) and such duties and
obligations as shall be conferred or imposed by the instrument of appointment.
The Trustee shall have power in like manner to remove any such person. Such
reasonable remuneration as the Trustee may pay to any such person, together with
any attributable Liabilities incurred by it in performing its function as such
separate trustee or co-trustee, shall, for the purposes of these presents, be
treated as Liabilities incurred by the Trustee.

23.   TRUSTEE’S RETIREMENT AND REMOVAL

A trustee of these presents may retire at any time on giving not less than
60 days prior written notice to the Issuer, without giving any reason and
without being responsible for any Liabilities incurred by reason of such
retirement. The Noteholders may, by Extraordinary Resolution, remove any trustee
or trustees for the time being of these presents. The Issuer and the Guarantor
undertake that in the event of the only trustee of these presents which is a
Trust Corporation giving notice under this Clause or being removed by
Extraordinary Resolution, they will use reasonable endeavours to procure that a
new trustee of these presents, being a Trust Corporation, is appointed as soon
as reasonably practicable thereafter. The retirement or removal of any such
trustee shall not become effective until a successor trustee being a Trust
Corporation is appointed. If, in such circumstances, no appointment of such a
new trustee has become effective within 60 days of the date of such notice or
Extraordinary Resolution, the Trustee shall be entitled to appoint a Trust
Corporation as trustee of these presents, but no such appointment shall take
effect unless previously approved by an Extraordinary Resolution.

24.   TRUSTEE’S POWERS TO BE ADDITIONAL

The powers conferred upon the Trustee by these presents shall be in addition to
any powers which may from time to time be vested in the Trustee by the general
law or as a holder of any of the Notes, Receipts or Coupons.

33



--------------------------------------------------------------------------------



 



25.   NOTICES       Any notice or demand to the Issuer, the Guarantor or the
Trustee to be given, made or served for any purposes under these presents shall
be given, made or served by sending the same by pre-paid post (first class if
inland, first class airmail if overseas) or facsimile transmission or by
delivering it by hand as follows:

             
 
  to the Issuer   4500 Park Granada
Calabasas
California 91302 U.S.A.    
 
           
 
      (Attention:   Jennifer Sandefur
 
          Senior Managing Director and
 
          Treasurer)         Facsimile No.   001 818 225 4001  
 
  to the Guarantor:   4500 Park Granada    
 
      Calabasas    
 
      California 91302    
 
      U.S.A.    
 
           
 
      (Attention:   Jennifer Sandefur
 
          Senior Managing Director
 
          and Treasurer)
 
      Facsimile No.   001 818 225 4001
 
           
 
  to the Trustee:   Winchester House             1 Great Winchester Street
 
      London EC2N 2DB    
 
      (Attention:   the Managing Director)
 
      Facsimile No.   +44 207 547 5782

or to such other address or facsimile number as shall have been notified (in
accordance with this Clause) to the other parties hereto and any notice or
demand sent by post as aforesaid shall be deemed to have been given, made or
served three days in the case of inland post or seven days in the case of
overseas post after despatch and any notice or demand sent by facsimile
transmission as aforesaid shall be deemed to have been given, made or served 24
hours after the time of despatch, provided that in the case of a notice or
demand given by facsimile transmission, such notice or demand shall forthwith be
confirmed by post. The failure of the addressee to receive such confirmation
shall not invalidate the relevant notice or demand given by facsimile
transmission.

26.   GOVERNING LAW       These presents are governed by, and shall be construed
in accordance with, English law.

27.   SUBMISSION TO JURISDICTION   (A)   Each of the Issuer and the Guarantor
irrevocably agrees for the benefit of the Trustee, the Noteholders, the
Receiptholders and the Couponholders that the courts of England are to have
jurisdiction to settle any disputes which may arise out of or in connection with
these presents and that accordingly any suit, action or proceedings arising out
of or in connection with these presents (together referred to as Proceedings),
may be brought in the courts of England. Each of the Issuer

34



--------------------------------------------------------------------------------



 



    and the Guarantor irrevocably and unconditionally waives and agrees not to
raise any objection which it may have now or subsequently to the laying of the
venue of any Proceedings in the courts of England and any claim that any
Proceedings have been brought in an inconvenient forum and further irrevocably
and unconditionally agrees that a judgment in any Proceedings brought in the
courts of England shall be conclusive and binding upon it and may be enforced in
the courts of any other jurisdiction. Nothing in this Clause shall limit any
right to take Proceedings against the Issuer or the Guarantor in any other court
of competent jurisdiction, nor shall the taking of Proceedings in one or more
jurisdictions preclude the taking of Proceedings in any other jurisdiction,
whether concurrently or not.

(B)   Each of the Issuer and the Guarantor irrevocably and unconditionally
appoints GLN Representatives Limited at its registered office for the time being
(being at the date hereof at 20th Floor, City Point, 1 Ropemaker Street, London
EC2Y 9HT) and in the event of its ceasing so to act, will appoint such other
person as the Trustee may approve and as the Issuer or the Guarantor may
nominate in writing to the Trustee for the purpose of accepting service of
process on its behalf in England in respect of any Proceedings. Each of the
Issuer and the Guarantor:

  (i)   agrees to procure that, so long as any of the Notes issued by it remains
liable to prescription, there shall be in force an appointment of such a person
approved by the Trustee with an office in London with authority to accept
service as aforesaid;     (ii)   agrees that failure by any such person to give
notice of such service of process to the Issuer or the Guarantor shall not
impair the validity of such service or of any judgment based thereon; and    
(iii)   agrees that nothing in these presents shall affect the right to serve
process in any other manner permitted by law.

28.   COUNTERPARTS       This Trust Deed and any trust deed supplemental hereto
may be executed and delivered in any number of counterparts, all of which, taken
together, shall constitute one and the same deed and any party to this Trust
Deed or any trust deed supplemental hereto may enter into the same by executing
and delivering a counterpart.   29.   CONTRACTS (RIGHTS OF THIRD PARTIES) ACT
1999       A person which is not a party to this Trust Deed or any trust deed
supplemental hereto has no right under the Contracts (Rights of Third Parties)
Act 1999 to enforce any term of this Trust Deed or any trust deed supplemental
hereto, but this does not affect any right or remedy of a third party which
exists or is available apart from that Act.

IN WITNESS whereof this Trust Deed has been executed as a deed by the Issuer,
the Guarantor and the Trustee and delivered on the date stated on page 1.

35



--------------------------------------------------------------------------------



 



SCHEDULE 1
TERMS AND CONDITIONS OF THE NOTES
     This Note is one of a Series (as defined below) of Notes issued by
Countrywide Financial Corporation (the “Issuer”) constituted by a Trust Deed
dated 15 August, 2005 (such Trust Deed as modified and/or supplemented and/or
restated from time to time, the “Trust Deed”) made between the Issuer,
Countrywide Home Loans, Inc. as guarantor (the “Guarantor”) and Deutsche Trustee
Company Limited (the “Trustee”, which expression shall include any successor as
trustee).
     References herein to the “Notes” shall be references to the Notes of this
Series and shall mean:

  (i)   in relation to any Notes represented by a global Note, units of the
lowest Specified Denomination in the Specified Currency;     (ii)   definitive
Notes issued in exchange for a global Note; and     (iii)   any global Note.

     The Notes, the Receipts (as defined below) and the Coupons (as defined
below) have the benefit of an amended and restated Agency Agreement (the “Agency
Agreement” dated 15 August, 2005 made between the Issuer, the Guarantor,
Deutsche Bank AG, London Branch as issuing and principal paying agent and agent
bank (the “Agent”, which expression shall include any successor agent specified
in the applicable Final Terms), the other paying agents named therein (together,
where the context so permits, with the Agent, the “Paying Agents”, which
expression shall include any additional or successor paying agents) and the
Trustee.
     Interest bearing definitive Notes (unless otherwise indicated in the
applicable Final Terms) have interest coupons (“Coupons”) and, if indicated in
the applicable Final Terms, talons for further Coupons (“Talons”) attached on
issue. Any reference herein to Coupons or coupons shall, unless the context
otherwise requires, be deemed to include a reference to Talons or talons.
Definitive Notes repayable in instalments have receipts (“Receipts”) for the
payment of the instalments of principal (other than the final instalment)
attached on issue.
     The Final Terms for this Note (or the relevant provisions thereof) is
attached to or endorsed on this Note and supplements these Terms and Conditions
and may specify other terms and conditions which shall, to the extent so
specified or to the extent inconsistent with these Terms and Conditions, replace
or modify these Terms and Conditions for the purposes of this Note. References
to the “applicable Final Terms” are to the Final Terms (or the relevant
provisions thereof) attached to or endorsed on this Note.
     The Trustee acts for the benefit of the holders for the time being of the
Notes (the “Noteholders”, which expression shall, in relation to any Notes
represented by a global Note, be construed as provided below), the holders of
the Receipts (the “Receiptholders”) and the holders of the Coupons (the
“Couponholders”, which expression shall, unless the context otherwise requires,
include the holders of the Talons), in accordance with the provisions of the
Trust Deed.
     As used herein, “Tranche” means Notes which are identical in all respects
(including as to listing) and “Series” means a Tranche of Notes together with
any further Tranche or Tranches of Notes which are (i) expressed to be
consolidated and form a single series and (ii) identical in all respects
(including as to listing) except for their respective Issue Dates, Interest
Commencement Dates and/or Issue Prices.
     Copies of the Trust Deed, the Agency Agreement and the applicable Final
Terms are available for inspection during normal business hours at the
registered office for the time being of the Trustee (being at 15 August, 2005 at
Winchester House, 1 Great Winchester Street, London EC2N 2DB) and at the
specified

36



--------------------------------------------------------------------------------



 



office of each of the Paying Agents, save that, if this Note is neither admitted
to trading on a regulated market in the European Economic Area nor offered in
the European Economic Area in circumstances where a prospectus is required to be
published under the Prospectus Directive, the applicable Final Terms will only
be available for inspection by a Noteholder holding one or more unlisted Notes
of that Series and such Noteholder must produce evidence satisfactory to the
Trustee or, as the case may be, the relevant Paying Agent as to its holding of
Notes and as to identity. The Noteholders, the Receiptholders and the
Couponholders are deemed to have notice of, and are entitled to the benefit of,
all the provisions of the Trust Deed, the Agency Agreement and the applicable
Final Terms which are applicable to them. These Terms and Conditions include
summaries of, and are subject to the detailed provisions of, the Trust Deed.
     Words and expressions defined in the Trust Deed or the Agency Agreement or
used in the applicable Final Terms shall have the same meanings where used in
these Terms and Conditions unless the context otherwise requires or unless
otherwise stated and provided that, in the event of inconsistency between the
Agency Agreement and the Trust Deed, the Trust Deed will prevail and, in the
event of inconsistency between the Agency Agreement or the Trust Deed and the
applicable Final Terms, the applicable Final Terms will prevail.

1.   Form, Denomination and Title

     The Notes are in bearer form and, in the case of definitive Notes, serially
numbered, in the Specified Currency and the Specified Denomination(s). Notes of
one Specified Denomination may not be exchanged for Notes of another Specified
Denomination.
     This Note is a Fixed Rate Note, a Floating Rate Note, a Zero Coupon Note,
an Index Linked Interest Note, an Index Linked Redemption Note, an Instalment
Note, a Dual Currency Note or a Partly Paid Note or a combination of any of the
foregoing or any other type of Note, depending upon the Interest Basis and
Redemption/Payment Basis shown in the applicable Final Terms.
     Definitive Notes are issued with Coupons attached, unless they are Zero
Coupon Notes in which case references to Coupons and Couponholders in these
Terms and Conditions are not applicable.
     Subject as set out below, title to the Notes, Receipts and Coupons will
pass by delivery. The Issuer, the Guarantor, the Replacement Agent (which is
defined in the Agency Agreement as the Paying Agent in London) and any Paying
Agent may deem and treat the bearer of any Note, Receipt or Coupon as the
absolute owner thereof (whether or not overdue and notwithstanding any notice of
ownership or writing thereon or notice of any previous loss or theft thereof)
for all purposes but, in the case of any global Note, without prejudice to the
provisions set out in the next succeeding paragraph.
     For so long as any of the Notes is represented by a global Note held on
behalf of Euroclear Bank S.A./N.V., as operator of the Euroclear System
(“Euroclear”) and/or Clearstream Banking, société anonyme (“Clearstream,
Luxembourg”) each person (other than Euroclear or Clearstream, Luxembourg) who
is for the time being shown in the records of Euroclear or of Clearstream,
Luxembourg as the holder of a particular nominal amount of such Notes (in which
regard any certificate or other document issued by Euroclear or Clearstream,
Luxembourg as to the nominal amount of such Notes standing to the account of any
person shall be conclusive and binding for all purposes save in the case of
manifest error) shall be treated by the Issuer, the Guarantor, the Agent and any
other Paying Agent and the Trustee as the holder of such nominal amount of such
Notes for all purposes other than with respect to the payment of principal or
interest on the Notes, for which purpose the bearer of the relevant global Note
shall be treated by the Issuer, the Guarantor, the Agent and any other Paying
Agent and the Trustee as the holder of such nominal amount of such Notes in
accordance with and subject to the terms of the relevant global Note and the
expressions “Noteholder” and “holder of Notes” and related expressions shall be
construed accordingly. Notes which are represented by a global Note will be
transferable only in accordance with the rules and procedures for the time being
of Euroclear or of Clearstream, Luxembourg, as the case may be.

37



--------------------------------------------------------------------------------



 



     References to Euroclear and/or Clearstream, Luxembourg shall, whenever the
context so permits, be deemed to include a reference to any additional or
alternative clearing system approved by the Issuer, the Agent and the Trustee.
2. Status of the Notes
     The Notes and the relative Receipts and Coupons are direct, unconditional,
unsubordinated and unsecured obligations of the Issuer and rank pari passu among
themselves and (save for certain debts required to be preferred by law) equally
with all other unsecured obligations (other than subordinated obligations, if
any) of the Issuer, from time to time outstanding.
3. Status of the Guarantee
     The payment of the principal and interest in respect of the Notes and all
other moneys payable by the Issuer under or pursuant to the Trust Deed has been
unconditionally and irrevocably guaranteed by the Guarantor under the Trust
Deed. The obligations of the Guarantor under the Guarantee are direct,
unconditional, unsubordinated and unsecured obligations of the Guarantor and
pari passu and (save for certain debts required to be preferred by law) equally
with all other unsecured obligations (other than subordinated obligations, if
any) of the Guarantor, from time to time outstanding.
4. Interest
(a) Interest on Fixed Rate Notes
     Each Fixed Rate Note bears interest on its outstanding nominal amount (or,
if it is a Partly Paid Note, the amount paid up) from (and including) the
Interest Commencement Date at the rate(s) per annum equal to the Rate(s) of
Interest. Interest will be payable in arrear on the Interest Payment Date(s) in
each year up to and including the Maturity Date.
     Except as provided in the applicable Final Terms, the amount of interest
payable on each Interest Payment Date in respect of the Fixed Interest Period
ending on (but excluding) such date will amount to the Fixed Coupon Amount.
Payments of interest on any Interest Payment Date will, if so specified in the
applicable Final Terms, amount to the Broken Amount so specified.
     As used in these Terms and Conditions, “Fixed Interest Period” means the
period from (and including) an Interest Payment Date (or, if none, the Interest
Commencement Date) to (but excluding) the next (or first) Interest Payment Date.
     If interest is required to be calculated for a period other than a Fixed
Interest Period, such interest shall be calculated by applying the Rate of
Interest to each Specified Denomination, multiplying such sum by the applicable
Day Count Fraction, and rounding the resultant figure to the nearest sub-unit of
the relevant Specified Currency, half of any such sub-unit being rounded upwards
or otherwise in accordance with applicable market convention.
     “Day Count Fraction” means, in respect of the calculation of an amount of
interest in accordance with this Condition 4(a):

  (i)   if “Actual/Actual (ISMA)” is specified in the applicable Final Terms:

38



--------------------------------------------------------------------------------



 



  (a)   in the case of Notes where the number of days in the relevant period
from (and including) the most recent Interest Payment Date (or, if none, the
Interest Commencement Date) to (but excluding) the relevant payment date (the
“Accrual Period”) is equal to or shorter than the Determination Period during
which the Accrual Period ends, the number of days in such Accrual Period divided
by the product of (1) the number of days in such Determination Period and
(2) the number of Determination Dates (as specified in the applicable Final
Terms) that would occur in one calendar year; or     (b)   in the case of Notes
where the Accrual Period is longer than the Determination Period during which
the Accrual Period ends, the sum of:

  (1)   the number of days in such Accrual Period falling in the Determination
Period in which the Accrual Period begins divided by the product of (x) the
number of days in such Determination Period and (y) the number of Determination
Dates (as specified in the applicable Final Terms) that would occur in one
calendar year; and     (2)   the number of days in such Accrual Period falling
in the next Determination Period divided by the product of (x) the number of
days in such Determination Period and (y) the number of Determination Dates that
would occur in one calendar year; and

  (ii)   if “30/360” is specified in the applicable Final Terms, the number of
days in the period from and including the most recent Interest Payment Date (or,
if none, the Interest Commencement Date) to but excluding the relevant payment
date (such number of days being calculated on the basis of a year of 360 days
with 12 30-day months) divided by 360.

     In these Terms and Conditions:
     “Determination Period” means the period from (and including) a
Determination Date to (but excluding) the next Determination Date (including,
where either the Interest Commencement Date or the final Interest Payment Date
is not a Determination Date, the period commencing on the first Determination
Date prior to, and ending on the first Determination Date falling after, such
date); and
     “sub-unit” means, with respect to any currency other than euro, the lowest
amount of such currency that is available as legal tender in the country of such
currency and, with respect to euro, means one cent.
(b    Interest on Floating Rate Notes and Index Linked Interest Notes
(i)    Interest Payment Dates
     Each Floating Rate Note and Index Linked Interest Note bears interest on
its outstanding nominal amount (or, if it is a Partly Paid Note, the amount paid
up) from (and including) the Interest Commencement Date and such interest will
be payable in arrear on either:

  (A)   the Specified Interest Payment Date(s) (each an “Interest Payment Date”)
in each year specified in the applicable Final Terms; or     (B)   if no
Specified Interest Payment Date(s) is/are specified in the applicable Final
Terms, each date (each an “Interest Payment Date”) which falls the number of
months or other

39



--------------------------------------------------------------------------------



 



period specified as the Specified Period in the applicable Final Terms after the
preceding Interest Payment Date or, in the case of the first Interest Payment
Date, after the Interest Commencement Date.
     Such interest will be payable in respect of each Interest Period (which
expression shall, in these Terms and Conditions, mean the period from (and
including) an Interest Payment Date (or the Interest Commencement Date) to (but
excluding) the next (or first) Interest Payment Date).
     If a Business Day Convention is specified in the applicable Final Terms and
(x) if there is no numerically corresponding day in the calendar month in which
an Interest Payment Date should occur or (y) if any Interest Payment Date would
otherwise fall on a day which is not a Business Day, then, if the Business Day
Convention specified is:

  (1)   in any case where Specified Periods are specified in accordance with
Condition 4(b)(i)(B) above, the Floating Rate Convention, such Interest Payment
Date (i) in the case of (x) above, shall be the last day that is a Business Day
in the relevant month and the provisions of (B) below shall apply mutatis
mutandis or (ii) in the case of (y) above, shall be postponed to the next day
which is a Business Day unless it would thereby fall into the next calendar
month, in which event (A) such Interest Payment Date shall be brought forward to
the immediately preceding Business Day and (B) each subsequent Interest Payment
Date shall be the last Business Day in the month which falls in the Specified
Period after the preceding applicable Interest Payment Date; or     (2)   the
Following Business Day Convention, such Interest Payment Date shall be postponed
to the next day which is a Business Day; or     (3)   the Modified Following
Business Day Convention, such Interest Payment Date shall be postponed to the
next day which is a Business Day, unless it would thereby fall into the next
calendar month, in which event such Interest Payment Date shall be brought
forward to the immediately preceding Business Day; or     (4)   the Preceding
Business Day Convention, such Interest Payment Date shall be brought forward to
the immediately preceding Business Day.

     In these Terms and Conditions, “Business Day” means a day which is both:

  (A)   a day on which commercial banks and foreign exchange markets settle
payments and are open for general business (including dealing in foreign
exchange and foreign currency deposits) in London and any Additional Business
Centre specified in the applicable Final Terms; and     (B)   either (1) in
relation to any sum payable in a Specified Currency other than euro, a day on
which commercial banks and foreign exchange markets settle payments and are open
for general business (including dealing in foreign exchange and foreign currency
deposits) in the principal financial centre of the country of the relevant
Specified Currency (if other than London and any Additional Business Centre and
which, if the Specified Currency is Australian dollars or New Zealand dollars,
shall be Melbourne and Wellington, respectively) or (2) in relation to any sum
payable in euro, a day on which the Trans-European Automated Real-Time Gross
Settlement Express Transfer (TARGET) System (the “TARGET System”) is open.

40



--------------------------------------------------------------------------------



 



(ii) Rate of Interest
     The Rate of Interest payable from time to time in respect of Floating Rate
Notes and Index Linked Interest Notes will be determined in the manner specified
in the applicable Final Terms.
(A) ISDA Determination for Floating Rate Notes
     Where ISDA Determination is specified in the applicable Final Terms as the
manner in which the Rate of Interest is to be determined, the Rate of Interest
for each Interest Period will be the relevant ISDA Rate plus or minus (as
indicated in the applicable Final Terms) the Margin (if any). For the purposes
of this sub-paragraph (A), “ISDA Rate” for an Interest Period means a rate equal
to the Floating Rate that would be determined by the Agent under an interest
rate swap transaction if the Agent were acting as Calculation Agent for that
swap transaction under the terms of an agreement incorporating the 2000 ISDA
Definitions, as published by the International Swaps and Derivatives
Association, Inc. and as amended and updated as at the Issue Date of the first
Tranche of the Notes (the “ISDA Definitions”) and under which:

  (1)   the Floating Rate Option is as specified in the applicable Final Terms;
    (2)   the Designated Maturity is a period specified in the applicable Final
Terms; and     (3)   the relevant Reset Date is either (i) if the applicable
Floating Rate Option is based on the London inter-bank offered rate (“LIBOR”) or
on the Euro-zone inter-bank offered rate (“EURIBOR”) the first day of that
Interest Period or (ii) in any other case, as specified in the applicable Final
Terms.

     For the purposes of this sub-paragraph (A), “Floating Rate”, “Calculation
Agent”, “Floating Rate Option”, “Designated Maturity” and “Reset Date” have the
meanings given to those terms in the ISDA Definitions.
(B)   Screen Rate Determination for Floating Rate Notes
     Where Screen Rate Determination is specified in the applicable Final Terms
as the manner in which the Rate of Interest is to be determined, the Rate of
Interest for each Interest Period will, subject as provided below, be either:

  (1)   the offered quotation; or     (2)   the arithmetic mean (rounded if
necessary to the fifth decimal place, with 0.000005 being rounded upwards) of
the offered quotations,

(expressed as a percentage rate per annum) for the Reference Rate which appears
or appear, as the case may be, on the Relevant Screen Page as at 11.00 a.m.
(London time, in the case of LIBOR, or Brussels time, in the case of EURIBOR) on
the Interest Determination Date in question plus or minus (as indicated in the
applicable Final Terms) the Margin (if any), all as determined by the Agent. If
five or more of such offered quotations are available on the Relevant Screen
Page, the highest (or, if there is more than one such highest quotation, one
only of such quotations) and the lowest (or, if there is more than one such
lowest quotation, one only of such quotations) shall be disregarded by the Agent
for the purpose of determining the arithmetic mean (rounded as provided above)
of such offered quotations.
                 The Agency Agreement contains provisions for determining the
Rate of Interest in the event that the Relevant Screen Page is not available or
if, in the case of (1) above, no such quotation appears or, in the case

41



--------------------------------------------------------------------------------



 



of (2) above, fewer than three such offered quotations appear, in each case as
at the time specified in the preceding paragraph.
     If the Reference Rate from time to time in respect of Floating Rate Notes
is specified in the applicable Final Terms as being other than LIBOR or EURIBOR,
the Rate of Interest in respect of such Notes will be determined as provided in
the applicable Final Terms.
(iii) Minimum and/or Maximum Rate of Interest
     If the applicable Final Terms specifies a Minimum Rate of Interest for any
Interest Period, then, in the event that the Rate of Interest in respect of such
Interest Period determined in accordance with the provisions of paragraph (ii)
above is less than such Minimum Rate of Interest, the Rate of Interest for such
Interest Period shall be such Minimum Rate of Interest.
     If the applicable Final Terms specifies a Maximum Rate of Interest for any
Interest Period, then, in the event that the Rate of Interest in respect of such
Interest Period determined in accordance with the provisions of paragraph (ii)
above is greater than such Maximum Rate of Interest, the Rate of Interest for
such Interest Period shall be such Maximum Rate of Interest.
(iv) Determination of Rate of Interest and Calculation of Interest Amounts
     The Agent, in the case of Floating Rate Notes, and the Calculation Agent,
in the case of Index Linked Interest Notes, will at or as soon as practicable
after each time at which the Rate of Interest is to be determined, determine the
Rate of Interest for the relevant Interest Period. In the case of Index Linked
Interest Notes, the Calculation Agent will notify the Agent of the Rate of
Interest for the relevant Interest Period as soon as practicable after
calculating the same.
     The Agent will calculate the amount of interest (the “Interest Amount”)
payable on the Floating Rate Notes or Index Linked Interest Notes in respect of
each Specified Denomination for the relevant Interest Period. Each Interest
Amount shall be calculated by applying the Rate of Interest to each Specified
Denomination, multiplying such sum by the applicable Day Count Fraction, and
rounding the resultant figure to the nearest sub-unit of the relevant Specified
Currency, half of any such sub-unit being rounded upwards or otherwise in
accordance with applicable market convention.
     “Day Count Fraction” means, in respect of the calculation of an amount of
interest for any Interest Period:

  (i)   if “Actual/365” or “Actual/Actual (ISDA)” is specified in the applicable
Final Terms, the actual number of days in the Interest Period divided by 365
(or, if any portion of that Interest Period falls in a leap year, the sum of
(A) the actual number of days in that portion of the Interest Period falling in
a leap year divided by 366 and (B) the actual number of days in that portion of
the Interest Period falling in a non-leap year divided by 365);     (ii)   if
“Actual/365 (Fixed)” is specified in the applicable Final Terms, the actual
number of days in the Interest Period divided by 365;     (iii)   if “Actual/365
(Sterling)” is specified in the applicable Final Terms, the actual number of
days in the Interest Period divided by 365 or, in the case of an Interest
Payment Date falling in a leap year, 366;     (iv)   if “Actual/360” is
specified in the applicable Final Terms, the actual number of days in the
Interest Period divided by 360;

42



--------------------------------------------------------------------------------



 



  (v)   if “30/360”, “360/360” or “Bond Basis” is specified in the applicable
Final Terms, the number of days in the Interest Period divided by 360 (the
number of days to be calculated on the basis of a year of 360 days with 12
30-day months (unless (a) the last day of the Interest Period is the 31st day of
a month but the first day of the Interest Period is a day other than the 30th or
31st day of a month, in which case the month that includes that last day shall
not be considered to be shortened to a 30-day month, or (b) the last day of the
Interest Period is the last day of the month of February, in which case the
month of February shall not be considered to be lengthened to a 30-day month));
and     (vi)   if “30E/360” or “Eurobond Basis” is specified in the applicable
Final Terms, the number of days in the Interest Period divided by 360 (the
number of days to be calculated on the basis of a year of 360 days with 12
30-day months, without regard to the date of the first day or last day of the
Interest Period unless, in the case of the final Interest Period, the Maturity
Date is the last day of the month of February, in which case the month of
February shall not be considered to be lengthened to a 30-day month).

(v) Notification of Rate of Interest and Interest Amounts
     The Agent will cause the Rate of Interest and each Interest Amount for each
Interest Period and the relevant Interest Payment Date to be notified to the
Issuer, the Trustee and any stock exchange on which the relevant Floating Rate
Notes or Index Linked Interest Notes are for the time being listed and notice
thereof to be published in accordance with Condition 13 as soon as possible
after their determination but in no event later than the fourth London Business
Day thereafter. Each Interest Amount and Interest Payment Date so notified may
subsequently be amended (or appropriate alternative arrangements made by way of
adjustment) without prior notice in the event of an extension or shortening of
the Interest Period. Any such amendment will be promptly notified to each stock
exchange on which the relevant Floating Rate Notes or Index Linked Interest
Notes are for the time being listed and to the Noteholders in accordance with
Condition 13. For the purposes of this paragraph, the expression “London
Business Day” means a day (other than a Saturday or a Sunday) on which
commercial banks and foreign exchange markets are open for general business in
London.
(vi) Determination or calculation by Trustee
     If for any reason at any relevant time the Agent or, as the case may be,
the Calculation Agent defaults in its obligation to determine the Rate of
Interest or the Agent defaults in its obligation to calculate any Interest
Amount in accordance with sub-paragraph (ii)(A) or (B) above or as otherwise
specified in the applicable Final Terms, as the case may be, and, in each case,
in accordance with sub-paragraph (iv) above, the Trustee shall determine the
Rate of Interest at such rate as, in its absolute discretion (having such regard
as it shall think fit to the foregoing provisions of this Condition, but subject
always to any minimum or maximum Rate of Interest specified in the applicable
Final Terms), it shall deem fair and reasonable in all the circumstances or, as
the case may be, the Trustee shall calculate the Interest Amount(s) in such
manner as it shall deem fair and reasonable in all the circumstances and each
such determination or calculation shall be deemed to have been made by the Agent
or the Calculation Agent, as applicable.
(vii) Certificates to be final
     All certificates, communications, opinions, determinations, calculations,
quotations and decisions given, expressed, made or obtained for the purposes of
the provisions of this Condition 4(b), whether by the Agent or, if applicable,
the Calculation Agent or the Trustee, shall (in the absence of wilful default,
bad faith or manifest error) be binding on the Issuer, the Guarantor, the Agent,
the Calculation Agent (if applicable), the other Paying Agents, the Trustee and
all Noteholders, Receiptholders and Couponholders and (in the absence as
aforesaid) no liability to the Issuer, the Guarantor, the Noteholders, the
Receiptholders or the Couponholders shall attach to the Agent or (if applicable)
the Calculation Agent or the Trustee in connection with the exercise or
non-exercise by it of its powers, duties and discretions pursuant to such
provisions.

43



--------------------------------------------------------------------------------



 



(c) Dual Currency Notes
     In the case of Dual Currency Notes, if the rate or amount of interest falls
to be determined by reference to an exchange rate, the rate or amount of
interest payable shall be determined in the manner specified in the applicable
Final Terms.
(d) Partly Paid Notes
     In the case of Partly Paid Notes (other than Partly Paid Notes which are
Zero Coupon Notes), interest will accrue as aforesaid on the paid-up nominal
amount of such Notes and otherwise as specified in the applicable Final Terms.
(e) Accrual of Interest
     Each Note (or in the case of the redemption of part only of a Note, that
part only of such Note) will cease to bear interest (if any) from the date for
its redemption unless, upon due presentation thereof, payment of principal is
improperly withheld or refused. In such event, interest will continue to accrue
as provided in the Trust Deed.
5. Payments
(a) Method of Payment
     Subject as provided below:

  (i)   payments in a Specified Currency other than euro or U.S. dollars will be
made by transfer to an account in the relevant Specified Currency (which, in the
case of a payment in Japanese Yen to a non-resident of Japan, shall be a
non-resident account) maintained by the payee with, or by a cheque in such
Specified Currency drawn on, a bank in the principal financial centre of the
country of such Specified Currency (which, if the Specified Currency is
Australian dollars or New Zealand dollars, shall be Melbourne and Wellington,
respectively);     (ii)   payments in euro will be made by credit or transfer to
a euro account (or any other account to which euro may be credited or
transferred) specified by the payee or, at the option of the payee, by a euro
cheque; and     (iii)   payments in U.S. dollars will be made by transfer to a
U.S. dollar account maintained by the payee with a bank outside the United
States (which expression, as used in this Condition 5, means the United States
of America, including the States and the District of Columbia, its territories,
its possessions and other areas subject to its jurisdiction), or by cheque drawn
on a United States bank.

     In no event will payment be made by a cheque mailed to an address in the
United States or by transfer to an account maintained by the payee with a bank
located in the United States. Payments will be subject in all cases to any
fiscal or other laws and regulations applicable thereto in the place of payment,
but without prejudice to the provisions of Condition 7. References to “Specified
Currency” will include any successor currency under applicable law.
(b) Presentation of definitive Notes, Receipts and Coupons
     Payments of principal in respect of definitive Notes will (subject as
provided below) be made in the manner provided in paragraph (a) above only
against surrender (or, in the case of part payment of any sum due, endorsement)
of definitive Notes, and payments of interest in respect of definitive Notes
will (subject as

44



--------------------------------------------------------------------------------



 



provided below) be made as aforesaid only against presentation and surrender
(or, in the case of part payment of any sum due, endorsement) of Coupons, in
each case at the specified office of any Paying Agent outside the United States
(which expression, as used herein, means the United States of America (including
the States and the District of Columbia, its territories, its possessions and
other areas subject to its jurisdiction)).
     Payments of instalments of principal (if any) in respect of definitive
Notes, other than the final instalment, will (subject as provided below) be made
in the manner provided in paragraph (a) above against presentation and surrender
(or, in the case of part payment of any sum due, endorsement) of the relevant
Receipt. Payment of the final instalment will be made in the manner provided in
paragraph (a) above only against presentation and surrender (or in the case of
part payment of any sum due, endorsement) of the relevant Note. Each Receipt
must be presented for payment of the relevant instalment together with the
definitive Note to which it appertains. Receipts presented without the
definitive Note to which they appertain do not constitute valid obligations of
the Issuer. Upon the date on which any definitive Note becomes due and
repayable, unmatured Receipts (if any) relating thereto (whether or not
attached) shall become void and no payment shall be made in respect thereof.
     Fixed Rate Notes in definitive form (other than Dual Currency Notes or
Index Linked Notes) should be presented for payment together with all unmatured
Coupons appertaining thereto (which expression shall for this purpose include
Coupons falling to be issued on exchange of matured Talons), failing which the
amount of any missing unmatured Coupon (or, in the case of payment not being
made in full, the same proportion of the amount of such missing unmatured Coupon
as the sum so paid bears to the sum due) will be deducted from the sum due for
payment. Each amount of principal so deducted will be paid in the manner
mentioned above against surrender of the relative missing Coupon at any time
before the expiry of 10 years after the Relevant Date (as defined in Condition
7) in respect of such principal (whether or not such Coupon would otherwise have
become void under Condition 8) or, if later, five years from the date on which
such Coupon would otherwise have become due, but in no event thereafter.
Notwithstanding the provisions of this paragraph, if any such Fixed Rate Notes
in definitive form should be issued on terms such that, on the presentation for
payment of any such Note without any unmatured Coupons attached thereto or
surrendered therewith, the amount required by this paragraph to be deducted
would be greater than the Early Redemption Amount otherwise due for payment,
then, upon the due date for redemption of any such Note, such unmatured Coupons
(whether or not attached) shall become void (and no payment shall be made in
respect thereof) as shall be required so that, upon application of the
provisions of this paragraph in respect of such Coupons as have not so become
void, the amount required by this paragraph to be deducted would not be greater
than the Early Redemption Amount otherwise due for payment. Where the
application of the foregoing sentence requires some but not all of the unmatured
Coupons relating to a Note to become void, the relevant Paying Agent shall
determine which unmatured Coupons are to become void, and shall select for such
purpose Coupons maturing on later dates in preference to Coupons maturing on
earlier dates.
     Upon any Fixed Rate Note in definitive form becoming due and repayable
prior to its Maturity Date, all unmatured Talons (if any) appertaining thereto
will become void and no further Coupons will be issued in respect thereof.
     Upon the date on which any Floating Rate Note, Dual Currency Note or Index
Linked Note in definitive form becomes due and repayable, unmatured Coupons and
Talons (if any) relating thereto (whether or not attached) shall become void and
no payment or, as the case may be, exchange for further Coupons shall be made in
respect thereof.
     If the due date for redemption of any definitive Note is not an Interest
Payment Date, interest (if any) accrued in respect of such Note from (and
including) the preceding Interest Payment Date or, as the case may be, the
Interest Commencement Date shall be payable only against surrender of the
relevant definitive Note.
     Payments of principal and interest (if any) in respect of Notes represented
by any global Note will (subject as provided below) be made in the manner
specified above in relation to definitive Notes and

45



--------------------------------------------------------------------------------



 



otherwise in the manner specified in the relevant global Note against
presentation or surrender, as the case may be, of such global Note at the
specified office of any Paying Agent outside the United States. A record of each
payment made against presentation or surrender of such global Note,
distinguishing between any payment of principal and any payment of interest,
will be made on such global Note by such Paying Agent and such record shall be
prima facie evidence that the payment in question has been made.
     The holder of a global Note shall be the only person entitled to receive
payments in respect of Notes represented by such global Note and the Issuer or,
as the case may be, the Guarantor will be discharged by payment to, or to the
order of, the holder of such global Note in respect of each amount so paid. Each
of the persons shown in the records of Euroclear or Clearstream, Luxembourg as
the beneficial holder of a particular nominal amount of Notes represented by
such global Note must look solely to Euroclear or Clearstream, Luxembourg, as
the case may be, for his share of each payment so made by the Issuer or, as the
case may be, the Guarantor to, or to the order of, the holder of such global
Note.
     Notwithstanding the foregoing, if any amount of principal and/or interest
in respect of this Note is payable in U.S. dollars, such U.S. dollar payments of
principal and/or interest in respect of this Note will be made at the specified
office of a Paying Agent in the United States if:

  (i)   the Issuer has appointed Paying Agents with specified offices outside
the United States with the reasonable expectation that such Paying Agents would
be able to make payment in U.S. dollars at such specified offices outside the
United States of the full amount of principal and interest on the Notes in the
manner provided above when due;     (ii)   payment of the full amount of such
principal and interest at all such specified offices outside the United States
is illegal or effectively precluded by exchange controls or other similar
restrictions on the full payment or receipt of principal and interest in U.S.
dollars; and     (iii)   such payment is then permitted under United States law
without involving, in the opinion of the Issuer and the Guarantor, adverse tax
consequences to the Issuer or the Guarantor.

(c) Payment Day
     If the date for payment of any amount in respect of any Note, Receipt or
Coupon is not a Payment Day, the holder thereof shall not be entitled to payment
until the next following Payment Day in the relevant place and shall not be
entitled to further interest or other payment in respect of such delay. For
these purposes, “Payment Day” means any day which is:

  (i)   a day on which commercial banks and foreign exchange markets settle
payments and are open for general business (including dealing in foreign
exchange and foreign currency deposits) in:

  (A)   the relevant place of presentation;     (B)   London; and     (C)   any
Additional Financial Centre specified in the applicable Final Terms; and

  (ii)   either (1) in relation to any sum payable in a Specified Currency other
than euro, a day on which commercial banks and foreign exchange markets settle
payments and are open for general business (including dealing in foreign
exchange and foreign currency deposits) in the principal financial centre of the
country of the relevant Specified Currency (if other than the place of
presentation, London and any Additional Financial Centre and which, if

46



--------------------------------------------------------------------------------



 



      the Specified Currency is Australian dollars or New Zealand dollars, shall
be Melbourne and Wellington, respectively or (2) in relation to any sum payable
in euro, a day on which the TARGET System is open.

(d) Interpretation of Principal and Interest
     Any reference in these Terms and Conditions to principal in respect of the
Notes shall be deemed to include, as applicable:

  (i)   any additional amounts which may be payable with respect to principal
under Condition 7;     (ii)   the Final Redemption Amount of the Notes;    
(iii)   the Early Redemption Amount of the Notes;     (iv)   the Optional
Redemption Amount(s) (if any) of the Notes;     (v)   in relation to Notes
redeemable in instalments, the Instalment Amounts;     (vi)   in relation to
Zero Coupon Notes, the Amortised Face Amount (as defined in Condition 6(e)); and
    (vii)   any premium and any other amounts (other than interest) which may be
payable by the Issuer under or in respect of the Notes.

     Any reference in these Terms and Conditions to interest in respect of the
Notes shall be deemed to include, as applicable, any additional amounts (other
than interest) which may be payable with respect to interest under Condition 7.
6. Redemption and Purchase
(a) At Maturity
     Unless previously redeemed or purchased and cancelled as specified below,
each Note will be redeemed by the Issuer at its Final Redemption Amount
specified in, or determined in the manner specified in, the applicable Final
Terms in the relevant Specified Currency on the Maturity Date.
(b) Redemption for Tax Reasons
     The Notes may be redeemed at the option of the Issuer in whole, but not in
part, at any time (if this Note is neither a Floating Rate Note nor an Index
Linked Interest Note) or on any Interest Payment Date (if this Note is either a
Floating Rate Note or an Index Linked Interest Note), on giving not less than 30
nor more than 60 days’ notice to the Agent and, in accordance with Condition 13,
the Noteholders (which notice shall be irrevocable), if:

  (i)   on the occasion of the next payment due under the Notes, the Issuer has
or will become obliged to pay additional amounts as provided or referred to in
Condition 7 or the Guarantor would be unable for reasons outside its control to
procure payment by the Issuer and in making payment itself would be required to
pay such additional amounts in each case as a result of any change in, or
amendment to, the laws or regulations of the United States of America or any
political subdivision or any authority thereof or therein having power to tax,
or any change in the application or official interpretation of such

47



--------------------------------------------------------------------------------



 



      laws or regulations, which change or amendment becomes effective on or
after the Issue Date of the first Tranche of the Notes; and     (ii)   such
obligation cannot be avoided by the Issuer or, as the case may be, the Guarantor
taking reasonable measures available to it,

provided that no such notice of redemption shall be given earlier than 90 days
prior to the earliest date on which the Issuer or, as the case may be, the
Guarantor would be obliged to pay such additional amounts were a payment in
respect of the Notes then due.
     Prior to the publication of any notice of redemption pursuant to this
Condition, the Issuer shall deliver to the Agent a certificate signed by two
Directors of the Issuer or, as the case may be, two Directors of the Guarantor
stating that the Issuer is entitled to effect such redemption and setting forth
a statement of facts showing that the conditions precedent to the right of the
Issuer so to redeem have occurred, and an opinion of independent legal advisers
of recognised standing to the effect that the Issuer or, as the case may be, the
Guarantor has or will become obliged to pay such additional amounts as a result
of such change or amendment.
     In addition if the Issuer or, if applicable, the Guarantor determines,
based upon a written opinion of independent United States legal counsel, that
any payment made outside the United States by the Issuer, the Guarantor or any
Paying Agent of principal or interest due in respect of any Note, Receipt or
Coupon would, under any laws or regulations of the United States of America
having current or scheduled future effect, be subject to any certification,
identification or other information reporting requirement of any kind, the
effect of which is the disclosure to the Issuer, the Guarantor, any Paying Agent
or any governmental authority of the nationality, residence or identity (as
distinguished from, for example, status as a United States Alien (as defined in
Condition 7)) of a beneficial owner of such Note, Receipt or Coupon who is a
United States Alien the Issuer, at its option, will either (x) redeem the Notes,
in whole but not in part, or (y) if and so long as the conditions of Condition 7
are satisfied, pay the additional amounts specified in Condition 7.
     The right of the Issuer to exercise such option will not apply where the
requirement otherwise giving rise to such option (1) would not be applicable to
a payment made by the Issuer, the Guarantor or any Paying Agent (i) directly to
the beneficial owner or (ii) to a custodian, nominee or other agent of the
beneficial owner, (2) can be satisfied by such custodian, nominee or other agent
certifying that such beneficial owner is a United States Alien, provided that in
each case referred to in sub-paragraphs (1)(ii) and (2) payment by such
custodian, nominee or agent of such beneficial owner is not otherwise subject to
any such requirement (other than a requirement which is imposed on a custodian,
nominee or other agent described in (4) of this sentence) or (3) would not be
applicable to payment made by at least one other Paying Agent or (4) is
applicable to a payment to a custodian, nominee or other agent of the beneficial
owner who is a United States person, a controlled foreign corporation for United
States tax purposes, a foreign person 50 per cent. or more of whose gross income
for the 3-year period ending with the close of its taxable year preceding the
year of payment is effectively connected with a United States trade or business,
or is otherwise related to the United States.
     Such determination and election will be made as soon as practicable, and
the Issuer will promptly publish notice thereof (the “Determination Notice”)
stating the effective date of such certification, identification or other
information or reporting requirement, whether the Notes shall be redeemed or
that the additional amounts specified in Condition 7 should be paid and (if
applicable) the last date by which the redemption of the Notes must take place.
     If an election has been made that the Notes shall be redeemed, such
redemption will take place on such date (being an Interest Payment Date if this
Note is either a Floating Rate Note or an Index Linked Interest Note), not later
than one year after the publication of the Determination Notice, as the Issuer
elects by notice to the Noteholders in accordance with Condition 13 at least
60 days before the date fixed for redemption.

48



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, the Notes will not be so redeemed if the
Issuer subsequently determines, based on an opinion of independent United States
legal counsel, no less than 30 days prior to the redemption date, that
subsequent payments would not be subject to any such requirement, in which case
the Issuer will promptly publish notice of such determination and any earlier
redemption notice will be revoked and of no further effect.
     Notes redeemed pursuant to this Condition 6(b) will be redeemed at their
Early Redemption Amount referred to in paragraph (e) below together (if
appropriate) with interest accrued to (but excluding) the date of redemption.
(c) Redemption at the Option of the Issuer (Issuer Call)
     If Issuer Call is specified in the applicable Final Terms, the Issuer
shall, having given:

  (i)   not less than 30 nor more than 60 days’ notice to the Noteholders in
accordance with Condition 13; and     (ii)   not less than 30 days before the
giving of the notice referred to in (i), notice to the Agent;

(which notices shall be irrevocable), redeem all or some only of the Notes then
outstanding on any Optional Redemption Date and at the Optional Redemption
Amount(s) specified in, or determined in the manner specified in, the applicable
Final Terms together, if appropriate, with interest accrued to (but excluding)
the relevant Optional Redemption Date. Any such partial redemption must be of a
nominal amount not less than the Minimum Redemption Amount or not more than the
Maximum Redemption Amount. In the case of a partial redemption of Notes, the
Notes to be redeemed (“Redeemed Notes”) will be selected individually by lot, in
the case of Redeemed Notes represented by definitive Notes, and in accordance
with the rules of Euroclear and/or Clearstream, Luxembourg, in the case of
Redeemed Notes represented by a global Note, not more than 60 days prior to the
date fixed for redemption (such date of selection being hereinafter called the
“Selection Date”). In the case of Redeemed Notes represented by definitive
Notes, a list of the serial numbers of such Redeemed Notes will be published in
accordance with Condition 13 not less than 30 days prior to the date fixed for
redemption.
     The aggregate nominal amount of Redeemed Notes represented by definitive
Notes shall bear the same proportion to the aggregate nominal amount of all
Redeemed Notes as the aggregate nominal amount of definitive Notes outstanding
bears to the aggregate nominal amount of the Notes outstanding, in each case on
the Selection Date, provided that such first mentioned nominal amount shall, if
necessary, be rounded downwards to the nearest integral multiple of the
Specified Denomination, and the aggregate nominal amount of Redeemed Notes
represented by a global Note shall be equal to the balance of the Redeemed
Notes. No exchange of the relevant global Note will be permitted during the
period from and including the Selection Date to and including the date fixed for
redemption pursuant to this paragraph (c) and notice to that effect shall be
given by the Issuer to the Noteholders in accordance with Condition 13 at least
5 days prior to the Selection Date.
(d) Redemption at the Option of the Noteholders (Investor Put)
     If Investor Put is specified in the applicable Final Terms, upon the holder
of any Note giving to the Issuer in accordance with Condition 13 not less than
30 nor more than 60 days’ notice (which shall be irrevocable) the Issuer will,
upon the expiry of such notice, redeem, subject to, and in accordance with, the
terms specified in the applicable Final Terms, such Note on the Optional
Redemption Date and at the Optional Redemption Amount together, if appropriate,
with interest accrued to (but excluding) the Optional Redemption Date.
     If this Note is in definitive form, to exercise the right to require
redemption of this Note the holder of this Note must deliver such Note at the
specified office of any Paying Agent at any time during normal

49



--------------------------------------------------------------------------------



 



business hours of such Paying Agent falling within the notice period,
accompanied by a duly completed and signed notice of exercise in the form (for
the time being current) obtainable from any specified office of any Paying Agent
(a “Put Notice”) and in which the holder must specify a bank account (or, if
payment is by cheque, an address) to which payment is to be made under this
Condition.
(e) Early Redemption Amounts
     For the purpose of paragraph (b) above and Condition 9, the Notes will be
redeemed at the Early Redemption Amount calculated as follows:

  (i)   in the case of Notes with a Final Redemption Amount equal to the Issue
Price, at the Final Redemption Amount thereof;     (ii)   in the case of Notes
(other than Zero Coupon Notes but including Instalment Notes and Partly Paid
Notes) with a Final Redemption Amount which is or may be less or greater than
the Issue Price or which is payable in a Specified Currency other than that in
which the Notes are denominated, at the amount specified in, or determined in
the manner specified in, the applicable Final Terms or, if no such amount or
manner is so specified in the Final Terms, at their nominal amount; or     (iii)
  in the case of Zero Coupon Notes, at an amount (the “Amortised Face Amount”)
calculated in accordance with the following formula:         Early Redemption
Amount = RP 6 (1 + AY)y         Where:         “RP” means the Reference Price;  
      “AY” means the Accrual Yield expressed as a decimal; and         “y” is a
fraction the numerator of which is equal to the number of days (calculated on
the basis of a 360-day year consisting of 12 months of 30 days each) from (and
including) the Issue Date of the first Tranche of the Notes of such Series to
(but excluding) the date fixed for redemption of such Notes or (as the case may
be) the date upon which such Notes become due and repayable, and the denominator
of which is 360,

or on such other calculation basis as may be specified in the applicable Final
Terms.
(f) Instalments
     Instalment Notes will be redeemed in the Instalment Amounts and on the
Instalment Dates. In the case of early redemption, the Early Redemption Amount
will be determined pursuant to paragraph (e) above.
(g) Partly Paid Notes
     Partly Paid Notes will be redeemed, whether at maturity, early redemption
or otherwise, in accordance with the provisions of this Condition and the
applicable Final Terms.
(h) Purchases
     The Issuer, the Guarantor or any of the other Subsidiaries (as defined in
the Trust Deed) of the Issuer may at any time purchase Notes (provided that, in
the case of definitive Notes, all unmatured Receipts,

50



--------------------------------------------------------------------------------



 



Coupons and Talons appertaining thereto are purchased therewith) at any price in
the open market or otherwise. Such Notes may be held, reissued, resold or, at
the option of the Issuer or the Guarantor, surrendered to any Paying Agent for
cancellation.
(i) Cancellation
     All Notes which are redeemed will forthwith be cancelled (together with all
unmatured Receipts and Coupons attached thereto or surrendered therewith at the
time of redemption). All Notes so cancelled and the Notes purchased and
cancelled pursuant to paragraph (h) above (together with all unmatured Receipts
and Coupons cancelled therewith) shall be forwarded to the Agent and cannot be
reissued or resold.
(j) Late payment on Zero Coupon Notes
     If the amount payable in respect of any Zero Coupon Note upon redemption of
such Zero Coupon Note pursuant to paragraph (a), (b), (c) or (d) above or upon
its becoming due and repayable as provided in Condition 9 is improperly withheld
or refused, the amount due and repayable in respect of such Zero Coupon Note
shall be the amount calculated as provided in paragraph (e)(iii) above as though
the references therein to the date fixed for the redemption or the date upon
which such Zero Coupon Note becomes due and payable were replaced by references
to the date which is the earlier of:

  (i)   the date on which all amounts due in respect of such Zero Coupon Note
have been paid; and     (ii)   five days after the date on which the full amount
of the moneys payable has been received by the Agent or the Trustee and notice
to that effect has been given to the Noteholders in accordance with Condition
13.

7. Taxation
     Subject to certain exceptions and limitations set forth below, all payments
of principal and interest in respect of the Notes, Receipts and Coupons by the
Issuer or the Guarantor will be made without withholding or deduction for or on
account of any present or future taxes or duties of whatever nature imposed or
levied by or on behalf of the United States of America or any political
subdivision or any authority thereof or therein having power to tax unless such
withholding or deduction is required by law. In such event, the Issuer or, as
the case may be, the Guarantor will pay such additional amounts as shall be
necessary in order that the net amounts received by the holders of the Notes,
Receipts or Coupons after such withholding or deduction shall equal the
respective amounts of principal and interest which would otherwise have been
receivable in respect of the Notes, Receipts or Coupons, as the case may be, in
the absence of such withholding or deduction; except that no such additional
amounts shall be payable with respect to any Note, Receipt or Coupon as a result
of withholding or deduction on account of any one or more of the following:

  (i)   any tax, assessment or other governmental charge that is imposed or
withheld solely by reason of the holder of a Note, Receipt or Coupon (a
“Holder”), or a fiduciary, settler, beneficiary, member or shareholder of such
holder being considered as:

  (a)   being or having been present or engaged in a trade or business in the
United States or having had a permanent establishment in the United States of
America;     (b)   having a current or former relationship with the United
States of America, including a relationship as a citizen or resident thereof;

51



--------------------------------------------------------------------------------



 



  (c)   being or having been a foreign or domestic personal holding company, a
passive foreign investment company or a controlled foreign corporation with
respect to the United States of America or a corporation that has accumulated
earnings to avoid United States federal income tax;     (d)   being or having
been a “10-per cent. shareholder” of all classes of stock of the Issuer or, as
the case may be, the Guarantor as defined in section 871(h)(3) of the United
States Internal Revenue Code of 1986, as amended (the “Code”) or any successor
provision; or     (e)   being a bank receiving payments on an extension of
credit made pursuant to a loan agreement entered into the ordinary course of its
trade or business;

  (ii)   any Holder that is not the sole beneficial owner of a Note, Receipt or
Coupon or that is a fiduciary or partnership, but only to the extent that a
beneficiary or settler with respect to the fiduciary, a beneficial owner or a
member of the partnership would not have been entitled to the payment of an
additional amount had such beneficiary, settler, beneficial owner or member
received directly its beneficial or distributive share of the payment;     (iii)
  any tax, assessment or other governmental charge that is imposed or withheld
solely by reason of a failure of the Holder or any other person to comply with
certification, identification or information reporting requirements concerning
the nationality, residence, identity or connection with the United States of
America of the Holder or beneficial owner of such Note, Receipt or Coupon, if
compliance is required by statute, by regulation or the United States Treasury
Department or by an applicable income tax treaty to which the United States of
America is a party as a precondition to exemption from such tax, assessment or
other governmental charge;     (iv)   any tax, assessment or other governmental
charge that is imposed other than by withholding from a Note, Receipt or Coupon;
    (v)   any tax, assessment or other governmental charge that would not have
been so imposed but for the presentation or surrender by the Holder for payment
on a date more than 30 days after the Relevant Date except to the extent that
the Holder would have been entitled to an additional amount on presenting the
same for payment on such thirtieth day;     (vi)   any estate, inheritance,
gift, sales, excise, transfer, wealth or personal property tax or similar tax
assessment or other governmental charge;     (vii)   any tax, assessment or
other governmental charge required to be withheld by any paying agent from any
payment of principal of or interest on any Note, Receipt or Coupon if such
payment can be made without such withholding by any other paying agent;    
(viii)   any tax, duty, assessment or other governmental charge required to be
made pursuant to European Council Directive 2003/48/EC or any law implementing
or complying with, or introduced in order to conform to, such Directive; or    
(ix)   in the case of any combination of items (i), (ii), (iii), (iv), (v),
(vi), (vii) and (viii).

52



--------------------------------------------------------------------------------



 



     As used herein, “United States Alien” means any corporation, partnership,
individual or fiduciary that is, for United States Federal income tax purposes,
a foreign corporation, a non-resident alien individual, a non-resident fiduciary
of a foreign estate or trust, or a foreign partnership one or more of the
members of which is, for United States Federal income tax purposes, a foreign
corporation, a non-resident alien individual or a non-resident fiduciary of a
foreign estate or trust.
     Notwithstanding the above, if and so long as a certification,
identification or other information reporting requirement referred to in the
third paragraph of Condition 6(b) would be fully satisfied by payment of a
backup withholding tax or similar charge, the Issuer may elect, by so stating in
the Determination Notice, to have the following provisions of this Condition 7
apply in lieu of the provisions of the third paragraph of Condition 6(b).
     In such event, the Issuer, failing which, if applicable, the Guarantor,
will pay as additional amounts such amounts as may be necessary so that every
net payment made following the effective date of such requirements outside the
United States of America by it, the Guarantor (if applicable) or any of the
Paying Agents of principal or interest due in respect of any Note, Receipt or
Coupon of which the beneficial owner is a United States Alien (but without any
requirement that the nationality, residence or identity of such beneficial owner
be disclosed to the Issuer, any Paying Agent or any governmental authority),
after withholding or deduction for or on account of such backup withholding tax
or similar charge (other than a backup withholding tax or similar charge which
(1) is the result of a certification, identification or other information
reporting requirement which would not be applicable in the circumstances
described in the fourth paragraph of Condition 6(b) or (2) is imposed as a
result of any of the circumstances described in paragraph (i) or (v) above or
any combination thereof), will not be less than the amount provided for in such
Note, Receipt or Coupon to be then due and payable.
     If the Issuer or, if applicable, the Guarantor elects to pay such
additional amounts and so long as they are obligated to pay the same, the Issuer
nonetheless may subsequently redeem the Notes in accordance with Condition 6(b).
     As used in these Terms and Conditions, the “Relevant Date” means the date
on which a payment in respect of a Note, Receipt or Coupon first becomes due,
except that, if the full amount of the moneys payable has not been duly received
by the Agent or the Trustee on or prior to such due date, it means the date on
which, the full amount of such moneys having been so received, notice to that
effect is duly given to the Noteholders in accordance with Condition 13.
8. Prescription
     The Notes, Receipts and Coupons will become void unless presented for
payment within a period of 10 years (in the case of principal) and five years
(in the case of interest) after the Relevant Date (as defined in Condition 7)
therefor.
     There shall not be included in any Coupon sheet issued on exchange of a
Talon any Coupon the claim for payment in respect of which would be void
pursuant to this Condition or Condition 5(b) or any Talon which would be void
pursuant to Condition 5(b).
9. Events of Default

(A)   If any one or more of the following events (each an “Event of Default”)
shall occur and is continuing, the Trustee at its discretion may, and if so
requested in writing by the holders of at least one quarter in nominal amount of
the Notes then outstanding or if so directed by an Extraordinary Resolution (as
defined in the Trust Deed) of the Noteholders shall (subject to being
indemnified and/or secured to its satisfaction), give notice to the Issuer that
the Notes are, and they shall thereupon immediately become, due and repayable at
their Early Redemption Amount, together with accrued interest as provided in the
Trust Deed:

53



--------------------------------------------------------------------------------



 



  (a)   if default is made in the payment of any principal or interest due in
respect of the Notes or any of them and the default continues for a period of
30 days in the case of interest; or     (b)   if the Issuer or the Guarantor
fails to perform or observe any of its other obligations under these Terms and
Conditions or the Trust Deed and (except in any case where, in the opinion of
the Trustee, the failure is incapable of remedy when no such continuation or
notice as is hereinafter mentioned will be required) the failure continues for
the period of 60 days next following the service by the Trustee on the Issuer or
the Guarantor (as the case may be) of notice requiring the same to be remedied;
or     (c)   if any Indebtedness for Borrowed Money of the Issuer or the
Guarantor becomes due and repayable prematurely by reason of an event of default
(however described) or the Issuer or the Guarantor fails to make any payment in
respect of any Indebtedness for Borrowed Money on the due date for payment or
any security given by the Issuer or the Guarantor for any Indebtedness for
Borrowed Money becomes enforceable or if default is made by the Issuer or the
Guarantor in making any payment due under any guarantee and/or indemnity given
by it in relation to any Indebtedness for Borrowed Money of any other person
provided that no such event shall constitute an Event of Default unless the
relative Indebtedness for Borrowed Money either alone or when aggregated with
other Indebtedness for Borrowed Money relative to all (if any) other such events
which shall have occurred shall amount to at least U.S.$100,000,000 (or its
equivalent in any other currency); or     (d)   the entry of a decree or order
for relief in respect of the Issuer or the Guarantor by a court having
jurisdiction in the premises in an involuntary case under the Federal bankruptcy
laws of the United States of America, as now or hereafter constituted, or any
other Federal or State bankruptcy, insolvency or other similar law, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or other similar official) of the Issuer or the Guarantor or of any substantial
part of its property, or ordering the winding up or liquidation of its affairs,
and the continuance of any such decree or order unstayed and in effect for a
period of 90 consecutive days; or     (e)   the commencement by the Issuer or
the Guarantor of a voluntary case under the Federal bankruptcy laws of the
United States of America, as now or hereafter constituted, or any other
applicable Federal or State bankruptcy, insolvency or other similar law, or the
consent by it to the entry of an order for relief in an involuntary case under
any such law or to the appointment of a receiver, liquidator, assignee,
custodian, trustee, sequestrator (or other similar official) of the Issuer or
the Guarantor or of any substantial part of its property, or the making by it of
an assignment for the benefit of creditors, or the admission by it in writing of
its inability to pay its debts generally as they become due, or the taking of
any corporate action in furtherance of any of the foregoing.

(B)  
(1) The Trustee may at any time, at its discretion and without notice, take such
proceedings against the Issuer and/or the Guarantor as it may think fit to
enforce the provisions of the Trust Deed, the Notes, the Receipts and the
Coupons, but it shall not be bound to take any such proceedings or any other
action in relation to the Trust Deed, the Notes, the Receipts or the Coupons
unless (a) it shall have been so directed by an Extraordinary Resolution of the
Noteholders or so requested in writing by the holders of at least one-quarter in
nominal amount of the Notes then outstanding, and (b) it shall have been
indemnified and/or secured to its satisfaction;

54



--------------------------------------------------------------------------------



 



  (2)   No Noteholder, Receiptholder or Couponholder shall be entitled to
proceed directly against the Issuer or the Guarantor unless the Trustee, having
become bound so to proceed, fails so to do within a reasonable period and the
failure shall be continuing.

     For the purposes of this Condition, “Indebtedness for Borrowed Money” means
any present or future indebtedness (whether being principal, premium, interest
or other amounts) for or in respect of (i) money borrowed, (ii) liabilities
under or in respect of any acceptance or acceptance credit or (iii) any notes,
bonds, debentures, debenture stock, loan stock or other securities offered,
issued or distributed whether by way of public offer, private placing,
acquisition consideration or otherwise and whether issued for cash or in whole
or in part for a consideration other than cash.
10. Replacement of Notes, Receipts, Coupons and Talons
     Should any Note, Receipt, Coupon or Talon be lost, stolen, mutilated,
defaced or destroyed, it may be replaced at the specified office of the
Replacement Agent upon payment by the claimant of such costs and expenses as may
be incurred in connection therewith and on such terms as to evidence and
indemnity as the Issuer and the Replacement Agent may reasonably require.
Mutilated or defaced Notes, Receipts, Coupons or Talons must be surrendered
before replacements will be issued.
11. Agent and Paying Agents
     The names of the initial Agent and the other initial Paying Agents and
their initial specified offices are set out below.
     The Issuer and the Guarantor are entitled, with the prior written approval
of the Trustee, to vary or terminate the appointment of any Paying Agent and/or
appoint additional or other Paying Agents and/ or approve any change in the
specified office through which any Paying Agent acts, provided that:

  (i)   so long as the Notes are listed on any stock exchange or admitted to
listing by any other relevant authority, there will at all times be a Paying
Agent with a specified office in such place as may be required by the rules and
regulations of the relevant stock exchange or other relevant authority;     (ii)
  there will at all times be a Paying Agent with a specified office in a city
approved by the Trustee in continental Europe;     (iii)   there will at all
times be an Agent; and     (iv)   the Issuer and the Guarantor undertake that
they will ensure that they maintain a Paying Agent in a Member State of the
European Union that is not obliged to withhold or deduct tax pursuant to
European Council Directive 2003/48/EC or any law implementing or complying with,
or introduced in order to conform to, such Directive.

     In addition, the Issuer and the Guarantor shall forthwith appoint a Paying
Agent having a specified office in New York City in the circumstances described
in the final paragraph of Condition 5(b). Any variation, termination,
appointment or change shall only take effect (other than in the case of
insolvency, when it shall be of immediate effect) after not less than 30 nor
more than 45 days’ prior notice thereof shall have been given to the Noteholders
in accordance with Condition 13.

55



--------------------------------------------------------------------------------



 



12. Exchange of Talons
     On and after the Interest Payment Date on which the final Coupon comprised
in any Coupon sheet matures, the Talon (if any) forming part of such Coupon
sheet may be surrendered at the specified office of the Agent or any other
Paying Agent in exchange for a further Coupon sheet including (if such further
Coupon sheet does not include Coupons to (and including) the final date for the
payment of interest due in respect of the Note to which it appertains) a further
Talon, subject to the provisions of Condition 8.
13. Notices
     All notices regarding the Notes shall be published in a leading English
language daily newspaper of general circulation in London. It is expected that
such publication will be made in the Financial Times in London. The Issuer shall
also ensure that notices are duly published in a manner which complies with the
rules and regulations of any other stock exchange or other relevant authority on
which the Notes are for the time being listed or by which they have been
admitted to trading. Any such notice will be deemed to have been given on the
date of the first publication or, where required to be published in more than
one newspaper, on the date of the first publication in each such newspaper or,
where published in such newspapers on different dates, the last date of such
first publication. If publication as provided above is not practicable, notice
will be given in such other manner and shall be deemed to have been given on
such date, as the Trustee may approve. Receiptholders and Couponholders shall be
deemed for all purposes to have notice of the contents of any notice given to
Noteholders in accordance with this Condition.
     Until such time as any definitive Notes are issued, there may, so long as
the global Note(s) is or are held in its/their entirety on behalf of Euroclear
and Clearstream, Luxembourg, be substituted for such publication in such
newspaper(s) the delivery of the relevant notice to Euroclear and Clearstream,
Luxembourg for communication by them to the Noteholders and, in addition, for so
long as any Notes are listed on a stock exchange or are admitted to trading by
another relevant authority and the rules of that stock exchange or relevant
authority so require, such notice will be published in a daily newspaper of
general circulation in the place or places required by those rules. Any such
notice shall be deemed to have been given to the Noteholders on the seventh day
after the day on which the said notice was given to Euroclear and Clearstream,
Luxembourg.
     Notices to be given by any Noteholder shall be in writing and given by
lodging the same, together with the related Note or Notes, with the Agent.
Whilst any of the Notes is represented by a global Note, such notice may be
given by any Noteholder to the Agent via Euroclear and/or Clearstream,
Luxembourg, as the case may be, in such manner as the Agent and Euroclear and/or
Clearstream, Luxembourg, as the case may be, may approve for this purpose.
14. Meetings of Noteholders, Modification and Waiver
     The Trust Deed contains provisions for convening meetings of the
Noteholders to consider any matter affecting their interests, including the
sanctioning by Extraordinary Resolution of a modification of the Notes, the
Receipts, the Coupons or any of the provisions of the Trust Deed. Such a meeting
may be convened by the Issuer or the Guarantor or by Noteholders holding not
less than five per cent. in nominal amount of the Notes for the time being
remaining outstanding. The quorum at any such meeting for passing an
Extraordinary Resolution is one or more persons holding or representing not less
than a clear majority in nominal amount of the Notes for the time being
outstanding, or at any adjourned meeting one or more persons being or
representing Noteholders whatever the nominal amount of the Notes so held or
represented, except that at any meeting the business of which includes the
modification of certain provisions of the Notes, Receipts or Coupons or the
Trust Deed (including modifying the date of maturity of the Notes or any date
for payment of interest thereon, reducing or cancelling the amount of principal
or the rate of interest payable in respect of the Notes or altering the currency
of payment of the Notes, Receipts or Coupons), the quorum shall be one or more
persons holding or representing not less than two-thirds in nominal amount of
the Notes for the time being outstanding, or at any adjourned such meeting one
or more persons holding or

56



--------------------------------------------------------------------------------



 



representing not less than one-third in nominal amount of the Notes for the time
being outstanding. An Extraordinary Resolution passed at any meeting of the
Noteholders shall be binding on all the Noteholders, whether or not they are
present at the meeting, and on all Receiptholders and Couponholders.
     The Trustee may agree, without the consent of the Noteholders,
Receiptholders or Couponholders, to any modification (subject to certain
exceptions) of, or to the waiver or authorisation of any breach or proposed
breach of, any of these Terms and Conditions or any of the provisions of the
Trust Deed, or determine, without any such consent as aforesaid, that any Event
of Default or Potential Event of Default (as defined in the Trust Deed) shall
not be treated as such, which in any such case is not, in the opinion of the
Trustee, materially prejudicial to the interests of the Noteholders or may
agree, without any such consent as aforesaid, to any modification which is of a
formal, minor or technical nature or to correct a manifest error or an error
which is, in the opinion of the Trustee, proven.
     Any such modification shall be binding on the Noteholders, the
Receiptholders and the Couponholders and, unless the Trustee otherwise agrees,
any such modification shall be notified to the Noteholders in accordance with
Condition 13 as soon as practicable thereafter.
     In connection with the exercise by it of any of its trusts, powers,
authorities and discretions (including, without limitation, any modification,
waiver, authorisation or determination), the Trustee shall have regard to the
general interests of the Noteholders as a class but shall not have regard to any
interests arising from circumstances particular to individual Noteholders,
Receiptholders or Couponholders (whatever their number) and, in particular but
without limitation, shall not have regard to the consequences of any such
exercise for individual Noteholders, Receiptholders or Couponholders (whatever
their number) resulting from their being for any purpose domiciled or resident
in, or otherwise connected with, or subject to the jurisdiction of, any
particular territory or any political sub-division thereof and the Trustee shall
not be entitled to require, nor shall any Noteholder, Receiptholder or
Couponholder be entitled to claim, from the Issuer, the Guarantor, the Trustee
or any other person any indemnification or payment in respect of any tax
consequence of any such exercise upon individual Noteholders or Couponholders
except to the extent already provided for in Condition 7 and/or any undertaking
given in addition to, or in substitution for, Condition 7 pursuant to the Trust
Deed.

15.   Further Issues

     The Issuer shall be at liberty from time to time without the consent of the
Noteholders, Receiptholders or Couponholders to create and issue further notes
having terms and conditions the same as the Notes or the same in all respects
save for the amount and date of the first payment of interest thereon and so
that the same shall be consolidated and form a single Series with the
outstanding Notes. The Trust Deed contains provisions for convening a single
meeting of the Noteholders and the holders of Notes of other Series where the
Trustee so decides.

16.   Consolidation, Merger and Transfer of Assets

     The Trust Deed provides that neither the Issuer nor the Guarantor may
consolidate with, or merge into, any corporation, or transfer its assets
substantially as an entirety to any person, unless (a) the successor corporation
or transferee assumes the Issuer’s or, as the case may be, the Guarantor’s
obligations in respect of the Notes, the Receipts and the Coupons and under the
Trust Deed, (b) after giving effect to the relevant transaction, no Event of
Default or Potential Event of Default (as defined in the Trust Deed) shall have
occurred and be continuing and (c) certain other conditions set out in the Trust
Deed are complied with.

17.   Redenomination

     (a) Where redenomination is specified in the applicable Final Terms as
being applicable, the Issuer may, without the consent of the Noteholders, the
Receiptholders and the Couponholders, on giving prior notice to the Trustee, the
Agent, Euroclear and Clearstream, Luxembourg and at least 30 days’ prior

57



--------------------------------------------------------------------------------



 



notice to the Noteholders in accordance with Condition 13, elect that, with
effect from the Redenomination Date specified in the notice, the Notes shall be
redenominated in euro.
     Except as otherwise specified in the applicable Final Terms the election
will have effect as follows:

  (i)   the Notes and the Receipts shall be deemed to be redenominated in euro
in the denomination of euro 0.01 with a nominal amount for each Note and Receipt
equal to the nominal amount of that Note or Receipt in the Specified Currency,
converted into euro at the Established Rate, provided that, if the Issuer
determines, with the agreement of the Agent and with the approval of the
Trustee, that the then current market practice in respect of the redenomination
in euro of internationally offered securities is different from the provisions
specified above, such provisions shall be deemed to be amended so as to comply
with such market practice and the Issuer shall promptly notify the Noteholders,
the stock exchange (if any) on which the Notes may be listed, the Trustee and
the Paying Agents of such deemed amendments;     (ii)   if definitive Notes are
required to be issued after the Redenomination Date, they shall be issued at the
expense of the Issuer in the denominations of euro 1,000, euro 10,000, euro
100,000 and (but only to the extent of any remaining amounts less than euro
1,000 or such smaller denominations as the Agent and the Trustee may approve)
euro 0.01 and such other denominations as the Agent and the Trustee shall
determine and as shall be notified to the Noteholders, the London Stock
Exchange, if the Notes are listed on such exchange, and the Trustee. If such
definitive Notes are issued they will be obtainable at the specified office of
the Replacement Agent;     (iii)   save to the extent that an Exchange Notice
has been given in accordance with paragraph (v) below, the amount of interest
due in respect of the Notes will be calculated by reference to the aggregate
nominal amount of Notes presented (or, as the case may be, in respect of which
Coupons are presented) for payment by the relevant holder and the amount of such
payment shall be rounded down to the nearest euro 0.01;     (iv)   after the
Redenomination Date, all payments in respect of the Notes, the Receipts and the
Coupons other than payments of interest in respect of periods commencing before
the Redenomination Date, will be made solely in euro as though references in the
Notes to the Specified Currency were to euro. Payments will be made in euro by
credit or transfer to a euro account (or any other account to which euro may be
credited or transferred) specified by the payee or, at the option of the payee,
by a euro cheque     (v)   if issued prior to the Redenomination Date, all
unmatured Coupons denominated in the Specified Currency (whether or not attached
to the Notes) will become void with effect from the date on which the Issuer
gives notice (the “Exchange Notice”) that replacement euro-denominated Notes,
Receipts and Coupons are available for exchange (provided that such securities
are so available) and no payments will be made in respect of them. The payment
obligations contained in any Notes and Receipts so issued will also become void
on that date although those Notes and Receipts will continue to constitute valid
exchange obligations of the Issuer. New euro-denominated Notes, Receipts and
Coupons will be issued in exchange for Notes, Receipts and Coupons denominated
in the Specified Currency in such manner as the Agent may specify and as shall
be notified to the Noteholders in the Exchange Notice and to the London Stock
Exchange, if the Notes are listed on such exchange. If such new euro-denominated
Notes are issued they will be obtainable at the specified office of the
Replacement Agent. No Exchange Notice may be given less than 15 days prior to
any date for payment of principal or interest on the Notes;

58



--------------------------------------------------------------------------------



 



  (vi)   if the Notes are Fixed Rate Notes and interest for any period ending on
or after the Redenomination Date is required to be calculated for a period
ending other than on an Interest Payment Date, it will be calculated by applying
the Rate of Interest to each Specified Denomination, multiplying such sum by the
applicable Day Count Fraction, and rounding the resultant figure to the nearest
sub-unit of the relevant Specified Currency, half of any such sub-unit being
rounded upwards or otherwise in accordance with applicable market convention;  
  (vii)   if the Notes are Floating Rate Notes the applicable Final Terms
specifies any relevant changes to the provisions relating to interest; and    
(viii)   such other changes shall be made to these Terms and Conditions and/or
the Trust Deed and/or the Agency Agreement as the Issuer may decide, after
consultation with the Agent and with the prior written approval of the Trustee,
and as may be specified in the notice, to conform them to conventions then
applicable to instruments denominated in euro or to enable the Notes to be
consolidated with one or more issues of other notes, whether or not originally
denominated in the Specified Currency or euro. Any such other changes will not
take effect until after they have been notified to the Noteholders in accordance
with Condition 13. The Issuer will also notify the London Stock Exchange of any
other such changes, if the Notes are listed on such exchange.

(b)   Definitions

     In these Conditions, the following expressions have the following meanings:
     “Established Rate” means the rate for the conversion of the Specified
Currency (including compliance with rules relating to roundings in accordance
with applicable European Community regulations) into euro established by the
Council of the European Union pursuant to Article 123 of the Treaty;
     “euro” means the currency introduced at the start of the third stage of
European economic and monetary union pursuant to the Treaty;
     “Redenomination Date” means (in the case of interest bearing Notes) any
date for payment of interest under the Notes or (in the case of Zero Coupon
Notes) any date, in each case specified by the Issuer in the notice given to the
Noteholders pursuant to paragraph (a) above which falls on or after the date on
which the country of the Specified Currency first participates in the third
stage of European economic and monetary union; and
     “Treaty” means the Treaty establishing the European Communities, as amended
by the Treaty on European Union and the Treaty of Amsterdam.

18.   Indemnification of the Trustee and its contracting with the Issuer and the
Guarantor

     The Trust Deed contains provisions for the indemnification of the Trustee
and for its relief from responsibility, including provisions relieving it from
taking action unless indemnified and/or secured to its satisfaction.
     The Trust Deed also contains provisions pursuant to which the Trustee is
entitled, inter alia, (i) to enter into business transactions with the Issuer
and/or the Guarantor and/or any of the Issuer’s other Subsidiaries and to act as
trustee for the holders of any other securities issued or guaranteed by, or
relating to, the Issuer and/or the Guarantor and/or any of the Guarantor’s other
Subsidiaries, (ii) to exercise and enforce its rights, comply with its
obligations and perform its duties under or in relation to any such transactions
or, as the case may be, any such trusteeship without regard to the interests of,
or consequences

59



--------------------------------------------------------------------------------



 



for, the Noteholders, Receiptholders or Couponholders, and (iii) to retain and
not be liable to account for any profit made or any other amount or benefit
received thereby or in connection therewith.

19.   Contracts (Rights of Third Parties) Act 1999

     No rights are conferred on any person under the Contracts (Rights of Third
Parties) Act 1999 to enforce any term of this Note, but this does not affect any
right or remedy of any person which exists or is available apart from that Act.

20.   Governing law and submission to jurisdiction

     (a) The Trust Deed, the Notes, the Receipts and the Coupons are governed
by, and shall be construed in accordance with, English law.
     (b) Each of the Issuer and the Guarantor has in the Trust Deed agreed, for
the exclusive benefit of the Trustee, the Noteholders, the Receiptholders and
the Couponholders that the courts of England are to have jurisdiction to settle
any disputes which may arise out of or in connection with the Trust Deed, the
Notes, the Receipts and/or the Coupons and that accordingly any suit, action or
proceedings (together referred to as “Proceedings”) arising out of or in
connection with the Trust Deed, the Notes, the Receipts and/or the Coupons may
be brought in such courts.
     Each of the Issuer and the Guarantor has in the Trust Deed irrevocably
waived any objection which it may have now or hereafter to the laying of the
venue of any such Proceedings in any such court and any claim that any such
Proceedings have been brought in an inconvenient forum and has in the Trust Deed
further irrevocably agreed that a judgment in any such Proceedings brought in
the English courts shall be conclusive and binding upon it and may be enforced
in the courts of any other jurisdiction.
     Nothing contained in this Condition shall limit any right to take
Proceedings against the Issuer or the Guarantor in any other court of competent
jurisdiction, nor shall the taking of Proceedings in one or more jurisdictions
preclude the taking of Proceedings in any other jurisdiction, whether
concurrently or not.
     Each of the Issuer and the Guarantor has in the Trust Deed appointed GLN
Representatives Limited at its registered office (being at 15 August, 2005 at
20th Floor, City Point, 1 Ropemaker Street, London EC2Y 9HT, England) as its
agent for service of process, and undertaken that, in the event of GLN
Representatives Limited ceasing so to act or ceasing to be registered in
England, it will appoint another person as its agent for service of process in
England in respect of any Proceedings.
     Nothing herein shall affect the right to serve proceedings in any other
manner permitted by law.

60



--------------------------------------------------------------------------------



 



AGENT
Deutsche Bank AG, London Branch
Winchester House
1 Great Winchester Street
London EC2N 2DB
OTHER PAYING AGENT
Deutsche Bank Luxembourg S.A.
2 boulevard Konrad Adenauer
L-115 Luxembourg

61



--------------------------------------------------------------------------------



 



SCHEDULE 2
FORMS OF GLOBAL AND DEFINITIVE NOTES, RECEIPT, COUPON, TALON AND CERTIFICATE
PART 1
FORM OF TEMPORARY GLOBAL NOTE
[ANY UNITED STATES PERSON (AS DEFINED IN THE INTERNAL REVENUE CODE OF THE UNITED
STATES) WHO HOLDS THIS OBLIGATION WILL BE SUBJECT TO LIMITATIONS UNDER THE
UNITED STATES INCOME TAX LAWS, INCLUDING THE LIMITATIONS PROVIDED IN SECTIONS
165(j) AND 1287(a) OF THE INTERNAL REVENUE CODE.]1
[BY ACCEPTING THIS OBLIGATION, THE HOLDER REPRESENTS AND WARRANTS THAT IT IS NOT
A UNITED STATES PERSON (OTHER THAN AN EXEMPT RECIPIENT DESCRIBED IN SECTION
6049(b)(4) OF THE INTERNAL REVENUE CODE OF THE UNITED STATES AND THE REGULATIONS
THEREUNDER) AND THAT IT IS NOT ACTING FOR OR ON BEHALF OF A UNITED STATES PERSON
(OTHER THAN AN EXEMPT RECIPIENT DESCRIBED IN SECTION 6049(b)(4) OF THE INTERNAL
REVENUE CODE AND THE REGULATIONS THEREUNDER).]2
COUNTRYWIDE FINANCIAL CORPORATION
(the Issuer)
(incorporated with limited liability in the State of Delaware)
Unconditionally and irrevocably guaranteed by
COUNTRYWIDE HOME LOANS, INC.
(incorporated with limited liability in the State of New York)
TEMPORARY GLOBAL NOTE
This Note is a Temporary Global Note in respect of a duly authorised issue of
Notes of the Issuer (the Notes) of the Nominal Amount, Specified Currency(ies)
and Specified Denomination(s) as are specified in the Final Terms applicable to
the Notes (the Final Terms), a copy of which is annexed hereto. References
herein to the Conditions shall be to the Terms and Conditions of the Notes as
set out in to the Trust Deed (as defined below) as supplemented, replaced and
modified by the Final Terms but, in the event of any conflict between the
provisions of the said Conditions and the information in the Final Terms, the
Final Terms will prevail. Words and expressions defined in the Conditions shall
bear the same meanings when used in this Global Note. This Global Note is issued
subject to, and with the benefit of, the Conditions and a Trust Deed (such Trust
Deed as modified and/or supplemented and/or restated from time to time, the
Trust Deed) dated 15 August 2005 and made between the Issuer, Countrywide Home
Loans, Inc. as guarantor and Deutsche Trustee Company Limited as trustee for the
holders of the Notes.
The Issuer, subject as hereinafter provided and subject to and in accordance
with the Conditions and the Trust Deed, promises to pay to the bearer hereof on
each Instalment Date (if the Notes are repayable in instalments) and on the
Maturity Date and/or on such earlier date(s) as all or any of the Notes
represented by this Global Note may become due and repayable in accordance with
the Conditions and the Trust Deed, the amount payable under the Conditions in
respect of such Notes on each such date and to pay interest (if any) on the
nominal amount of the Notes from time to time represented by this Global Note
calculated and payable as provided in the Conditions and the Trust Deed together
with any other sums payable under the
 

1   To appear on Notes with a maturity of more than 183 days.   2   To appear on
Notes with a maturity of 183 days or less.

62



--------------------------------------------------------------------------------



 



Conditions and the Trust Deed, upon presentation and, at maturity, surrender of
this Global Note at the specified office of the Agent at Winchester House, 1
Great Winchester Street, London EC2N 2DB, England or such other specified office
as may be specified for this purpose in accordance with the Conditions or at the
specified office of any of the other Paying Agents located outside the United
States, its territories and possessions (except as provided in the Conditions)
from time to time appointed by the Issuer in respect of the Notes. On any
redemption or payment of an instalment or interest being made in respect of, or
purchase and cancellation of, any of the Notes represented by this Global Note
details of such redemption, payment, purchase and cancellation (as the case may
be) shall be entered by or on behalf of the Issuer in Schedule One hereto and
the relevant space in Schedule One hereto recording any such redemption,
payment, purchase and cancellation (as the case may be) shall be signed by or on
behalf of the Issuer. Upon any such redemption, payment of an instalment,
purchase and cancellation the nominal amount of this Global Note and the Notes
represented by this Global Note shall be reduced by the nominal amount of such
Notes so redeemed or purchased and cancelled or the amount of such instalment.
The nominal amount from time to time of this Global Note and of the Notes
represented by this Global Note following any such redemption, payment of an
instalment, purchase and cancellation as aforesaid or any exchange as referred
to below shall be the nominal amount most recently entered in the relevant
column in Part 2, 3 or 4 of Schedule One hereto or in Schedule Two hereto.
Payments of principal and interest (if any) due prior to the Exchange Date (as
defined below) will only be made to the bearer hereof to the extent that there
is presented to the Agent by Clearstream Banking, société anonyme (Clearstream,
Luxembourg) or Euroclear Bank S.A./N.V. as operator of the Euroclear System
(Euroclear) a certificate in or substantially in the form set out in Error!
Reference source not found. of Schedule 1 to the Trust Deed to the effect that
it has received from or in respect of a person entitled to a particular nominal
amount of the Notes represented by this Global Note (as shown by its records) a
certificate in or substantially in the form of Certificate “A” as set out in
Error! Reference source not found. of Schedule 1 to the Trust Deed. The bearer
of this Global Note will not (unless upon due presentation of this Global Note
for exchange, delivery of the appropriate number of Definitive Notes (together,
if applicable, with the Receipts, Coupons and Talons appertaining thereto in or
substantially in the forms set out in Parts 3, 4, 5 and 6 of Schedule 1 to the
Trust Deed) or, as the case may be, issue and delivery (or, as the case may be,
endorsement) of the Permanent Global Note is improperly withheld or refused and
such withholding or refusal is continuing at the relevant payment date) be
entitled to receive any payment hereon due on or after the Exchange Date.
On or after the date (the Exchange Date) which is 40 days after the Issue Date,
this Global Note may be exchanged (free of charge) in whole or in part for, as
specified in the Final Terms, either Definitive Notes and (if applicable)
Receipts, Coupons and/or Talons (on the basis that all the appropriate details
have been included on the face of such Definitive Notes and (if applicable)
Receipts, Coupons and/or Talons and the relevant information supplementing,
replacing or modifying the Conditions appearing in the Final Terms has been
endorsed on or attached to such Definitive Notes) or a Permanent Global Note in
or substantially in the form set out in Part 2 of Schedule 1 to the Trust Deed
(together with the Final Terms attached thereto) upon notice being given by
Euroclear and/or Clearstream, Luxembourg acting on the instructions of any
holder of an interest in this Global Note and subject, in the case of Definitive
Notes, to such notice period as is specified in the Final Terms. If Definitive
Notes and (if applicable) Receipts, Coupons and/or Talons have already been
issued in exchange for all the Notes represented for the time being by the
Permanent Global Note, then this Global Note may only thereafter be exchanged
for Definitive Notes and (if applicable) Receipts, Coupons and/or Talons
pursuant to the terms hereof. Presentation of this Global Note for exchange
shall be made by the bearer hereof on any day (other than a Saturday or Sunday)
on which banks are open for business in London at the office of the Agent
specified above. The Issuer shall procure that Definitive Notes or (as the case
may be) the Permanent Global Note, shall be so issued and delivered in exchange
for only that portion of this Global Note in respect of which there shall have
been presented to the Agent by Euroclear or Clearstream, Luxembourg a
certificate in or substantially in the form set out in Error! Reference source
not found. of Schedule 1 to the Trust Deed to the effect that it has received
from or in respect of a person entitled to a particular nominal amount of the
Notes represented by this Global Note (as shown by its records) a certificate in
or substantially in the form of Certificate “A” as set out in Error! Reference
source not found. of Schedule 1 to the Trust Deed. On an exchange of the whole
of this Global Note, this Global Note shall be surrendered to the Agent.

63



--------------------------------------------------------------------------------



 




On an exchange of part only of this Global Note, details of such exchange shall
be entered by or on behalf of the Issuer in Schedule Two hereto and the relevant
space in Schedule Two hereto recording such exchange shall be signed by or on
behalf of the Issuer, whereupon the nominal amount of this Global Note and the
Notes represented by this Global Note shall be reduced by the nominal amount of
this Global Note so exchanged. On any exchange of this Global Note for a
Permanent Global Note, details of such exchange shall be entered by or on behalf
of the Issuer in Schedule Two to the Permanent Global Note and the relevant
space in Schedule Two thereto recording such exchange shall be signed by or on
behalf of the Issuer.
Until the exchange of the whole of this Global Note as aforesaid, the bearer
hereof shall (subject as provided in the next paragraph) in all respects (except
as otherwise provided herein) be entitled to the same benefits as if he were the
bearer of Definitive Notes and the relative Receipts, Coupons and/or Talons (if
any) in the form(s) set out in Parts 3, 4, 5 and 6 (as applicable) of Schedule 1
to the Trust Deed.
Each person (other than Euroclear or Clearstream, Luxembourg) who is for the
time being shown in the records of Euroclear or Clearstream, Luxembourg as the
holder of a particular nominal amount of the Notes represented by this Global
Note (in which regard any certificate or other document issued by Euroclear or
Clearstream, Luxembourg as to the nominal amount of such Notes standing to the
account of any person shall be conclusive and binding for all purposes, save in
the case of manifest error) shall be treated by the Issuer, the Trustee, the
Agent and any other Paying Agent as the holder of such nominal amount of such
Notes for all purposes, other than with respect to the payment of principal and
interest on such nominal amount of such Notes, the right to which shall be
vested, as against the Issuer, solely in the bearer of this Global Note in
accordance with and subject to the terms of this Global Note and the Trust Deed.
This Global Note is governed by, and shall be construed in accordance with,
English law.
This Global Note shall not be valid unless authenticated by Deutsche Bank AG,
London Branch as Agent.
No rights are conferred on any person under the Contracts (Rights of Third
Parties) Act 1999 to enforce any term of this Global Note, but this does not
affect any right or remedy of any person which exists or is available apart from
that Act.
IN WITNESS whereof the Issuer has caused this Global Note to be signed manually
or in facsimile by two persons duly authorised on its behalf.
COUNTRYWIDE FINANCIAL CORPORATION

                 
By:
      By        
 
           
 
  Duly Authorised       Duly Authorised    

Authenticated without recourse, warranty or liability by
Deutsche Bank AG, London Branch
as Agent.
     By:
Authorised Officer

64



--------------------------------------------------------------------------------



 



Schedule One
PART I
INTEREST PAYMENTS

                                  Confirmation of                 payment by or
on     Interest Payment   Total amount of   Amount of   behalf of the Date made
  Date   interest payable   interest paid   Issuer
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               

65



--------------------------------------------------------------------------------



 



PART II
PAYMENT OF INSTALMENT AMOUNTS

                              Remaining nominal                 amount of this  
Confirmation of     Total amount of   Amount of   Global Note   payment by or on
    Instalment Amounts   Instalment Amounts   following such   behalf of the
Date made   payable   paid   payment*   Issuer
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               

 

* See most recent entry in Part II, III or IV or Schedule Two in order to
determine this amount.

66



--------------------------------------------------------------------------------



 



PART III
REDEMPTIONS

                                              Remaining nominal                
amount of this   Confirmation of     Total amount       Global Note   redemption
by or on   of principal   Amount of   following such   behalf of the Date made  
payable   principal paid   redemption*   Issuer
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               

 

* See most recent entry in Part II, III or IV or Schedule Two in order to
determine this amount.

67



--------------------------------------------------------------------------------



 



PART IV
PURCHASES AND CANCELLATIONS

                                  Remaining nominal         Part of nominal  
amount of this   Confirmation of     amount of this   Global Note   purchase and
    Global Note   following such   cancellation by or   purchased and   purchase
and   on behalf of the Date made   cancelled   cancellation*   Issuer
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           

 

* See most recent entry in Part II, III or IV or Schedule Two in order to
determine this amount.

68



--------------------------------------------------------------------------------



 



Schedule Two
EXCHANGES
FOR DEFINITIVE NOTES OR PERMANENT GLOBAL NOTE
     The following exchanges of a part of this Global Note for Definitive Notes
or a part of a Permanent Global Note have been made:

                  Nominal amount of             this Global Note            
exchanged for   Remaining nominal         Definitive Notes or   amount of this  
      a part of a   Global Note   Notation made by or   Permanent Global  
following such   on behalf of the Date made   Note   exchange*   Issuer
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           

 

* See most recent entry in Part II, III or IV or Schedule Two in order to
determine this amount.

69



--------------------------------------------------------------------------------



 



PART 2
FORM OF PERMANENT GLOBAL NOTE
[ANY UNITED STATES PERSON (AS DEFINED IN THE INTERNAL REVENUE CODE OF THE UNITED
STATES) WHO HOLDS THIS OBLIGATION WILL BE SUBJECT TO LIMITATIONS UNDER THE
UNITED STATES INCOME TAX LAWS, INCLUDING THE LIMITATIONS PROVIDED IN SECTIONS
165(j) AND 1287(a) OF THE INTERNAL REVENUE CODE.]1
[BY ACCEPTING THIS OBLIGATION, THE HOLDER REPRESENTS AND WARRANTS THAT IT IS NOT
A UNITED STATES PERSON (OTHER THAN AN EXEMPT RECIPIENT DESCRIBED IN SECTION
6049(b)(4) OF THE INTERNAL REVENUE CODE OF THE UNITED STATES AND THE REGULATIONS
THEREUNDER) AND THAT IT IS NOT ACTING FOR OR ON BEHALF OF A UNITED STATES PERSON
(OTHER THAN AN EXEMPT RECIPIENT DESCRIBED IN SECTION 6049(b)(4) OF THE INTERNAL
REVENUE CODE AND THE REGULATIONS THEREUNDER).]2
COUNTRYWIDE FINANCIAL CORPORATION
(the Issuer)
(incorporated with limited liability in the State of Delaware)
Unconditionally and irrevocably guaranteed by
COUNTRYWIDE HOME LOANS, INC.
(incorporated with limited liability in the State of New York)
PERMANENT GLOBAL NOTE
This Note is a Permanent Global Note in respect of a duly authorised issue of
Notes of the Issuer (the Notes) of the Nominal Amount, Specified Currency(ies)
and Specified Denomination(s) as are specified in the Final Terms applicable to
the Notes (the Final Terms), a copy of which is annexed hereto. References
herein to the Conditions shall be to the Terms and Conditions of the Notes as
set out in to the Trust Deed (as defined below) as supplemented, replaced and
modified by the Final Terms but, in the event of any conflict between the
provisions of the said Conditions and the information in the Final Terms, the
Final Terms will prevail. Words and expressions defined in the Conditions shall
bear the same meanings when used in this Global Note. This Global Note is issued
subject to, and with the benefit of, the Conditions and a Trust Deed (such Trust
Deed as modified and/or supplemented and/or restated from time to time, the
Trust Deed) dated 15 August 2005 and made between the Issuer, Countrywide Home
Loans, Inc. as guarantor and Deutsche Trustee Company Limited as trustee for the
holders of the Notes.
The Issuer, subject to and in accordance with the Conditions and the Trust Deed,
promises to pay to the bearer hereof on each Instalment Date (if the Notes are
repayable in instalments) and on the Maturity Date and/or on such earlier
date(s) as all or any of the Notes represented by this Global Note may become
due and repayable in accordance with the Conditions and the Trust Deed, the
amount payable under the Conditions in respect of such Notes on each such date
and to pay interest (if any) on the nominal amount of the Notes from time to
time represented by this Global Note calculated and payable as provided in the
Conditions and the Trust Deed together with any other sums payable under the
Conditions and the Trust Deed, upon presentation and, at maturity, surrender of
this Global Note at the specified office of the Agent at Winchester House, 1
Great Winchester Street, London EC2N 2DB, England or such other office as may be
specified for this purpose in accordance with the Conditions or at the specified
office of any of the other Paying Agents located outside the United States, its
territories and possessions (except as provided in the Conditions) from time to
time appointed by the Issuer in respect of the Notes. On any redemption or
payment of an instalment
 

  1   To appear on Notes with a maturity of more than 183 days.   2   To appear
on Notes with a maturity of 183 days or less.

70



--------------------------------------------------------------------------------



 



or interest being made in respect of, or purchase and cancellation of, any of
the Notes represented by this Global Note details of such redemption, payment,
purchase and cancellation (as the case may be) shall be entered by or on behalf
of the Issuer in Schedule One hereto and the relevant space in Schedule One
hereto recording any such redemption, payment, purchase and cancellation (as the
case may be) shall be signed by or on behalf of the Issuer. Upon any such
redemption, payment of an instalment, purchase and cancellation the nominal
amount of this Global Note and the Notes represented by this Global Note shall
be reduced by the nominal amount of such Notes so redeemed or purchased and
cancelled or the amount of such instalment. The nominal amount from time to time
of this Global Note and of the Notes represented by this Global Note following
any such redemption, payment of an instalment, purchase and cancellation as
aforesaid or any exchange as referred to below shall be the nominal amount most
recently entered in the relevant column in Part 2, 3 or 4 of Schedule One hereto
or in Schedule Two hereto.
On any exchange of the Temporary Global Note issued in respect of the Notes for
this Global Note or any part hereof, details of such exchange shall be entered
by or on behalf of the Issuer in Schedule Two hereto and the relevant space in
Schedule Two hereto recording such exchange shall be signed by or on behalf of
the Issuer, whereupon the nominal amount of this Global Note and the Notes
represented by this Global Note shall be increased by the nominal amount of the
Temporary Global Note so exchanged.
This Global Note may be exchanged (free of charge) in whole, but not in part,
for Definitive Notes and (if applicable) Receipts, Coupons and/or Talons in or
substantially in the forms set out in Parts 3, 4, 5 and 6 of Schedule 1 to the
Trust Deed (on the basis that all the appropriate details have been included on
the face of such Definitive Notes and (if applicable) Receipts, Coupons and/or
Talons and the relevant information supplementing, replacing or modifying the
Conditions appearing in the Final Terms has been endorsed on or attached to such
Definitive Notes) either, as specified in the applicable Final Terms:

(i)   upon not less than 60 days’ written notice being given to the Agent by
Euroclear Bank S.A./N.V. as operator of the Euroclear System (Euroclear) and/or
Clearstream Banking, société anonyme (Clearstream, Luxembourg) (acting on the
instructions of any holder of an interest in this Global Note) or the Trustee;
or

(ii)   in the case of Notes with a maturity of 183 days or less only upon the
occurrence of an Exchange Event.

     An Exchange Event means:

  (1)   an Event of Default has occurred and is continuing;     (2)   the Issuer
has been notified that both Euroclear and Clearstream, Luxembourg have been
closed for business for a continuous period of 14 days (other than by reason of
holiday, statutory or otherwise) or have announced an intention permanently to
cease business or have in fact done so and no alternative clearing system
satisfactory to the Trustee is available; or     (3)   the Issuer has or will
become obliged to pay additional amounts as provided for or referred to in
Condition 7 which would not be required were the Notes in definitive form.

     Upon the occurrence of an Exchange Event:

  (i)   the Issuer will promptly give notice to Noteholders in accordance with
Condition 13 upon the occurrence of such Exchange Event; and     (ii)  
Euroclear and/or Clearstream, Luxembourg (acting on the instructions of any
holder of an interest in this Global Note) or the Trustee may give notice to the
Agent requesting exchange and, in the event of the occurrence of an Exchange
Event as described in (3) above, the

71



--------------------------------------------------------------------------------



 



Issuer may also give notice to the Agent requesting exchange. Any such exchange
shall occur on a date specified in the notice not later than 60 days after the
date of receipt of the first relevant notice by the Agent.
The first notice requesting exchange in accordance with the above provisions
shall give rise to the issue of Definitive Notes for the total nominal amount of
Notes represented by this Global Note.
Any such exchange as aforesaid will be made upon presentation of this Global
Note by the bearer hereof on any day (other than a Saturday or Sunday) on which
banks are open for business in London at the office of the Agent specified
above.
The aggregate nominal amount of Definitive Notes issued upon an exchange of this
Global Note will be equal to the aggregate nominal amount of this Global Note.
Upon exchange of this Global Note for Definitive Notes, the Agent shall cancel
it or procure that it is cancelled.
Until the exchange of the whole of this Global Note as aforesaid, the bearer
hereof shall (subject as provided in the next paragraph) in all respects be
entitled to the same benefits as if he were the bearer of Definitive Notes and
the relative Receipts, Coupons and/or Talons (if any) in the form(s) set out in
Parts 3, 4, 5 and 6 (as applicable) of Schedule 1 to the Trust Deed.
Each person (other than Euroclear or Clearstream, Luxembourg) who is for the
time being shown in the records of Euroclear or Clearstream, Luxembourg as the
holder of a particular nominal amount of the Notes represented by this Global
Note (in which regard any certificate or other document issued by Euroclear or
Clearstream, Luxembourg as to the nominal amount of such Notes standing to the
account of any person shall be conclusive and binding for all purposes, save in
the case of manifest error) shall be treated by the Issuer, the Trustee, the
Agent and any other Paying Agent as the holder of such nominal amount of such
Notes for all purposes, other than with respect to the payment of principal and
interest on such nominal amount of such Notes, the right to which shall be
vested, as against the Issuer, solely in the bearer of this Global Note in
accordance with and subject to the terms of this Global Note and the Trust Deed.
This Global Note is governed by, and shall be construed in accordance with,
English law.
This Global Note shall not be valid unless authenticated by Deutsche Bank AG,
London Branch as Agent.
No rights are conferred on any person under the Contracts (Rights of Third
Parties) Act 1999 to enforce any term of this Global Note, but this does not
affect any right or remedy of any person which exists or is available apart from
that Act.
IN WITNESS whereof the Issuer has caused this Global Note to be signed manually
or in facsimile by two persons duly authorised on its behalf.
COUNTRYWIDE FINANCIAL CORPORATION

         
By:
 
 
Duly Authorised
  By:
 
 
Duly Authorised
  Authenticated without recourse, warranty or liability by
Deutsche Bank AG, London Branch
as Agent.  
By:
 
 
Authorised Officer
 

72



--------------------------------------------------------------------------------



 



Schedule One
PART I
INTEREST PAYMENTS

                                  Confirmation of                 payment by or
on     Interest Payment   Total amount of   Amount of interest   behalf of the
Date made   Date   interest payable   paid   Issuer
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               

73



--------------------------------------------------------------------------------



 



PART II
PAYMENT OF INSTALMENT AMOUNTS

                              Remaining nominal                 amount of this  
Confirmation of     Total amount   Amount of   Global Note   payment by or on  
  of Instalment   Instalment Amounts   following such   behalf of the Date made
  Amounts payable   paid   payment*   Issuer
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               

 

*   See most recent entry in Part II, III or IV or Schedule Two in order to
determine this amount.

74



--------------------------------------------------------------------------------



 



PART III
REDEMPTIONS

                                                Remaining nominal              
  amount of this   Confirmation of     Total amount       Global Note  
redemption by or on     of principal   Amount of   following such   behalf of
the Date made   payable   principal paid   redemption*   Issuer
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               

 

*   See most recent entry in Part II, III or IV or Schedule Two in order to
determine this amount.

75



--------------------------------------------------------------------------------



 



PART IV
PURCHASES AND CANCELLATIONS

                      Remaining nominal         Part of nominal   amount of this
  Confirmation of     amount of this   Global Note   purchase and     Global
Note   following such   cancellation by or   purchased and   purchase and   on
behalf of the Date made   cancelled   cancellation*   Issuer
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           

 

* See most recent entry in Part II, III or IV or Schedule Two in order to
determine this amount.

76



--------------------------------------------------------------------------------



 



Schedule Two
EXCHANGES

                      Increased nominal         Nominal amount of   amount of
this         Temporary Global   Global Note   Notation made by or     Note
exchanged for   following such   on behalf of the Date made   this Global Note  
exchange*   Issuer
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           

 

    * See most recent entry in Part II, III or IV of Schedule One or in this
Schedule Two in order to determine this amount.

77



--------------------------------------------------------------------------------



 



PART 3
FORM OF DEFINITIVE NOTE
[ANY UNITED STATES PERSON (AS DEFINED IN THE INTERNAL REVENUE CODE OF THE UNITED
STATES) WHO HOLDS THIS OBLIGATION WILL BE SUBJECT TO LIMITATIONS UNDER THE
UNITED STATES INCOME TAX LAWS, INCLUDING THE LIMITATIONS PROVIDED IN SECTIONS
165(j) AND 1287(a) OF THE INTERNAL REVENUE CODE.]1
[BY ACCEPTING THIS OBLIGATION, THE HOLDER REPRESENTS AND WARRANTS THAT IT IS NOT
A UNITED STATES PERSON (OTHER THAN AN EXEMPT RECIPIENT DESCRIBED IN SECTION
6049(b)(4) OF THE INTERNAL REVENUE CODE OF THE UNITED STATES AND THE REGULATIONS
THEREUNDER) AND THAT IT IS NOT ACTING FOR OR ON BEHALF OF A UNITED STATES PERSON
(OTHER THAN AN EXEMPT RECIPIENT DESCRIBED IN SECTION 6049(b)(4) OF THE INTERNAL
REVENUE CODE AND THE REGULATIONS THEREUNDER).]2
COUNTRYWIDE FINANCIAL CORPORATION
(the Issuer)
(incorporated with limited liability in the State of Delaware)
Unconditionally and irrevocably guaranteed by
COUNTRYWIDE HOME LOANS, INC.
(incorporated with limited liability in the State of New York)
[Specified Currency and Nominal Amount of Tranche]
NOTES DUE
[Year of Maturity]
This Note is one of a Series of Notes of [Specified Currency(ies) and Specified
Denomination(s)] each of the Issuer (Notes). References herein to the Conditions
shall be to the Terms and Conditions [endorsed hereon/set out in Error!
Reference source not found. to the Trust Deed (as defined below) which shall be
incorporated by reference herein and have effect as if set out herein] as
supplemented, replaced and modified by the relevant information (appearing in
the Final Terms (the Final Terms)) endorsed hereon but, in the event of any
conflict between the provisions of the said Conditions and such information in
the Final Terms, such information will prevail. Words and expressions defined in
the Conditions shall bear the same meanings when used in this Note. This Note is
issued subject to, and with the benefit of, the Conditions and a Trust Deed
(such Trust Deed as modified and/or supplemented and/or restated from time to
time, the Trust Deed) dated 15 August 2005 and made between the Issuer,
Countrywide Home Loans, Inc. as guarantor and Deutsche Trustee Company Limited
as trustee for the holders of the Notes.
The Issuer, subject to and in accordance with the Conditions and the Trust Deed,
promises to pay to the bearer hereof on [each Instalment Date and] the Maturity
Date or on such earlier date as this Note may become due and repayable in
accordance with the Conditions and the Trust Deed, the amount payable on
redemption of this Note and to pay interest (if any) on the nominal amount of
this Note calculated and payable as provided in the Conditions and the Trust
Deed together with any other sums payable under the Conditions and the Trust
Deed.
This Note shall not be valid unless authenticated by Deutsche Bank AG, London
Branch as Agent.
IN WITNESS whereof this Note has been executed on behalf of the Issuer.
 

1   To appear on all Notes with a maturity of more than 183 days.   2   To
appear on all Notes with a maturity of 183 days or less.

78



--------------------------------------------------------------------------------



 



COUNTRYWIDE FINANCIAL CORPORATION

                 
By:
          By:    
 
 
 
.          
 
.
 
  Duly Authorised           Duly Authorised

Authenticated without recourse, warranty or liability by
Deutsche Bank AG, London Branch
as Agent.

       
By:
     
 
     
 
  Authorised Officer  

79



--------------------------------------------------------------------------------



 



[Conditions]
[Conditions to be as set out in Error! Reference source not found. to this Trust
Deed or such other form as may be agreed between the Issuer, the Agent, the
Trustee and the relevant Dealer(s), but shall not be endorsed if not required by
the relevant Stock Exchange]

80



--------------------------------------------------------------------------------



 



Final Terms
[Here to be set out the text of the relevant information supplementing,
replacing or modifying the Conditions which appears in the
Final Terms relating to the Notes]

81



--------------------------------------------------------------------------------



 



PART 4
FORM OF RECEIPT
COUNTRYWIDE FINANCIAL CORPORATION
[Specified Currency and Nominal Amount of Tranche]
NOTES DUE
[Year of Maturity]
Series No. [       ]
Receipt for the sum of [       ] being the instalment of principal payable in
accordance with the Terms and Conditions applicable to the Note to which this
Receipt appertains (the Conditions) on [      ].
This Receipt is issued subject to and in accordance with the Conditions which
shall be binding upon the holder of this Receipt (whether or not it is for the
time being attached to such Note) and is payable at the specified office of any
of the Paying Agents set out on the reverse of the Note to which this Receipt
appertains (and/or any other or further Paying Agents and/or specified offices
as may from time to time be duly appointed and notified to the Noteholders).
This Receipt must be presented for payment together with the Note to which it
appertains. The Issuer shall have no obligation in respect of any Receipt
presented without the Note to which it appertains or any unmatured Receipts.
[ANY UNITED STATES PERSON (AS DEFINED IN THE INTERNAL REVENUE CODE OF THE UNITED
STATES) WHO HOLDS THIS OBLIGATION WILL BE SUBJECT TO LIMITATIONS UNDER THE
UNITED STATES INCOME TAX LAWS, INCLUDING THE LIMITATIONS PROVIDED IN SECTIONS
165(j) AND 1287(a) OF THE INTERNAL REVENUE CODE.]1
[BY ACCEPTING THIS OBLIGATION, THE HOLDER REPRESENTS AND WARRANTS THAT IT IS NOT
A UNITED STATES PERSON (OTHER THAN AN EXEMPT RECIPIENT DESCRIBED IN SECTION
6049(b)(4) OF THE INTERNAL REVENUE CODE OF THE UNITED STATES AND THE REGULATIONS
THEREUNDER) AND THAT IT IS NOT ACTING FOR OR ON BEHALF OF A UNITED STATES PERSON
(OTHER THAN AN EXEMPT RECIPIENT DESCRIBED IN SECTION 6049(b)(4) OF THE INTERNAL
REVENUE CODE AND THE REGULATIONS THEREUNDER).]2
 

1   To appear on all Receipts appertaining to Notes with a maturity of more than
183 days.   2   To appear on all Receipts appertaining to Notes with a maturity
of 183 days or less.

82



--------------------------------------------------------------------------------



 



PART 5
FORM OF COUPON
On the front:
COUNTRYWIDE FINANCIAL CORPORATION
[Specified Currency and Nominal Amount of Tranche]
NOTES DUE
[Year of Maturity]
Series No. [       ]
[Coupon appertaining to a Note in the denomination of [Specified Currency and
Specified Denomination]].1
Part A
[For Fixed Rate Notes:

     
This Coupon is payable to bearer, separately
  Coupon for
negotiable and subject to the Terms and
  [      ]
Conditions of the said Notes.
  due on [     ], [       ]]

Part B
[For Floating Rate Notes or Indexed Interest Notes:
Coupon for the amount due in accordance with
the Terms and Conditions endorsed on,
attached to or incorporated by reference
into the said Notes on [the Interest Payment
Date falling in [      ] [      ]/[      ]].
This Coupon is payable to bearer, separately
negotiable and subject to such Terms and
Conditions, under which it may become void
before its due date.]
[ANY UNITED STATES PERSON (AS DEFINED IN THE INTERNAL REVENUE CODE OF THE UNITED
STATES) WHO HOLDS THIS OBLIGATION WILL BE SUBJECT TO LIMITATIONS UNDER THE
UNITED STATES INCOME TAX LAWS, INCLUDING THE LIMITATIONS PROVIDED IN SECTIONS
165(j) AND 1287(a) OF THE INTERNAL REVENUE CODE.]2
[BY ACCEPTING THIS OBLIGATION, THE HOLDER REPRESENTS AND WARRANTS THAT IT IS NOT
A UNITED STATES PERSON (OTHER THAN AN EXEMPT RECIPIENT DESCRIBED IN SECTION
6049(b)(4) OF THE INTERNAL REVENUE CODE OF THE UNITED STATES AND THE REGULATIONS
THEREUNDER) AND THAT IT IS NOT ACTING FOR OR ON BEHALF OF A UNITED STATES PERSON
(OTHER THAN AN EXEMPT RECIPIENT DESCRIBED IN SECTION 6049(b)(4) OF THE INTERNAL
REVENUE CODE AND THE REGULATIONS THEREUNDER).]1
 

1   Delete where the Notes are all of the same denomination.   2   To appear on
all Coupons appertaining to Notes with a maturity of more than 183 days.   1  
To appear on all Coupons appertaining to Notes with a maturity of 183 days or
less.

83



--------------------------------------------------------------------------------



 



PART 6
FORM OF TALON
On the front:
COUNTRYWIDE FINANCIAL CORPORATION
[Specified Currency and Nominal Amount of Tranche]
NOTES DUE
[Year of Maturity]
Series No. [     ]
[Talon appertaining to a Note in the denomination of [Specified Currency and
Specified Denomination]] 1 .
On and after [     ] further Coupons [and a further Talon]2 appertaining to the
Note to which this Talon appertains will be issued at the specified office of
any of the Paying Agents set out on the reverse hereof (and/or any other or
further Paying Agents and/or specified offices as may from time to time be duly
appointed and notified to the Noteholders) upon production and surrender of this
Talon.
This Talon may, in certain circumstances, become void under the Terms and
Conditions endorsed on the Note to which this Talon appertains.
[ANY UNITED STATES PERSON (AS DEFINED IN THE INTERNAL REVENUE CODE OF THE UNITED
STATES) WHO HOLDS THIS OBLIGATION WILL BE SUBJECT TO LIMITATIONS UNDER THE
UNITED STATES INCOME TAX LAWS, INCLUDING THE LIMITATIONS PROVIDED IN SECTIONS
165(j) AND 1287(a) OF THE INTERNAL REVENUE CODE.]3
[BY ACCEPTING THIS OBLIGATION, THE HOLDER REPRESENTS AND WARRANTS THAT IT IS NOT
A UNITED STATES PERSON (OTHER THAN AN EXEMPT RECIPIENT DESCRIBED IN SECTION
6049(b)(4) OF THE INTERNAL REVENUE CODE OF THE UNITED STATES AND THE REGULATIONS
THEREUNDER) AND THAT IT IS NOT ACTING FOR OR ON BEHALF OF A UNITED STATES PERSON
(OTHER THAN AN EXEMPT RECIPIENT DESCRIBED IN SECTION 6049(b)(4) OF THE INTERNAL
REVENUE CODE AND THE REGULATIONS THEREUNDER).]4
 

1   Delete where the Notes are all of the same denomination.   2   Not required
on last Coupon sheet.   3   [To appear on all Talons appertaining to Notes with
a maturity of more than 183 days.]   4   [To appear on all Talons appertaining
to Notes with a maturity of 183 days or less.]

84



--------------------------------------------------------------------------------



 



On the back of Receipts, Coupons and Talons:
AGENT
DEUTSCHE BANK AG, LONDON BRANCH
Winchester House
1 Great Winchester Street
London EC2N 2DB
OTHER PAYING AGENT
Deutsche Bank Luxembourg S.A.
2, boulevard Konrad Adenauer
L-1115 Luxembourg

85



--------------------------------------------------------------------------------



 



PART 7
FORM OF CERTIFICATE TO BE PRESENTED BY EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG
COUNTRYWIDE FINANCIAL CORPORATION
[Title of Notes]
(the “Securities”)
This is to certify that, based solely on certifications we have received in
writing, by tested telex or by electronic transmission from member organisations
appearing in our records as persons being entitled to a portion of the nominal
amount set forth below (our Member Organisations) substantially to the effect
set forth in the temporary Global Note representing the Securities, as of the
date hereof, [ ] nominal amount of the above-captioned Securities (i) is owned
by persons that are not citizens or residents of the United States, domestic
partnerships, domestic corporations or any estate or trust the income of which
is subject to United States Federal income taxation regardless of its source
(United States persons), (ii) is owned by United States persons that (a) are
foreign branches of United States financial institutions (as defined in U.S.
Treasury Regulations Sections 1.165-12(c)(1)(v) (financial institutions)
purchasing for their own account or for resale, or (b) acquired the Securities
through foreign branches of United States financial institutions and who hold
the Securities through such United States financial institutions on the date
hereof (and in either case (a) or (b), each such United States financial
institution has agreed, on its own behalf or through its agent, that we may
advise the Issuer or the Issuer’s agent that it will comply with the
requirements of Section 165(j)(3)(A), (B) or (C) of the Internal Revenue Code of
1986, as amended, and the regulations thereunder), or (iii) is owned by United
States or foreign financial institutions for purposes of resale during the
restricted period (as defined in U.S. Treasury Regulations
Section 1.163-5(c)(2)(i)(D)(7)), and to the further effect that United States or
foreign financial institutions described in Clause (iii) above (whether or not
also described in Clause (i) or (ii)) have certified that they have not acquired
the Securities for purposes of resale directly or indirectly to a United States
person or to a person within the United States or its possessions.
If the Securities are of the category contemplated in Section 230.903(c)(3) of
Regulation S under the Securities Act of 1933, as amended, then this is also to
certify with respect to such principal amount of Securities set forth above
that, except as set forth below, we have received in writing, by tested telex or
by electronic transmission, from our Member Organisations entitled to a portion
of such principal amount, certifications with respect to such portion,
substantially to the effect set forth in the temporary Global Note representing
the Securities.
We further certify (i) that we are not making available herewith for exchange
(or, if relevant, exercise of any rights or collection of any interest) any
portion of the temporary Global Note excepted in such certifications and
(ii) that as of the date hereof we have not received any notification from any
of our Member Organisations to the effect that the statements made by such
Member Organisations with respect to any portion of the part submitted herewith
for exchange (or, if relevant, exercise of any rights or collection of any
interest) are no longer true and cannot be relied upon as of the date hereof.
We understand that this certification is required in connection with certain tax
laws and, if applicable, certain securities laws of the United States. In
connection therewith, if administrative or legal proceedings or official
enquiries are commenced or threatened in connection with which this
certification is or would be relevant, we irrevocably authorise you to produce
this certification to any interested party in such proceedings or enquiries.
Dated:     , 20[ ]1
 

1   To be dated no earlier than the date to which this certification relates,
namely (a) the payment date or (b) the Exchange Date.

86



--------------------------------------------------------------------------------



 



Yours faithfully,
[Euroclear Bank S.A./N.V.
as operator of the Euroclear System]
or
[Clearstream Banking, société anonyme]
By:                         

87



--------------------------------------------------------------------------------



 



CERTIFICATE “A”
COUNTRYWIDE FINANCIAL CORPORATION
[Title of Notes]
(the Securities)
This is to certify that as of the date hereof, and except as set forth below,
the above-captioned Securities held by you for our account (i) are owned by
person(s) that are not citizens or residents of the United States, domestic
partnerships, domestic corporations or any estate or trust the income of which
is subject to United States Federal income taxation regardless of its source
(United States person(s)), (ii) are owned by United States person(s) that
(a) are foreign branches of United States financial institutions (as defined in
U.S. Treasury Regulations Section 1.165-12(c)(1)(v)) (financial institutions)
purchasing for their own account or for resale, or (b) acquired the Securities
through foreign branches of United States financial institutions and who hold
the Securities through such United States financial institutions on the date
hereof (and in either case (a) or (b), each such United States financial
institution hereby agrees, on its own behalf or through its agent, that you may
advise the Issuer or the Issuer’s agent that it will comply with the
requirements of Section 165(j)(3)(A), (B) or (C) of the Internal Revenue Code of
1986, as amended, and the regulations thereunder), or (iii) are owned by United
States or foreign financial institution(s) for purposes of resale during the
restricted period (as defined in U.S. Treasury Regulations
Section 1.163-5(c)(2)(i)(D)(7)), and in addition if the owner of the Securities
is a United States or foreign financial institution described in Clause
(iii) above (whether or not also described in Clause (i) or (ii)) this is to
further certify that such financial institution has not acquired the Securities
for purposes of resale directly or indirectly to a United States person or to a
person within the United States or its possessions.
If the Securities are of the category contemplated in Section 230.903(c)(2) of
Regulation S under the Securities Act of 1933, as amended, (the Act) then this
is also to certify that, except as set forth below, the Securities are
beneficially owned by (a) non-U.S. person(s) or (b) U.S. person(s) who purchased
the Securities in transactions which did not require registration under the Act.
As used in this paragraph, the term U.S. person has the meaning given to it by
Regulation S under the Act.
As used herein, United States means the United States of America (including the
States and the District of Columbia); and its possessions include Puerto Rico,
the U.S. Virgin Islands, Guam, American Samoa, Wake Island and the Northern
Mariana Islands.
We undertake to advise you promptly by tested telex on or prior to the date on
which you intend to submit your certification relating to the Securities held by
you for our account in accordance with your operating procedures if any
applicable statement herein is not correct on such date, and in the absence of
any such notification it may be assumed that this certification applies as of
such date.
This certification excepts and does not relate to [     ] of such interest in
the above Securities in respect of which we are not able to certify and as to
which we understand exchange and delivery of definitive Securities (or, if
relevant, exercise of any right or collection of any interest) cannot be made
until we do so certify.
We understand that this certification is required in connection with certain tax
laws and, if applicable, certain securities laws of the United States. In
connection therewith, if administrative or legal proceedings or official
enquiries are commenced or threatened in connection with which this
certification is or would be relevant, we irrevocably authorise you to produce
this certification to any interested party in such proceedings or enquiries.

88



--------------------------------------------------------------------------------



 



Dated:        , 20[   ]1
Name of person making certification
By:                                    
 

1.   To be dated no earlier than the fifteenth day prior to the date to which
this certification relates, namely (a) the payment date or (b) the Exchange
Date.

89



--------------------------------------------------------------------------------



 



SCHEDULE 3
PROVISIONS FOR MEETINGS OF NOTEHOLDERS

         
1.
  (A)   As used in this Schedule the following expressions shall have the
following meanings unless the context otherwise requires:

  (i)   voting certificate shall mean an English language certificate issued by
a Paying Agent and dated in which it is stated:

  (a)   that on the date thereof Notes (whether in definitive form or
represented by a Global Note and not being Notes in respect of which a block
voting instruction has been issued and is outstanding in respect of the meeting
specified in such voting certificate or any adjourned such meeting) were
deposited with such Paying Agent or (to the satisfaction of such Paying Agent)
were held to its order or under its control or blocked in an account with a
clearing system and that no such Notes will cease to be so deposited or held or
blocked until the first to occur of:

  (1)   the conclusion of the meeting specified in such certificate or, if
later, of any adjourned such meeting; and     (2)   the surrender of the
certificate to the Paying Agent who issued the same; and

  (b)   that the bearer thereof is entitled to attend and vote at such meeting
and any adjourned such meeting in respect of the Notes represented by such
certificate;

  (ii)   block voting instruction shall mean an English language document issued
by a Paying Agent and dated in which:

  (a)   it is certified that Notes (whether in definitive form or represented by
a Global Note and not being Notes in respect of which a voting certificate has
been issued and is outstanding in respect of the meeting specified in such block
voting instruction and any adjourned such meeting) have been deposited with such
Paying Agent or (to the satisfaction of such Paying Agent) were held to its
order or under its control or blocked in an account with a clearing system and
that no such Notes will cease to be so deposited or held or blocked until the
first to occur of:

  (1)   the conclusion of the meeting specified in such document or, if later,
of any adjourned such meeting; and     (2)   the surrender to the Paying Agent
not less than 48 hours before the time for which such meeting or any adjourned
such meeting is convened of the receipt issued by such Paying Agent in respect
of each such deposited Note which is to be released or (as the case may require)
the Note or Notes ceasing with the agreement of the Paying Agent to be held to
its order or under its control or so blocked and the giving of notice by the
Paying Agent to the Issuer in accordance with paragraph 17 hereof of the
necessary amendment to the block voting instruction;

90



--------------------------------------------------------------------------------



 



  (b)   it is certified that each holder of such Notes has instructed such
Paying Agent that the vote(s) attributable to the Note or Notes so deposited or
held or blocked should be cast in a particular way in relation to the resolution
or resolutions to be put to such meeting or any adjourned such meeting and that
all such instructions are during the period commencing 48 hours prior to the
time for which such meeting or any adjourned such meeting is convened and ending
at the conclusion or adjournment thereof neither revocable nor capable of
amendment;     (c)   the aggregate principal amount of the Notes so deposited or
held or blocked are listed distinguishing with regard to each such resolution
between those in respect of which instructions have been given as aforesaid that
the votes attributable thereto should be cast in favour of the resolution and
those in respect of which instructions have been so given that the votes
attributable thereto should be cast against the resolution; and     (d)   one or
more persons named in such document (each hereinafter called a proxy) is or are
authorised and instructed by such Paying Agent to cast the votes attributable to
the Notes so listed in accordance with the instructions referred to in (c) above
as set out in such document;

  (iii)   24 hours shall mean a period of 24 hours including all or part of a
day upon which banks are open for business in both the place where the relevant
meeting is to be held and in each of the places where the Paying Agents have
their specified offices (disregarding for this purpose the day upon which such
meeting is to be held) and such period shall be extended by one period or, to
the extent necessary, more periods of 24 hours until there is included as
aforesaid all or part of a day upon which banks are open for business in all of
the places as aforesaid; and     (iv)   48 hours shall mean a period of 48 hours
including all or part of two days upon which banks are open for business both in
the place where the relevant meeting is to be held and in each of the places
where the Paying Agents have their specified offices (disregarding for this
purpose the day upon which such meeting is to be held) and such period shall be
extended by one period or, to the extent necessary, more periods of 24 hours
until there is included as aforesaid all or part of two days upon which banks
are open for business in all of the places as aforesaid.

         
 
  (B)   A holder of a Note (whether in definitive form or represented by a
Global Note) may obtain a voting certificate in respect of such Note from a
Paying Agent or require a Paying Agent to issue a block voting instruction in
respect of such Note by depositing such Note with such Paying Agent or (to the
satisfaction of such Paying Agent) by such Note being held to its order or under
its control or being blocked in an account with a clearing system, in each case
not less than 48 hours before the time fixed for the relevant meeting and on the
terms set out in subparagraph (A)(i)(a) or (A)(ii)(a) above (as the case may
be), and (in the case of a block voting instruction) instructing such Paying
Agent to the effect set out in subparagraph (A)(ii)(b) above. The holder of any
voting certificate or the proxies named in any block voting instruction shall
for all purposes in connection with the relevant meeting or adjourned meeting of
Noteholders be deemed to be the holder of the Notes to which such voting
certificate or block voting instruction relates and the Paying Agent with which
such Notes have been deposited or the person holding the same to the order or
under the control of such Paying Agent or the clearing system in which such
Notes have been blocked shall be deemed for such purposes not to be the holder
of those Notes.

91



--------------------------------------------------------------------------------



 



2.   The Issuer, the Guarantor or the Trustee may at any time and the Issuer
shall upon a requisition in writing in the English language signed by the
holders of not less than five per cent. in nominal amount of the Notes for the
time being outstanding, convene a meeting of the Noteholders and if the Issuer
makes default for a period of seven days in convening such a meeting the same
may be convened by the Trustee or the requisitionists. Every such meeting shall
be held at such time and place as the Trustee may appoint or approve.   3.   At
least 21 days’ notice (exclusive of the day on which the notice is given and the
day on which the meeting is to be held) specifying the place, day and hour of
meeting shall be given to the holders of the relevant Notes prior to any meeting
of such holders in the manner provided by Condition 13. Such notice, which shall
be in the English language, shall state generally the nature of the business to
be transacted at the meeting thereby convened but (except for an Extraordinary
Resolution) it shall not be necessary to specify in such notice the terms of any
resolution to be proposed. Such notice shall include statements, if applicable,
to the effect that Notes may, not less than 48 hours before the time fixed for
the meeting, be deposited with Paying Agents or (to their satisfaction) held to
their order or under their control or blocked in an account with a clearing
system for the purpose of obtaining voting certificates or appointing proxies. A
copy of the notice shall be sent by post to the Trustee (unless the meeting is
convened by the Trustee), to the Issuer (unless the meeting is convened by the
Issuer) and to the Guarantor (unless the meeting is convened by the Guarantor).
  4.   A person (who may but need not be a Noteholder) nominated in writing by
the Trustee shall be entitled to take the chair at the relevant meeting or
adjourned meeting but if no such nomination is made or if at any meeting or
adjourned meeting the person nominated shall not be present within 15 minutes
after the time appointed for holding the meeting or adjourned meeting the
Noteholders present shall choose one of their number to be Chairman, failing
which the Issuer may appoint a Chairman. The Chairman of an adjourned meeting
need not be the same person as was Chairman of the meeting from which the
adjournment took place.   5.   At any such meeting one or more persons present
holding Definitive Notes or voting certificates or being proxies and holding or
representing in the aggregate not less than one-twentieth of the nominal amount
of the Notes for the time being outstanding shall (except for the purpose of
passing an Extraordinary Resolution) form a quorum for the transaction of
business and no business (other than the choosing of a Chairman) shall be
transacted at any meeting unless the requisite quorum be present at the
commencement of the relevant business. The quorum at any such meeting for
passing an Extraordinary Resolution shall (subject as provided below) be one or
more persons present holding Definitive Notes or voting certificates or being
proxies and holding or representing in the aggregate a clear majority in nominal
amount of the Notes for the time being outstanding PROVIDED THAT at any meeting
the business of which includes any of the following matters (each of which
shall, subject only to Clause 19(B)(ii), only be capable of being effected after
having been approved by Extraordinary Resolution) namely:

  (i)   reduction or cancellation of the amount payable or, where applicable,
modification, except where such modification is in the opinion of the Trustee
bound to result in an increase, of the method of calculating the amount payable
or modification of the date of payment or, where applicable, of the method of
calculating the date of payment in respect of any principal or interest in
respect of the Notes;     (ii)   alteration of the currency in which payments
under the Notes, Receipts and Coupons are to be made;     (iii)   alteration of
the majority required to pass an Extraordinary Resolution;     (iv)   the
sanctioning of any such scheme or proposal as is described in paragraph 18(I)
below; and

92



--------------------------------------------------------------------------------



 



  (v)   alteration of this proviso or the proviso to paragraph 6 below;

the quorum shall be one or more persons present holding Definitive Notes or
voting certificates or being proxies and holding or representing in the
aggregate not less than two-thirds of the nominal amount of the Notes for the
time being outstanding.

6.   If within 15 minutes (or such longer period not exceeding 30 minutes as the
Chairman may decide) after the time appointed for any such meeting a quorum is
not present for the transaction of any particular business, then, subject and
without prejudice to the transaction of the business (if any) for which a quorum
is present, the meeting shall if convened upon the requisition of Noteholders be
dissolved. In any other case it shall stand adjourned to the same day in the
next week (or if such day is a public holiday the next succeeding business day)
at the same time and place (except in the case of a meeting at which an
Extraordinary Resolution is to be proposed in which case it shall stand
adjourned for such period, being not less than 13 clear days nor more than 42
clear days, and to such place as may be appointed by the Chairman either at or
subsequent to such meeting and approved by the Trustee). If within 15 minutes
(or such longer period not exceeding 30 minutes as the Chairman may decide)
after the time appointed for any adjourned meeting a quorum is not present for
the transaction of any particular business, then, subject and without prejudice
to the transaction of the business (if any) for which a quorum is present, the
Chairman may either (with the approval of the Trustee) dissolve such meeting or
adjourn the same for such period, being not less than 13 clear days (but without
any maximum number of clear days), and to such place as may be appointed by the
Chairman either at or subsequent to such adjourned meeting and approved by the
Trustee, and the provisions of this sentence shall apply to all further
adjourned such meetings. At any adjourned meeting one or more persons present
holding Definitive Notes of the relevant one or more Series or voting
certificates or being proxies (whatever the nominal amount of the Notes so held
or represented by them) shall (subject as provided below) form a quorum and
shall have power to pass any Extraordinary Resolution or other resolution and to
decide upon all matters which could properly have been dealt with at the meeting
from which the adjournment took place had the requisite quorum been present
PROVIDED THAT at any adjourned meeting the quorum for the transaction of
business comprising any of the matters specified in the proviso to paragraph 5
above shall be one or more persons present holding Definitive Notes or voting
certificates or being proxies and holding or representing in the aggregate not
less than one-third of the nominal amount of the Notes for the time being
outstanding.   7.   Notice of any adjourned meeting at which an Extraordinary
Resolution is to be submitted shall be given in the same manner as notice of an
original meeting but as if 10 were substituted for 21 in paragraph 3 above and
such notice shall state the relevant quorum. Subject as aforesaid it shall not
be necessary to give any notice of an adjourned meeting.   8.   Every question
submitted to a meeting shall be decided in the first instance by a show of hands
and in case of equality of votes the Chairman shall both on a show of hands and
on a poll have a casting vote in addition to the vote or votes (if any) to which
he may be entitled as a Noteholder or as a holder of a voting certificate or as
a proxy.   9.   At any meeting unless a poll is (before or on the declaration of
the result of the show of hands) demanded by the Chairman, the Issuer, the
Guarantor, the Trustee or any person present holding a Definitive Note of the
relevant Series or a voting certificate or being a proxy (whatever the nominal
amount of the Notes so held or represented by him) a declaration by the Chairman
that a resolution has been carried or carried by a particular majority or lost
or not carried by a particular majority shall be conclusive evidence of the fact
without proof of the number or proportion of the votes recorded in favour of or
against such resolution.   10.   Subject to paragraph 12 below, if at any such
meeting a poll is so demanded it shall be taken in such manner and subject as
hereinafter provided either at once or after an adjournment as the Chairman

93



--------------------------------------------------------------------------------



 



    directs and the result of such poll shall be deemed to be the resolution of
the meeting at which the poll was demanded as at the date of the taking of the
poll. The demand for a poll shall not prevent the continuance of the meeting for
the transaction of any business other than the motion on which the poll has been
demanded.

11.   The Chairman may with the consent of (and shall if directed by) any such
meeting adjourn the same from time to time and from place to place but no
business shall be transacted at any adjourned meeting, except business which
might lawfully (but for lack of required quorum) have been transacted at the
meeting from which the adjournment took place.   12.   Any poll demanded at any
such meeting on the election of a Chairman or on any question of adjournment
shall be taken at the meeting without adjournment.   13.   The Trustee and its
lawyers and any director, officer or employee of a corporation being a trustee
of these presents and any director or officer of the Issuer or, as the case may
be, the Guarantor and its or their lawyers and any other person authorised so to
do by the Trustee may attend and speak at any meeting. Save as aforesaid, but
without prejudice to the proviso to the definition of “outstanding” in Clause 1,
no person shall be entitled to attend and speak, nor shall any person be
entitled to vote at any meeting of Noteholders or join with others in requesting
the convening of such a meeting or to exercise the rights conferred on
Noteholders by Condition 9 unless he either produces the Definitive Note or
Definitive Notes of which he is the holder or a voting certificate or is a
proxy. No person shall be entitled to vote at any meeting in respect of Notes
held by, for the benefit of, or on behalf of, the Issuer, the Guarantor or any
other Subsidiary of the Issuer. Nothing herein shall prevent any of the proxies
named in any block voting instruction from being a director, officer or
representative of or otherwise connected with the Issuer or the Guarantor.   14.
  Subject as provided in paragraph 13 hereof at any meeting:

  (A)   on a show of hands every person who is present in person and produces a
Definitive Note or voting certificate or is a proxy shall have one vote; and    
(B)   on a poll every person who is so present shall have one vote in respect of
each U.S.$1 or such other amount as the Trustee may in its absolute discretion
stipulate (or, in the case of meetings of holders of Notes denominated in
another currency, such amount in such other currency as the Trustee in its
absolute discretion may stipulate) in nominal amount of the Definitive Notes so
produced or represented by the voting certificate so produced or in respect of
which he is a proxy.

Without prejudice to the obligations of the proxies named in any block voting
instruction any person entitled to more than one vote need not use all his votes
or cast all the votes to which he is entitled in the same way.

15.   The proxies named in any block voting instruction need not be Noteholders.
  16.   Each block voting instruction together (if so requested by the Trustee)
with proof satisfactory to the Trustee of its due execution on behalf of the
relevant Paying Agent shall be deposited by the relevant Paying Agent at such
place as the Trustee shall approve not less than 24 hours before the time
appointed for holding the meeting or adjourned meeting at which the proxies
named in the block voting instruction propose to vote and in default the block
voting instruction shall not be treated as valid unless the Chairman of the
meeting decides otherwise before such meeting or adjourned meeting proceeds to
business. A notarially certified copy of each block voting instruction shall be
deposited with the Trustee before the commencement of the meeting or adjourned
meeting but the Trustee shall not thereby be obliged to investigate or be
concerned with the validity of or the authority of the proxies named in any such
block voting instruction.

94



--------------------------------------------------------------------------------



 



17.   Any vote given in accordance with the terms of a block voting instruction
shall be valid notwithstanding the previous revocation or amendment of the block
voting instruction or of any of the relevant Noteholders’ instructions pursuant
to which it was executed provided that no intimation in writing of such
revocation or amendment shall have been received from the relevant Paying Agent
by the Issuer at its principal office (or such other place as may have been
required or approved by the Trustee for the purpose) by the time being 24 hours
and 48 hours respectively before the time appointed for holding the meeting or
adjourned meeting at which the block voting instruction is to be used.   18.   A
meeting of the Noteholders shall in addition to the powers hereinbefore given
have the following powers exercisable only by Extraordinary Resolution (subject
to the provisions relating to quorum contained in paragraphs 5 and 6 above)
namely:

  (A)   Power to sanction any compromise or arrangement proposed to be made
between the Issuer, the Guarantor, the Trustee, any Appointee and the
Noteholders, Receiptholders and Couponholders or any of them.     (B)   Power to
sanction any abrogation, modification, compromise or arrangement in respect of
the rights of the Trustee, any Appointee, the Noteholders, the Receiptholders,
Couponholders, the Issuer, the Guarantor or against any other or others of them
or against any of their property whether such rights shall arise under these
presents or otherwise.     (C)   Power to assent to any modification of the
provisions of these presents which shall be proposed by the Issuer, the
Guarantor, the Trustee or any Noteholder.     (D)   Power to give any authority
or sanction which under the provisions of these presents is required to be given
by Extraordinary Resolution.     (E)   Power to appoint any persons (whether
Noteholders or not) as a committee or committees to represent the interests of
the Noteholders and to confer upon such committee or committees any powers or
discretions which the Noteholders could themselves exercise by Extraordinary
Resolution.     (F)   Power to approve of a person to be appointed a trustee and
power to remove any trustee or trustees for the time being of these presents.  
  (G)   Power to discharge or exonerate the Trustee and/or any Appointee from
all liability in respect of any act or omission for which the Trustee and/or
such Appointee may have become responsible under these presents.     (H)   Power
to authorise the Trustee and/or any Appointee to concur in and execute and do
all such deeds, instruments, acts and things as may be necessary to carry out
and give effect to any Extraordinary Resolution.     (I)   Power to sanction any
scheme or proposal for the exchange or sale of the Notes for or the conversion
of the Notes into or the cancellation of the Notes in consideration of shares,
stock, notes, bonds, debentures, debenture stock and/or other obligations and/or
securities of the Issuer or any other company formed or to be formed, or for or
into or in consideration of cash, or partly for or into or in consideration of
such shares, stock, notes, bonds, debentures, debenture stock and/or other
obligations and/or securities as aforesaid and partly for or into or in
consideration of cash and for the appointment of some person with power on
behalf of the Noteholders to execute an instrument of transfer of the Registered
Notes held by them in favour of the persons with or to whom the Notes are to be
exchanged or sold respectively.

95



--------------------------------------------------------------------------------



 



19.   Any resolution passed at a meeting of the Noteholders duly convened and
held in accordance with these presents shall be binding upon all the Noteholders
whether present or not present at such meeting and whether or not voting and
upon all Receiptholders and Couponholders and each of them shall be bound to
give effect thereto accordingly and the passing of any such resolution shall be
conclusive evidence that the circumstances justify the passing thereof. Notice
of the result of the voting on any resolution duly considered by the Noteholders
shall be published in accordance with Condition 13 by the Issuer within 14 days
of such result being known PROVIDED THAT the non-publication of such notice
shall not invalidate such result.   20.   The expression Extraordinary
Resolution when used in these presents means (a) a resolution passed at a
meeting of the Noteholders duly convened and held in accordance with these
presents by a majority consisting of not less than three-fourths of the persons
voting thereat upon a show of hands or if a poll is duly demanded by a majority
consisting of not less than three-fourths of the votes cast on such poll; or
(b) a resolution in writing signed by or on behalf of all the Noteholders, which
resolution in writing may be contained in one document or in several documents
in like form each signed by or on behalf of one or more of the Noteholders.  
21.   Minutes of all resolutions and proceedings at every meeting of the
Noteholders shall be made and entered in books to be from time to time provided
for that purpose by the Issuer and any such minutes as aforesaid if purporting
to be signed by the Chairman of the meeting at which such resolutions were
passed or proceedings transacted shall be conclusive evidence of the matters
therein contained and until the contrary is proved every such meeting in respect
of the proceedings of which minutes have been made shall be deemed to have been
duly held and convened and all resolutions passed or proceedings transacted
thereat to have been duly passed or transacted.

         
22.
  (A)   If and whenever the Issuer shall have issued and have outstanding Notes
of more than one Series the foregoing provisions of this Schedule shall have
effect subject to the following modifications:

  (i)   a resolution which in the opinion of the Trustee affects the Notes of
only one Series shall be deemed to have been duly passed if passed at a separate
meeting of the holders of the Notes of that Series;     (ii)   a resolution
which in the opinion of the Trustee affects the Notes of more than one Series
but does not give rise to a conflict of interest between the holders of Notes of
any of the Series so affected shall be deemed to have been duly passed if passed
at a single meeting of the holders of the Notes of all the Series so affected;  
  (iii)   a resolution which in the opinion of the Trustee affects the Notes of
more than one Series and gives or may give rise to a conflict of interest
between the holders of the Notes of one Series or group of Series so affected
and the holders of the Notes of another Series or group of Series so affected
shall be deemed to have been duly passed only if passed at separate meetings of
the holders of the Notes of each Series or group of Series so affected; and    
(iv)   to all such meetings all the preceding provisions of this Schedule shall
mutatis mutandis apply as though references therein to Notes and Noteholders
were references to the Notes of the Series or group of Series in question or to
the holders of such Notes, as the case may be.

         
 
  (B)   If the Issuer shall have issued and have outstanding Notes which are not
denominated in U.S. dollars in the case of any meeting of holders of Notes of
more than one currency the principal amount of such Notes shall (i) for the
purposes of paragraph 2 above be the equivalent in U.S. dollars at the spot rate
of a bank nominated by the Trustee for the

96



--------------------------------------------------------------------------------



 



         
 
      conversion of the relevant currency or currencies into U.S. dollars on the
seventh dealing day prior to the day on which the requisition in writing is
received by the Issuer and (ii) for the purposes of paragraphs 5, 6 and 14 above
(whether in respect of the meeting or any adjourned such meeting or any poll
resulting therefrom) be the equivalent at such spot rate on the seventh dealing
day prior to the day of such meeting. In such circumstances, on any poll each
person present shall have one vote for each U.S.$1 (or such other U.S. dollar
amount as the Trustee may in its absolute discretion stipulate) in principal
amount of the Notes (converted as above) which he holds or represents.

23.   Subject to all other provisions of these presents the Trustee may without
the consent of any of the Issuer, the Guarantor, the Noteholders, the
Receiptholders or the Couponholders prescribe such further regulations regarding
the requisitioning and/or the holding of meetings of Noteholders and attendance
and voting thereat as the Trustee may in its sole discretion think fit.

97



--------------------------------------------------------------------------------



 



SIGNATORIES

             
EXECUTED as a DEED by
    )      
COUNTRYWIDE FINANCIAL CORPORATION
    )      
acting by
    )     JENNIFER S SANDEFUR
acting under the authority of that
    )      
company in the presence of:
    )      
 
           
Witness’s Signature:
          M. KEITH JACKSON
 
           
Name:
          M. KEITH JACKSON
 
           
Address:
          5220 LAS VIRGENES
 
          CALABASAS, CA 91302
 
           
Occupation:
          ATTORNEY
 
           
EXECUTED as a DEED by
    )      
COUNTRYWIDE HOME LOANS,
    )      
INC. acting by
    )     JENNIFER S SANDEFUR
acting under the authority of that
    )      
company in the presence of:
    )      
 
           
Witness’s Signature:
          M. KEITH JACKSON
 
           
Name:
          M. KEITH JACKSON
 
           
Address:
          5220 LAS VIRGENES
 
          CALABASAS, CA 91302
 
           
Occupation:
          ATTORNEY
 
           
THE COMMON SEAL of DEUTSCHE
    )      
TRUSTEE COMPANY LIMITED
    )      
was affixed to this deed in
    )     SEAL
the presence of:
    )      

         
 
  Director   SALLY WALKER
 
       
 
  Associate Director   SINEAD CLERKIN

98



--------------------------------------------------------------------------------



 



     
 
  (ALLEN & OVERY LOGO) [v13939v1393901.gif]
 
   
 
  Allen & Overy LLP
 
   
 
  TRUST DEED
 
   
 
  COUNTRYWIDE FINANCIAL
 
  CORPORATION
 
   
 
  and
 
   
 
  COUNTRYWIDE HOME LOANS,
 
  INC.
 
   
 
  and
 
   
 
  DEUTSCHE TRUSTEE COMPANY
 
  LIMITED
 
   
 
  relating to a
 
  U.S.$5,000,000,000
 
  Euro Medium Term Note Programme
 
   
 
  15 August 2005

 